Exhibit 10.3

CREDIT AGREEMENT

DATED 27 JULY 2010

HK$7,410,000,000

CREDIT FACILITIES

for

MGM GRAND PARADISE, S.A.

arranged by

BANK OF AMERICA, N.A.

BANK OF CHINA LIMITED, MACAU BRANCH

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED

BANCO NACIONAL ULTRAMARINO, S.A.

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK HONG KONG BRANCH

BNP PARIBAS HONG KONG BRANCH

COMMERZBANK AG HONG KONG BRANCH

THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH

as Mandated Lead Arrangers

BANCO COMERCIAL PORTUGUÊS, S.A., MACAU BRANCH

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

SUMITOMO MITSUI BANKING CORPORATION

as Lead Arrangers

TAI FUNG BANK LIMITED

BANCO COMERCIAL DE MACAU, S.A.

THE BANK OF NOVA SCOTIA

DEUTSCHE BANK AG, HONG KONG BRANCH

as Senior Managers

with

BANK OF AMERICA, N.A., HONG KONG BRANCH

as Facility Agent

and

BANCO NACIONAL ULTRAMARINO, S.A.

as Security Agent

ALLEN & OVERY

Allen & Overy



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   1.   

Interpretation

     1    2.   

Facilities

     25    3.   

Purpose

     26    4.   

Conditions precedent

     27    5.   

Utilisation

     27    6.   

Optional Currency

     28    7.   

Repayment

     29    8.   

Prepayment and cancellation

     30    9.   

Interest

     36    10.   

Terms

     38    11.   

Market disruption

     39    12.   

Taxes

     40    13.   

Increased Costs

     42    14.   

Mitigation

     43    15.   

Payments

     43    16.   

Representations and warranties

     45    17.   

Information covenants

     52    18.   

Financial covenants

     56    19.   

General covenants

     58    20.   

Default

     72    21.   

The Administrative Parties

     78    22.   

Evidence and calculations

     83    23.   

Fees

     83    24.   

Indemnities and Break Costs

     85    25.   

Expenses

     86    26.   

Amendments and waivers

     87    27.   

Changes to the Parties

     89    28.   

Disclosure of information

     94    29.   

Set-off

     95    30.   

Pro Rata Sharing

     95    31.   

Severability

     96    32.   

Counterparts

     96    33.   

Notices

     96    34.   

Language

     98    35.   

Governing law

     99    36.   

Enforcement

     99    Schedule    1.   

Original Parties

     101    2.   

Conditions precedent documents

     104      

Part 1        To be delivered on or before the Closing Date

     104      

Part 2        For an Additional Guarantor or Listco

     107      

Part 3        To be delivered in respect of Additional Security

     110    3.   

Pre-agreed IP Agreement Terms

     111    4.   

Permitted Transfer Provisions

     112    5.   

Agreed Form Listco Guarantee

     114    6.   

Form of Request

     130   

 

      CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.   

Forms of Transfer Certificate

     131      

Part 1        Transfers by assignment, assumption and release

     131      

Part 2        Tranfers by Novation

     134    8.   

Form of Compliance Certificate

     136    9.   

Form of Additional Guarantor Accession Agreement

     137    10.   

Form of Resignation Request

     138    Signatories         139   

 

      CREDIT AGREEMENT



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 27 July 2010 and is made BETWEEN:

 

(1)

MGM GRAND PARADISE, S.A. (the Company);

 

(2)

THE PERSONS listed in Schedule 1 (Original Parties) as original guarantors (in
this capacity, the Original Guarantors);

 

(3)

BANK OF AMERICA, N.A., BANK OF CHINA LIMITED, MACAU BRANCH, INDUSTRIAL AND
COMMERCIAL BANK OF CHINA (MACAU) LIMITED, BANCO NACIONAL ULTRAMARINO, S.A.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK HONG KONG BRANCH, BNP PARIBAS HONG
KONG BRANCH, COMMERZBANK AG HONG KONG BRANCH and THE ROYAL BANK OF SCOTLAND PLC,
SINGAPORE BRANCH as mandated lead arrangers (in this capacity, the Mandated Lead
Arrangers);

 

(4)

BANCO COMERCIAL PORTUGUÊS, S.A., MACAU BRANCH, JPMORGAN CHASE BANK, N.A., MORGAN
STANLEY SENIOR FUNDING, INC. and SUMITOMO MITSUI BANKING CORPORATION as lead
arrangers (in this capacity, the Lead Arrangers);

 

(5)

TAI FUNG BANK LIMITED, BANCO COMERCIAL DE MACAU, S.A., THE BANK OF NOVA SCOTIA
and DEUTSCHE BANK AG, HONG KONG BRANCH as senior managers (in this capacity, the
Senior Managers);

 

(6)

THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Parties) as original
lenders (the Original Lenders);

 

(7)

BANK OF AMERICA, N.A., HONG KONG BRANCH as facility agent (in this capacity, the
Facility Agent); and

 

(8)

BANCO NACIONAL ULTRAMARINO, S.A. as security agent and trustee (in this
capacity, the Security Agent).

IT IS AGREED as follows:

 

1.

INTERPRETATION

 

1.1

Definitions

In this Agreement:

A Revolving Credit Commitment means that portion of the Revolving Credit
Commitment designated as A Revolving Credit Commitment for a Lender.

A Term Loan Facility means that portion of the Term Loan Facility drawable from
the Term Loan Commitments that is designated as an A Term Loan Commitment.

Accounting Date means each 31 March, 30 June, 31 September and 31 December,
except as adjusted to ensure that those dates fall on the same day of the week
or otherwise with the consent of the Facility Agent.

Accounting Period means a period of approximately one year or three months
ending on an Accounting Date for which financial statements are required to be
prepared under this Agreement.

 

   1    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Additional Guarantor means a member of the Restricted Group which becomes a
Guarantor after the date of this Agreement.

Additional Guarantor Accession Agreement means a letter, substantially in the
form of Schedule 9 (Form of Additional Guarantor Accession Agreement), with such
amendments as the Facility Agent and the Company may agree.

Adjusted Leverage Ratio has the meaning given to it in Clause 18 (Financial
covenants).

Administrative Party means a Mandated Lead Arranger, a Lead Arranger, a Senior
Manager or an Agent.

Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.

Agent means the Facility Agent or the Security Agent.

Agreed Listco Corporate Overhead Expenses means expenses of Listco incurred for
the purpose of maintenance of its corporate existence and its status as a
publicly listed company including, without limitation, director fees, audit
expenses, insurance premiums for directors and officers’ liabilities insurance
and related legal fees and other expenses which, in the aggregate, must not
exceed US$5,000,000 in each financial year of the Company.

Agreed Subordinated Fees means any fees payable in relation to IP Rights to a
Sponsor Affiliate pursuant to the IP Agreement, such fees not exceeding the
maximum threshold amount for each of the Company’s financial year set forth in
Schedule 3 (Pre-agreed IP Agreement Terms).

Anti-Terrorism Laws means the Executive Order, the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act, the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), any other law or regulation administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, and any similar law enacted in
the United States of America after the date of this Agreement.

Assignment of Insurances means the assignment of insurances dated on or about
the Closing Date between the Company and the Security Agent.

Assignment of Reinsurances means an assignment of reinsurances dated on or about
the Closing Date between each Direct Insurer and the Security Agent.

Assignment of Rights means the assignment of rights to amounts payable by the
Macau Government under the Sub-Concession Contract dated on or about the Closing
Date between the Company and the Security Agent.

Auditors means Deloitte & Touche or such other independent public accountants of
international standing which may be appointed by the Company.

Availability Period means the period from and including the date of this
Agreement to and including:

 

  (a)

for a Term Loan, the date falling 30 Business Days from the date of this
Agreement; and

 

  (b)

for a Revolving Credit Loan, the date falling one month before the Final
Maturity Date.

 

   2    CREDIT AGREEMENT



--------------------------------------------------------------------------------

B Revolving Credit Commitment means that portion of the Revolving Credit
Commitment designated as B Revolving Credit Commitment for a Lender.

B Term Loan Facility means that portion of the Term Loan Facility drawable from
the Term Loan Commitments that is designated as a B Term Loan Commitment.

Break Costs means the amount (if any) which a Lender is entitled to receive
under Subclause 24.3 (Break Costs).

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in Hong Kong and Macau and, if on that day a payment
in or a purchase of US Dollars is to be made, New York.

Closing Date means the first Utilisation Date.

Commitment means a Commitment, as so designated, of a Lender under a particular
Facility.

Common Security Sharing Agreement means an agreement or a deed between, amongst
others, the Secured Parties (or an Agent on their behalf), the Company and the
Second Property Finance Parties (or an agent on their behalf) setting out the
terms under which the Security Interests over the shares or share capital of the
Company and any termination proceeds of the Sub-Concession Contract will be
shared amongst the Secured Parties and the Second Property Finance Parties.

Company Share Pledge means the limited recourse pledge over shares in the
Company dated on or about the Closing Date between the Shareholders, the Company
and the Security Agent (as amended, supplemented or restated from time to time)
and includes any agreement or document by which a new holder of shares in the
Company becomes a party to and assumes the obligations and liabilities under
such limited recourse pledge.

Compliance Certificate means a certificate substantially in the form of Schedule
8 (Form of Compliance Certificate).

Debenture means the debenture dated on or about the Closing Date between the
Company and the Security Agent.

Default means:

 

  (a)

an Event of Default; or

 

  (b)

an event or circumstance which would be (with the expiry of a grace period, the
giving of notice or the making of any determination under the Finance Documents
or any combination of them) an Event of Default.

Designated Person means a person:

 

  (a)

listed in the annex to, or otherwise subject to the provisions of, the Executive
Order;

 

  (b)

named as a “Specially Designated National and Blocked Person” on the most
current list published by Office of Foreign Assets Control of the U.S.
Department of the Treasury at its official website or any replacement website or
other replacement official publication of such list; or

 

  (c)

with which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law.

 

   3    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Direct Insurer means an insurer with whom Insurance is placed from time to time
in accordance with Subclause 19.22 (Insurances) and who has effected any
policies, treaties and contracts of reinsurance of any kind related to such
Insurance.

Distribution has the meaning given to it in Subclause 19.17 (Distributions).

Dormant Subsidiary means a member of the Group which does not trade (for itself
or as agent for any person) or does not own, legally or beneficially, assets
(including, without limitation, indebtedness owed to it) which in aggregate have
a value that exceeds HK$10,000,000 or its equivalent.

Environmental Approval means any authorisation required by Environmental Law.

Environmental Claim means any claim by any person in connection with:

 

  (a)

a breach, or alleged breach, of Environmental Law;

 

  (b)

any accident, fire, explosion or other event of any type involving an emission
or substance which is capable of causing harm to any living organism or the
environment; or

 

  (c)

any other environmental contamination.

Environmental Law means any law or regulation concerning:

 

  (a)

the protection of health;

 

  (b)

the environment;

 

  (c)

the physical conditions of the workplace; or

 

  (d)

any emission or substance which is capable of causing harm to any living
organism or the environment.

Event of Default means an event or circumstance specified as such in Clause 20
(Default).

Existing Facilities means:

 

  (a)

the term loan facilities made available under the hotel and resort facility
agreement dated 13 July 2006 between the Company and, among others, The Hongkong
and Shanghai Banking Corporation Limited (HSBC) as hotel and resort facility
agent;

 

  (b)

the term loan facilities made available under the expanded hotel and resort
facility agreement dated 4 February 2008 between the Company and, among others,
HSBC as hotel and resort facility agent;

 

  (c)

the term loan facilities made available under the project facility agreement
dated 13 July 2006 between the Company and, among others, HSBC as project
facility agent;

 

  (d)

the term loan facilities made available under the expanded project facility
agreement dated 4 February 2008 between the Company and, among others, HSBC as
project facility agent;

 

  (e)

the revolving credit facilities made available under the revolving credit
facility agreement dated 13 July 2006 between the Company and, among others,
HSBC as revolving credit facility agent; and

 

   4    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (f)

the revolving credit facilities made available under the expanded revolving
credit facility agreement dated 4 February 2008 between the Company and, among
others, HSBC as revolving credit facility agent,

in each case, under a common terms agreement dated 13 July 2006 (and all as
amended from time to time).

Facility means the Term Loan Facility or the Revolving Credit Facility.

Facility Office means the office(s) notified by a Lender to the Facility Agent:

 

  (a)

on or before the date it becomes a Lender; or

 

  (b)

by not less than five Business Days’ notice,

as the office(s) through which it will perform its obligations under this
Agreement.

Fee Letter means any letter entered into, on or prior to the date of this
Agreement, by reference to this Agreement between one or more Administrative
Parties and the Company setting out the amount of certain fees referred to in
this Agreement.

Final Maturity Date means the date falling five years after the date of this
Agreement.

Finance Document means:

 

  (a)

this Agreement;

 

  (b)

the Security Trust and Intercreditor Deed;

 

  (c)

the Listco Guarantee;

 

  (d)

a Security Document;

 

  (e)

a Request;

 

  (f)

a Fee Letter;

 

  (g)

a Compliance Certificate;

 

  (h)

a Transfer Certificate;

 

  (i)

an Additional Guarantor Accession Agreement;

 

  (j)

a Resignation Request; or

 

  (k)

any other document designated as such by the Facility Agent and the Company.

Finance Party means a Lender or an Administrative Party.

Financial Indebtedness means any indebtedness for or in respect of:

 

  (a)

moneys borrowed;

 

  (b)

any acceptance credit (including any dematerialised equivalent);

 

   5    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (c)

any bond, note, debenture, loan stock or other similar instrument;

 

  (d)

any redeemable preference share;

 

  (e)

any agreement treated as a finance or capital lease in accordance with GAAP;

 

  (f)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

  (g)

the acquisition cost of any asset or service to the extent payable before or
after its acquisition or possession by the party liable where the advance or
deferred payment:

 

  (i)

is arranged primarily as a method of raising finance or of financing the
acquisition of that asset or service or the construction of that asset or
service; or

 

  (ii)

involves a period of more than six months before or after the date of
acquisition or supply;

 

  (h)

any derivative transaction protecting against or benefiting from fluctuations in
any rate or price (and, except for non-payment of an amount, the then
mark-to-market value of the derivative transaction will be used to calculate its
amount);

 

  (i)

any other transaction (including any forward sale or purchase agreement) which
has the commercial effect of a borrowing;

 

  (j)

any counter-indemnity obligation in respect of any guarantee, indemnity, bond,
letter of credit or any other instrument issued by a bank or financial
institution; or

 

  (k)

any guarantee, indemnity or similar assurance against financial loss of any
person in respect of any item referred to in the above paragraphs.

First Ranking Debt Discharge Date has the meaning given to it in the Security
Trust and Intercreditor Deed.

Floating Charge means the floating charge dated on or about the date of this
Agreement between the Company and the Security Agent.

GAAP means generally accepted accounting principles in the jurisdiction of
incorporation of the Company including IFRS.

Group means, as at any date, the Company and its Subsidiaries as at that date.

Guarantor means an Original Guarantor or an Additional Guarantor.

HIBOR means for a Term of any Loan or overdue amount denominated in Hong Kong
Dollars:

 

  (a)

the applicable Screen Rate; or

 

  (b)

if no Screen Rate is available for the relevant currency or Term of that Loan or
overdue amount, the arithmetic mean (rounded upward to four decimal places) of
the rates, as supplied to the Facility Agent at its request, quoted by the
Reference Banks to leading banks in the Hong Kong interbank market,

 

   6    CREDIT AGREEMENT



--------------------------------------------------------------------------------

as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in the
currency of that Loan or overdue amount for a period comparable to that Term.

Holding Company of any other person, means a person in respect of which that
other person is a Subsidiary.

Hong Kong means the Hong Kong Special Administrative Region of the PRC.

Hong Kong Dollars or HK$ means the lawful currency for the time being of Hong
Kong.

IFRS means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

Increased Cost means:

 

  (a)

an additional or increased cost;

 

  (b)

a reduction in the rate of return from a Facility or on a Finance Party’s (or
its Affiliate’s) overall capital (including, without limitation, as a result of
any reduction in the rate of return on capital brought about by more capital
being required to be allocated by such Finance Party); or

 

  (c)

a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document
and excludes any additional or increased cost, reduction in the rate of return
or reduction of an amount due and payable which results from a change in the
Adjusted Leverage Ratio.

Insurance means any contract of insurance taken out by or on behalf of a member
of the Restricted Group or under which it has a right to claim, in each case in
connection with the Resort.

IP Agreement means:

 

  (a)

as at the date of this Agreement, the trademark sublicense agreement dated
19 April 2005 between MGM and MGM Resorts International Holdings, Limited
(formerly known as MGMM International Holdings, Ltd.) and as restated on
8 November 2007 and made between MGM Resorts International Holdings, Limited
(formerly known as MGMM International Holdings, Ltd.) and the Company (the
Existing IP Agreement); and

 

  (b)

any replacement agreement of the Existing IP Agreement entered into between the
Company and any Sponsor Affiliate pursuant to which the Company and members of
the Restricted Group (other than a Dormant Subsidiary) are permitted to use the
IP Rights which are the subject of the Existing IP Agreement and the economic
terms of which are substantially the same as those set out in Schedule 3
(Pre-agreed IP Agreement Terms).

IP Right means:

 

  (a)

any know-how, patent, trade mark, service mark, design, business name, domain
name, topographical or similar right;

 

  (b)

any copyright, data base or other intellectual property right; or

 

   7    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (c)

any interest (including by way of licence) in any of the above,

in each case, whether registered or not, and includes any related application.

Land Concession Contract means the land concession contract agreed to by the
Company with the Macau Government on 9 March 2006 which forms an integral part
of Dispatch no. 47/2006.

Land Concession Consent Agreement means the agreement relating to Security
Interests under the Land Concession Contract dated on or about the date of this
Agreement between the Macau Government, the Company and the Security Agent.

Land Security Assignment means the land security assignment dated on or about
the Closing Date between the Company and the Security Agent.

Legal Reservations means:

 

  (a)

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

  (b)

the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
stamp duty may be void and defences of set-off or counterclaim;

 

  (c)

similar principles, rights and defences under the laws of any Relevant
Jurisdiction (as defined in Subclause 16.25 (Jurisdiction/governing law); and

(d) any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinion required under this
Agreement.

Lender means:

 

  (a)

an Original Lender; or

 

  (b)

any person which becomes a Party in accordance with Subclause 27.2 (Assignments
and transfers by Lenders).

LIBOR means for a Term of any Loan or overdue amount denominated in US Dollars:

 

  (a)

the applicable Screen Rate; or

 

  (b)

if no Screen Rate is available for the relevant currency or Term of that Loan or
overdue amount, the arithmetic mean (rounded upward to four decimal places) of
the rates, as supplied to the Facility Agent at its request, quoted by the
Reference Banks to leading banks in the London interbank market,

as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits in the
currency of that Loan or overdue amount for a period comparable to that Term.

Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods
Act 1984.

Listco means a person formed by the Sponsors to undertake the Listco IPO and
which must be incorporated in the Cayman Islands, Hong Kong, the British Virgin
Islands or such other jurisdiction acceptable to the Facility Agent (acting
reasonably).

 

   8    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Listco Guarantee means the guarantee, in substantially the form set out in
Schedule 5 (Agreed Form Listco Guarantee), to be entered into between Listco and
the Security Agent on or about the Listco IPO Reorganisation Date.

Listco IPO means an initial public offering of ordinary shares (whether by way
of issuance of new shares or sale of existing shares or otherwise) in Listco
with an internationally recognised stock exchange.

Listco IPO Date means the first day on which the ordinary shares of Listco are
listed on an internationally recognised stock exchange.

Listco IPO Proceeds means any amount received by Listco (or its Subsidiaries
that receive the same or any part thereof, directly or indirectly from Listco)
in respect of a Listco IPO.

Listco IPO Reorganisation means any reorganisation of or affecting the Company
and/or the shares or share capital of the Company on or prior to the Listco IPO
Date, including any acquisition of shares of the Company by, or the issuance of
shares in the Company to, Listco (or any of its wholly-owned direct or indirect
Subsidiaries) or any Sponsor Affiliates for the purposes of implementing the
Listco IPO, where:

 

  (a)

such reorganisation does not and will not result in a change of control (as
defined in Subclause 8.2 (Mandatory prepayment – change of control, termination
event or sale of business)); and

 

  (b)

on the date of completion of any acquisition of shares of the Company by, or
issuance of shares of the Company to, Listco (or any of its wholly-owned direct
or indirect Subsidiaries) or a Sponsor Affiliate:

 

  (i)

Listco executes and delivers to the Facility Agent:

 

  (A)

the Listco Guarantee; and

 

  (B)

a duly completed Accession Agreement (as defined in the Security Trust and
Intercreditor Deed); and

 

  (ii)

each person who is, on that date, a direct shareholder of the Company becomes
(if not already) a party to the Company Share Pledge and executes and delivers
to the Facility Agent a duly completed Accession Agreement (as defined in the
Security Trust and Intercreditor Deed).

Listco IPO Reorganisation Date means the date on which the Company confirms by
written notice to the Facility Agent pursuant to Subclause 19.18 (Listco
Guarantee and Listco IPO Reorganisation Date) that the Listco IPO Reorganisation
has been completed.

Livrança Covering Letter means the letter from the Company to the Security Agent
dated on or about the date of this Agreement in relation to the Livranças.

Livranças means the promissory notes dated on or about the date of this
Agreement issued by the Company, endorsed by each of the other Obligors and
payable to the Security Agent.

Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.

 

   9    CREDIT AGREEMENT



--------------------------------------------------------------------------------

London Business Day means a day (other than a Saturday or Sunday) on which banks
are open for general business in London.

Macau means the Macau Special Administrative Region of the PRC.

Macau Government means:

 

  (a)

the government of Macau;

 

  (b)

any authority, agency or department established by the government of Macau;

 

  (c)

any political subdivision of Macau; or

 

  (d)

any public corporation or other public entity, in each case, of which Macau has
direct or indirect control and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of share capital, contract or otherwise.

Majority Lenders means, at any time, Lenders:

 

  (a)

whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 51 per cent. or more of the aggregate of all the outstanding Loans and
the undrawn Commitments of all the Lenders;

 

  (b)

if there is no Loan then outstanding, whose undrawn Commitments then aggregate
51 per cent. or more of the Total Commitments; or

 

  (c)

if there is no Loan then outstanding and the Total Commitments have been reduced
to zero, whose Commitments aggregated 51 per cent. or more of the Total
Commitments immediately before the reduction.

Margin means the rate per annum calculated in accordance with Subclause 9.3
(Margin adjustments).

Material Adverse Effect means a material adverse effect which is or reasonably
likely to be materially adverse to:

 

  (a)

the ability of any Obligor or Listco to perform its payment obligations under
any Finance Document;

 

  (b)

the business, assets or financial condition of the Company or the Restricted
Group taken as a whole; or

 

  (c)

the validity or enforceability of, or the effectiveness of any Security Interest
granted or purported to be granted pursuant to, any Finance Document.

Maturity Date means the last day of the Term of a Revolving Credit Loan.

MGM means MGM Resorts International (formerly known as MGM MIRAGE), a Delaware
corporation, or any of its successor corporations.

MGM I means MGM Resorts Macau, Ltd (formerly known as MGM Mirage Macau, Ltd), a
corporation organised under the laws of the Isle of Man.

 

   10    CREDIT AGREEMENT



--------------------------------------------------------------------------------

MGM II means MGM Macau, Ltd (formerly known as MGMM Macau, Ltd), a corporation
organised under the laws of the Isle of Man.

MGM Subordinated Loan Agreement means the loan agreement dated 19 April 2005
between MGM and the Company (as amended, supplemented and restated from time to
time).

Mortgage over Leasehold Land means the mortgage over leasehold land on which the
Resort is situated dated on or about the date of this Agreement between the
Company and the Security Agent.

Ms. Pansy Ho means Ms. Ho Chiu King Pansy Catilina.

Net Listco IPO Proceeds means the Listco IPO Proceeds less all underwriting and
other transactional fees and expenses associated with the Listco IPO that have
been incurred for the account of the Company or any member of the Restricted
Group provided that in determining the amount of transactional fees and expenses
associated with the Listco IPO (other than underwriting fees), the Company may
(acting reasonably) estimate and take into account, as if such fees have been
paid on that date, the total amount of any legal, audit, due diligence or other
transactional fees (other than underwriting fees) which have not been paid but
will be payable by the Company or any member of the Restricted Group in
connection with the Listco IPO.

Non-Recourse Indebtedness means indebtedness of a member of the Group or any
other person with respect to whom any member of the Group has granted any
Security Interest, guarantee or other credit support of any kind:

 

  (a)

as to which none of the other members of the Group (i) provides any guarantee or
credit support of any kind (including any undertaking, guarantee, indemnity,
agreement or instrument that would constitute indebtedness) or (ii) is directly
or indirectly liable (as a guarantor or otherwise);

 

  (b)

no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against that member of the Group or person)
would permit (upon notice, lapse of time or both) any holder of any other
indebtedness of any other member of the Group to declare a default under such
other indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity; and

 

  (c)

the terms of which do not provide any recourse against any of the assets of any
other member of the Group, either by contract or by operation of the applicable
laws.

Non-Recourse Subsidiary means a member of the Group:

 

  (a)

which is designated as such by the Company by written notice to the Facility
Agent;

 

  (b)

whose assets and business form no part of nor are in any way necessary to ensure
the full benefit of the Resort to the Company;

 

  (c)

which has no right, claim, interest or recourse of any kind (whether present or
future, actual or contingent, direct or indirect) in or against the Resort, any
of the Security Interests under the Security Documents (other than any Second
Property Security Document entered into in accordance with Subclause 19.31
(Second Property Financing)) or any member of the Restricted Group or its assets
(other than against the Company but only to the extent such right, claim,
interest or recourse arises out of a contract entered into between the Company
and such Non-Recourse Subsidiary on arm’s length terms for the purposes of
operating any casino or other resort property not forming part of the Resort);
and

 

   11    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (d)

has not acquired any material assets (other than cash or any right of use under
the Sub-Concession Contract permitted under Subclause 19.31 (Second Property
Financing)) directly or indirectly from any member of the Restricted Group.

Obligor means the Company or a Guarantor.

Original Financial Statements means:

 

  (a)

the audited consolidated financial statements of the Company prepared by the
Auditors for the year ended 31 December 2009; and

 

  (b)

the unaudited consolidated financial statements of the Company for the financial
quarter ended 31 March 2010.

Original Obligor means the Company or an Original Guarantor.

Party means a party to this Agreement.

Patacas or MOP means the lawful currency for the time being of Macau.

Performance Bond means any guarantee provided under clause 61 of the
Sub-Concession Contract or similar requirements of the Macau Government or the
government of the PRC in relation to the conduct of the business of any member
of the Restricted Group at the Resort to the extent the amount guaranteed under
such requirements does not exceed MOP300,000,000 and is subordinated to amounts
owed by the Obligors under the Finance Documents as a Second Ranking Debt (as
defined in the Security Trust and Intrecreditor Deed) in accordance with the
Security Trust and Intrecreditor Deed.

Performance Bond Facility means the facility extended to the Company by the
Performance Bond Provider in accordance with the terms of the Performance Bond
Facility Letter for the issuance of the Performance Bond and any replacement
facility for the issuance of the Performance Bond.

Performance Bond Facility Letter means the agreement dated 15 April 2005
executed by the Company, identified as the Performance Bond Provider’s
“Guarantia Bancaria No. 139/2005”.

Performance Bond Provider means Banco Nacional Ultramarino, S.A.

Permitted Financial Indebtedness means any Financial Indebtedness:

 

  (a)

incurred under the Secured Finance Documents;

 

  (b)

incurred under the Performance Bond Facility;

 

  (c)

incurred under the Sponsor Loan Documents;

 

  (d)

of any member of the Group (other than a Dormant Subsidiary) which either:

 

  (i)

does not have the benefit of any Security Interest; or

 

  (ii)

has the benefit of a Security Interest but such Security Interest ranks behind
the benefit of the Security Interest of the Secured Parties,

in each case, where no repayment or prepayment of principal is due or may be
made prior to the First Ranking Debt Discharge Date;

 

   12    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (e)

incurred under any Treasury Transaction permitted under Subclause 19.14
(Treasury Transactions);

 

  (f)

permitted under Subclause 19.13 (Third party guarantees) or Subclause 19.15
(Loans out); or

 

  (g)

comprising Subordinated Debt;

 

  (h)

under finance or capital leases of vehicles, plant, equipment or computers
entered into on commercial and arm’s length terms for the purposes of operating
and managing the Resort, provided that the aggregate capital value of all such
items so leased under outstanding leases by all the members of the Restricted
Group does not exceed HK$200,000,000 (or its equivalent in other currencies) at
any time;

 

  (i)

in respect of guarantee obligations represented by performance bonds, standby or
commercial letters of credit, bankers acceptances, guarantees or similar
instruments issued by any person for the benefit of a trade creditor of a member
of the Restricted Group, provided that the aggregate liability of all of the
members of the Restricted Group under such guarantee obligations does not exceed
HK$50,000,000 for each financial year of the Company;

 

  (j)

expressly permitted in writing by the Facility Agent (acting on the instructions
of the Majority Lenders (acting reasonably)).

Permitted Lease means any lease on retail shops, restaurants, non-gaming space
that form part of the Resort, and arrangement for the junkets to use space in
the Resort exclusively, entered into by the Company on commercial terms.

Permitted Property Distribution means a Permitted Restricted Payment by way of a
Distribution of an asset other than cash not forming part of, nor comprising any
asset required for the operation of, the Resort by a member of the Restricted
Group to a person which is not a member of the Group.

Permitted Restricted Payment means:

 

  (a)

any Restricted Payment made by a member of the Restricted Group out of the Net
Listco IPO Proceeds, provided that such payment is made when no Default is
outstanding or would occur immediately after the making of such payment;

 

  (b)

any Restricted Payment to a Sponsor Affiliate in respect of a Sponsor
Reimbursement Amount;

 

  (c)

any Restricted Payment of Agreed Subordinated Fees or Agreed Listco Corporate
Overhead Expenses, provided that such payment is made when no Default is
outstanding or would occur immediately after the making of such payment;

 

  (d)

any other Restricted Payment, provided that such payment is made:

 

  (i)

when no Default is outstanding or would occur immediately after the making of
such payment;

 

  (ii)

when at least five Business Days prior to the making of such payment, the
Company has delivered to the Facility Agent a Permitted Restricted Payment
Certificate certifying that the Pro Forma Adjusted Leverage Ratio does not
exceed 4:00 to 1:00 immediately after the making of such payment; and

 

   13    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (iii)

where the Pro Forma Adjusted Leverage Ratio will not exceed 4.00:1.00 but will
exceed 3.50:1.00 immediately after the making of such payment, the Company has
made a voluntary prepayment in compliance with Subclause 8.4 (Mandatory
prepayment – Permitted Restricted Payment).

Permitted Restricted Payment Certificate means, in relation to a proposed
Permitted Restricted Payment referred to in paragraph (d) of the definition of
Permitted Restricted Payment, a certificate from the Company, signed by its
chief finance officer, to the Facility Agent:

 

  (a)

certifying that no Default is outstanding or would occur immediately after the
making of such proposed Permitted Restricted Payment; and

 

  (b)

setting out the Pro Forma Adjusted Leverage Ratio (taking into account any
prepayment that may be required to be made pursuant to Subclause 8.4 (Mandatory
prepayment – Permitted Restricted Payment) as a result of such proposed
Permitted Restricted Payment) immediately after the making of such proposed
Permitted Restricted Payment,

enclosing the financial statements for the 12-month period upon which the
calculation of the Pro Forma Adjusted Leveraged Ratio is based.

Permitted Security means:

 

  (a)

any Security Interest constituted by the Security Documents;

 

  (b)

any lien arising by operation of law and in the ordinary course of business;

 

  (c)

any Security Interest on the shares or share capital of or loans to a
Non-Recourse Subsidiary to secure any obligation of that Non-Recourse Subsidiary

 

  (d)

any second ranking Security Interest referred to in paragraph (d) of the
definition of Permitted Financial Indebtedness;

 

  (e)

until the Closing Date, any Security Interest securing the Existing Facilities;

 

  (f)

any netting or set-off arrangement entered into by any member of the Restricted
Group in the ordinary course of its banking arrangements;

 

  (g)

any Security Interest over or affecting any asset acquired by a member of the
Restricted Group after the Closing Date and if:

 

  (i)

the Security Interest was not created in contemplation of the acquisition of
that asset by a member of the Restricted Group; and

 

  (ii)

the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by that member of the Restricted Group;;

 

  (h)

any Security Interest over or affecting any asset of any company which becomes a
member of the Restricted Group after the Closing Date, where the Security
Interest is created prior to the date on which that company becomes a member of
the Restricted Group and if:

 

  (i)

the Security Interest was not created in contemplation of the acquisition of
that asset by that company; and

 

   14    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (ii)

the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by that company;

 

  (i)

any Security Interest arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a member of the Restricted Group in the ordinary course of
trading and on the supplier’s standard or usual terms and not arising as a
result of any default or omission by any member of the Restricted Group;

 

  (j)

any Security Interest arising as a consequence of any finance or capital lease
permitted pursuant to paragraph (h) of the definition of Permitted Financial
Indebtedness;

 

  (k)

tax liens which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Company and/or the relevant member of the Restricted Group in conformity
with GAAP;

 

  (l)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
liens arising in the ordinary course of business for amounts which are not
overdue for a period of more than 90 days or that are being contested in good
faith by appropriate proceedings;

 

  (m)

pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation provided that if such pledges
are being contested, appropriate reserves (determined in accordance with GAAP)
are maintained on the books of the Company or the relevant member of the
Restricted Group;

 

  (n)

deposits by or on behalf of a member of the Restricted Group to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, appeal bonds and other obligations of a like nature of
that member of the Restricted Group incurred in the ordinary course of business;

 

  (o)

any attachment or judgment lien not constituting an Event of Default;

 

  (p)

liens in favour of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

 

  (q)

Security Interests over cash deposits with, or held for the account of, a member
of Restricted Group securing reimbursement obligations under performance bonds,
guarantees, commercial or standby letters of credit, bankers’ acceptances or
similar instruments permitted under paragraph (i) of the definition of Permitted
Financial Indebtedness granted in favour of the issuers of such performance
bonds, guarantees, commercial letters of credit or bankers’ acceptances, so long
as the amount of cash secured by such Security Interest does not exceed 110 per
cent. of the amount of the Permitted Financial Indebtedness secured thereby
(ignoring any interest earned or paid on such cash)

 

  (r)

in the event of any proposed refinancing in full of the Facilities, any Security
Interest granted to the relevant financiers to secure such refinancing so long
as such Security Interest ranks behind the Security Interest created by the
Security Documents pending such refinancing being completed and where the
conditions set out in Subclause 19.5(c)(ii) (Negative pledge) are met;

 

  (s)

easements, rights-of-way, restrictions, encroachments and other similar
encumbrances and other minor defects and irregularities in title, in each case
incurred in the ordinary course of business that, in the aggregate, do not
materially detract from the value of the property

 

   15    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

subject thereto or materially interfere with the ordinary conduct of the
business of the Company and/or members of the Restricted Group;

 

  (t)

licences of patents, trademarks and other IP Rights granted by the Company or
any member of the Restricted Group in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
the Company;

 

  (u)

any zoning or similar law or right reserved to or vested in any governmental
authority to control or regulate the use of any site and site easements; or

 

  (v)

any Security Interest constituted by the Second Property Security Documents,
entered into in accordance with Subclause 19.31 (Second Property Financing).

Permitted Transaction means:

 

  (a)

an intra-Group re-organisation of any member of the Group on a solvent basis; or

 

  (b)

a Listco IPO Reorganisation.

Permitted Transferee means, in respect of any interest in the shares in the
share capital of the Company owned directly or indirectly by Ms. Pansy Ho or a
company controlled (as defined in Schedule 4 (Permitted Transferee Provisions))
by Ms. Pansy Ho, a transferee of such interest pursuant to and in compliance
with the provisions set out in Schedule 4 (Permitted Transferee Provisions).

PHCO means Grand Paradise Macau Limited, a corporation organised under the laws
of the Isle of Man.

Pledge over Gaming Equipment and Utensils means the pledge over gaming equipment
and utensils dated on or about the date of this Agreement between the Company
and the Security Agent.

Pledge over Intellectual Property means the pledge over intellectual property
dated on or about the date of this Agreement between the Company and the
Security Agent.

Pledge over Onshore Accounts the pledge over onshore accounts dated on or about
the date of this Agreement between the Company and the Security Agent.

Power of Attorney means the irrevocable power of attorney dated on or about the
date of this Agreement granted by the Company in favour of the Security Agent in
connection with the Security Documents.

PRC means the Peoples’ Republic of China.

Pro Forma Adjusted Leverage Ratio means, on any date, the ratio of:

 

  (a)

Adjusted Total Debt on that date after giving effect to any prepayment of the
Facilities to be made on that date or as a consequence of a Permitted Restricted
Payment on that date; to

 

  (b)

EBITDA for the 12-month period ending on the last day of the most recent
calendar month having then occurred based on the accounts of the Company for
that 12-month period enclosed with the Permitted Restricted Payment Certificate,
after giving effect to any prepayment of the Facilities to be made on that date
or as a consequence of a Permitted Restricted Payment on that date.

 

   16    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Pro Rata Share means:

 

  (a)

for the purpose of determining a Lender’s share in a utilisation of a Facility,
the proportion which its Commitment under that Facility bears to all the
Commitments under that Facility; and

 

  (b)

for any other purpose on a particular date:

 

  (i)

the proportion which a Lender’s share of the Loans (if any) bears to all the
Loans;

 

  (ii)

if there is no Loan outstanding on that date, the proportion which its
Commitment bears to the Total Commitments on that date;

 

  (iii)

if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled; or

 

  (iv)

when the term is used in relation to a Facility, the above proportions but
applied only to the Loans and Commitments for that Facility.

For the purpose of sub-paragraph (iv) above, the Facility Agent will determine,
in the case of a dispute whether the term in any case relates to a particular
Facility.

Rate Fixing Day means:

 

  (a)

the first day of a Term for a Loan denominated in Hong Kong Dollars; or

 

  (b)

the second London Business Day before the first day of a Term for a Loan
denominated in US Dollars; or

or such other day as the Facility Agent determines is generally treated as the
rate fixing day by market practice in the relevant interbank market.

Reference Banks means:

 

  (a)

in relation to HIBOR, the principal Hong Kong offices of Bank of America, N.A.,
Bank of China Limited, Macau Branch and Industrial and Commercial Bank of China
(Macau) Limited; and

 

  (b)

in relation to LIBOR, the principal office in London of Bank of America, N.A.,
Bank of China Limited, Macau Branch and Industrial and Commercial Bank of China
(Macau) Limited,

and any other bank or financial institution appointed as such by the Facility
Agent (in consultation with the Company) under this Agreement.

Repayment Instalment means each scheduled instalment for repayment of the Term
Loans.

Repeating Representations means at any time the representations and warranties
which are then made or deemed to be repeated under Clause 16 (Representations
and warranties) or any other Finance Document.

Request means a request for a Loan, substantially in the form of Schedule 6
(Form of Request).

 

   17    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Resignation Request means a letter in the form of Schedule 10 (Form of
Resignation Request), with such amendments as the Facility Agent and the Company
may agree.

Resort means the hotel and resort complex and the casino on land leased to the
Company under the Land Concession Contract and the ownership, operation and
maintenance of such hotel and resort complex and casino by the Company.

Restricted Group means, as at any date, the Group other than a person which is a
Non-Recourse Subsidiary as at that date.

Restricted Payment means:

 

  (a)

a payment or Distribution;

 

  (b)

a subscription of equity;

 

  (c)

a repayment or prepayment of principal, or payment of interest, fees or other
amounts, in respect of any Financial Indebtedness;

 

  (d)

an advance of Financial Indebtedness,

in each case, by a member of the Restricted Group to or in a Sponsor Affiliate.

Revolving Credit Commitment means:

 

  (a)

for an Original Lender, the amount set opposite its name in Schedule 1 (Original
Parties) under the heading Revolving Credit Commitments and designated A or B
and the amount of any other Revolving Credit Commitment so designated which it
acquires; and

 

  (b)

for any other Lender, the amount of any Revolving Credit Commitment so
designated which it acquires,

to the extent not cancelled, transferred or reduced under this Agreement.

Revolving Credit Facility means the revolving credit facility referred to in
Subclause 2.2 (Revolving Credit Facility) comprising that portion drawable from
the A Revolving Credit Commitments and that portion drawable from the B
Revolving Credit Commitments.

Revolving Credit Loan means a Loan under the Revolving Credit Facility, and when
designated A or B, a Loan under the Revolving Credit Facility so designated.

Rollover Loan means, unless provided to the contrary in this Agreement, one or
more Revolving Credit Loans:

 

  (a)

to be made on the same day that a maturing Revolving Credit Loan is due to be
repaid;

 

  (b)

the aggregate amount of which is equal to or less than the maturing Revolving
Credit Loan;

 

  (c)

in the same currency as the maturing Revolving Credit Loan; and

 

  (d)

to be made for the purpose of refinancing a maturing Revolving Credit Loan.

Screen Rate means:

 

   18    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (a)

for HIBOR, the rate designated as “FIXING@11:00” (or any other designation which
may from time to time replace that designation or, if no such designation
appears, the arithmetic average (rounded upwards, to five decimal places) of the
displayed rates for the relevant period) appearing under the heading “HONG KONG
INTERBANK OFFERED RATES (HK DOLLAR)”; and

 

  (b)

for LIBOR, the British Bankers Association Interest Settlement Rate,

for the relevant currency and Term displayed on the appropriate page of the
Reuters screen selected by the Facility Agent. If the relevant page is replaced
or the service ceases to be available, the Facility Agent (after consultation
with the Company and the Lenders) may specify another page or service displaying
the appropriate rate.

Second Property means one or more resort-hotel-casinos (other than the Resort)
developed or constructed by a member of the Group or Listco or one of Listco’s
wholly-owned direct or indirect Subsidiaries in Macau.

Second Property Finance Party means a lender or any other party providing,
arranging, financing or administering the Second Property Financing.

Second Property Financing means any Financial Indebtedness incurred by any
person (other than any member of the Restricted Group) for the purpose of the
Second Property.

Second Property Security Document means:

 

  (a)

any document evidencing or creating security over:

 

  (i)

the shares or share capital of the Company;

 

  (ii)

any termination proceeds of the Sub-Concession Contract; or

 

  (iii)

any asset of a member of the Restricted Group associated with the Second
Property (and not associated with the Resort),

in each case, to secure a Second Property Financing; or

 

  (b)

a Common Security Sharing Agreement.

Secured Finance Document means a Finance Document or a Secured Hedging Document.

Secured Hedging Bank means a secured hedging bank party to the Security Trust
and Intercreditor Deed from time to time.

Secured Hedging Debt means, except to the extent expressly provided in the
Security Trust and Intercreditor Deed, all Liabilities payable or owing by any
Obligor to a Secured Hedging Bank under or in connection with the Secured
Hedging Documents.

Secured Hedging Document means:

 

  (a)

any document designated as such under the Security Trust and Intercreditor Deed
by the Security Agent and a Secured Hedging Bank; or

 

  (b)

any contract entered into or confirmation given under that hedging document.

 

   19    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Secured Parties has the meaning given to it in the Security Trust and
Intercreditor Deed.

Security Document means:

 

  (a)

the Company Share Pledge;

 

  (b)

the Mortgage over Leasehold Land;

 

  (c)

the Land Security Assignment;

 

  (d)

the Power of Attorney;

 

  (e)

the Assignment of Rights;

 

  (f)

the Pledge over Gaming Equipment and Utensils;

 

  (g)

the Pledge over Onshore Accounts;

 

  (h)

the Assignment of Insurances;

 

  (i)

an Assignment of Reinsurances;

 

  (j)

the Pledge over Intellectual Property;

 

  (k)

the Floating Charge;

 

  (l)

the Livranças Covering Letter;

 

  (m)

the Livranças;

 

  (n)

the Debenture;

 

  (o)

the Sub-Concession Consent Agreement;

 

  (p)

the Land Concession Consent Agreement;

 

  (q)

the Superemprego Share Pledge; or

 

  (r)

any other document evidencing or creating security over any asset of any member
of the Restricted Group to secure any obligation of any Obligor to a Secured
Party under the Secured Finance Documents.

Security Interest means any mortgage, pledge, lien, charge, assignment,
hypothecation, security interest or encumbrance of any kind or any other
agreement or arrangement having a similar effect, whether or not filed, recorded
or otherwise perfected under applicable law (including any conditional sale or
other title retention agreement, any option or other agreement to give a
mortgage, lien, pledge, charge assignment, hypothecation, security interest or
encumbrance of any kind or any other agreement or arrangement having a similar
effect).

Security Trust and Intercreditor Deed means the security trust and intercreditor
deed dated on or about the date of this Agreement between, among others, the
Parties, MGM, each Shareholder and certain creditors of the Group.

Shareholder means Ms. Pansy Ho, PHCO, MGM I, or MGM II.

 

   20    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Sponsor means MGM or Ms Pansy Ho (including any of her Permitted Transferees).

Sponsor Affiliate means a Sponsor, a Shareholder or any of their Affiliates
(other than a member of the Group) or any company that is controlled by a
Sponsor or jointly controlled by each Sponsor. For the purpose of this
definition, controlled means having the power to direct the management and the
policies of an entity whether through ownership of voting capital, by contract
or otherwise.

Sponsor Loan Documents means the MGM Subordinated Loan Agreement or the Sponsor
Loan Note Instrument.

Sponsor Loan Note Instrument means the loan note instruments each dated 19 April
2005 between:

 

  (a)

MGM I and the Company in the amount of US$67,522,000;

 

  (b)

PHCO and the Company in the amount of US$54,041,000; and

 

  (c)

Ms. Pansy Ho and the Company in the amount of US$13,510,000.

Sponsor Reimbursement Amount means the amount of any documented cost, liability
or expense incurred by a Sponsor Affiliate on behalf of the Company (to the
extent not already reimbursed by any other means) under any arm’s length
arrangement between such Sponsor Affiliate and the Company entered into for the
purpose of the bona fide operation of the Company’s business, including, without
limitation, any marketing fees payable by the Company to such Sponsor Affiliate
for customer referrals where such fees do not exceed three per cent. of the
theoretical win (calculated by the Company (acting reasonably)) on the gaming
revenues so referred, or any other arrangements which are on terms and
conditions approved by the stock exchange on which the shares of Listco are to
be listed.

Sub-Concession Consent Agreement means the agreement relating to Security
Interests (with the exclusion of land concession and immovable property) dated
on or about the date of this Agreement between the Macau Government, the Company
and the Security Agent.

Sub-Concession Contract means the sub-concession contract dated 19 April 2005
between Sociedade de Jogos de Macao, S.A., a corporation organised under the
laws of Macau, and the Company for the operation of games of chance and other
games in casinos in Macau and the written confirmations from the Macau
Government dated 19 April 2005, pursuant to which the Sub-Concession Contract
was authorised and approved pursuant to applicable laws and regulations and
confirming the Macau Government’s rights and obligations with respect to the
Sub-Concession Contract.

Subordinated Debt means Financial Indebtedness incurred by the Company which is
subordinated to the Financial Indebtedness of the Company under the Facilities
in the manner and to the extent set out in the Security Trust and Intercreditor
Deed.

Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.

Superemprego Share Pledge means the pledge over quotas in Superemprego Lda.
dated on or about the Closing Date between the Company and the Security Agent.

 

   21    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.

Term means each period determined under this Agreement by reference to which
interest on a Loan or an overdue amount is calculated.

Term Loan means a Loan under the Term Loan Facility, and when designated A or B
a Loan under the Term Loan Facility so designated.

Term Loan Commitment means:

 

  (a)

for an Original Lender, the amount set opposite its name in Schedule 1 (Original
Parties) under the heading Term Loan Commitments and designated A or B and the
amount of any other Term Loan Commitment so designated which it acquires; and

 

  (b)

for any other Lender, the amount of any other Term Loan Commitment so designated
which it acquires,

to the extent not cancelled, transferred or reduced under this Agreement.

Term Loan Facility means the term loan facility referred to in Subclause 2.1
(Term Loan Facility) comprising that portion drawable from the A Term Loan
Commitments and that portion drawable from the B Term Loan Commitments.

Total Commitments means the aggregate of the Commitments of all the Lenders.

Total Term Loan Commitments means the aggregate of the Term Loan Commitments of
all the Lenders, or when designated A or B, the aggregate of the Term Loan
Commitments of all the Lenders bearing that designation.

Total Revolving Credit Commitments means the aggregate of the Revolving Credit
Commitments of all the Lenders, or when designated A or B, the aggregate of the
Revolving Credit Commitments of all the Lenders bearing that designation.

Transaction Document means:

 

  (a)

a Finance Document;

 

  (b)

the Sub-Concession Contract;

 

  (c)

the Land Concession Contract; or

 

  (d)

the IP Agreement.

Transfer Certificate means:

 

   22    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (a)

for a transfer by assignment, assumption and release, a certificate
substantially in the form of Part 1 of Schedule 7 (Forms of Transfer
Certificate), and

 

  (b)

for a transfer by novation, a certificate substantially in the form of Schedule
7 (Forms of Transfer Certificate);

in each case, with such amendments as the Facility Agent may approve or
reasonably require or any other form agreed between the Facility Agent and the
Company.

Treasury Transaction means any derivative transaction entered into in connection
with protection against or to benefit from the Restricted Group’s exposure to
fluctuations in any rate, price, index or credit rating, excluding any
derivative transaction entered into for speculative purposes.

UK means the United Kingdom of Great Britain and Northern Ireland.

US Dollars or US$ means the lawful currency for the time being of the United
States of America.

Utilisation Date means each date on which a Facility is utilised.

 

1.2

Construction

 

(a)

In this Agreement, unless the contrary intention appears, a reference to:

 

  (i)

a document being in the agreed form means that the document is in a form
previously agreed in writing by or on behalf of the Company and the Facility
Agent or if not so agreed is in a form specified by the Facility Agent;

 

  (ii)

an amendment includes a supplement, novation, extension (whether of maturity or
otherwise), restatement, re-enactment or replacement (however fundamental and
whether or not more onerous) and amended will be construed accordingly;

 

  (iii)

assets includes present and future properties, revenues and rights of every
description;

 

  (iv)

an authorisation includes an authorisation, consent, approval, resolution,
permit, licence, exemption, filing, registration or notarisation;

 

  (v)

disposal means a sale, transfer, assignment, grant, lease, licence, declaration
of trust or other disposal, whether voluntary or involuntary, and dispose will
be construed accordingly;

 

  (vi)

the equivalent of one currency (the first currency) in another currency (the
second currency) shall (unless otherwise specified) be determined by the
Facility Agent or such person nominated by the Facility Agent acting reasonably
for that purpose by reference to its spot rate of exchange in Hong Kong for the
purchase of the second currency with the first currency at or about 11:00 a.m.
on the date of the determination or if no such spot rate of exchange exists on
that date, by such other method as the Facility Agent (in consultation with the
Company) shall reasonably determine;

 

  (vii)

a guarantee means (other than in clause 8 (Guarantee and indemnity) of the
Security Trust and Intercreditor Deed) any guarantee, bond, letter of credit,
indemnity or similar assurance against financial loss, or any obligation, direct
or indirect, actual or contingent, to purchase or assume any indebtedness of any
person or to make an investment in or loan to any person or to purchase assets
of any person, where, in each case, that obligation is assumed in order to
maintain or asset the ability of that person to meet any of its indebtedness;

 

   23    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (viii)

indebtedness includes any obligation (whether incurred as principal or as surety
and whether present or future, actual or contingent) for the payment or
repayment of money;

 

  (ix)

customer due diligence requirements are to the identification checks that a
Finance Party requests in order to meet its obligations under any applicable law
or regulation to identify a person who is (or is to become) its customer;

 

  (x)

a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, fund, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

 

  (xi)

real property means any freehold, leasehold or immovable property and any
buildings, erections, fixtures, fittings, fixed plant or machinery from time to
time situated on or forming part of that freehold, leasehold or immovable
property;

 

  (xii)

a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;

 

  (xiii)

a currency is a reference to the lawful currency for the time being of the
relevant country;

 

  (xiv)

a Default being outstanding means that it has not been remedied or waived;

 

  (xv)

a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 

  (xvi)

a Clause, a Subclause or a Schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

 

  (xvii)

a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

 

  (xviii)

a Finance Document or other document or security includes (without prejudice to
any prohibition on amendments) any amendment to that Finance Document or other
document or security, including any change in the purpose of, any extension for
or any increase in the amount of a facility or any additional facility; and

 

  (xix)

a time of day is a reference to Hong Kong time.

 

(b)

Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

 

  (i)

if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

 

  (ii)

if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

 

  (iii)

notwithstanding subparagraph (i) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

 

   24    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c)

Unless the contrary intention appears:

 

  (i)

a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

 

  (ii)

a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

 

  (iii)

any obligation of an Obligor under the Finance Documents which is not a payment
obligation remains in force for so long as any payment obligation of an Obligor
is, may be or is capable of becoming outstanding under the Finance Documents.

 

(d)

The headings in this Agreement do not affect its interpretation.

 

1.3

Conflict with a Finance Document

If there is any conflict between:

 

  (a)

the terms of this Agreement and the terms of any other Finance Document (other
than the Security Trust and Intercreditor Deed), the terms of this Agreement
will prevail; and

 

  (b)

the terms of this Agreement and the terms of the Security Trust and
Intercreditor Deed, the terms of the Security Trust and Intercreditor Deed will
prevail.

 

1.4

Third parties

Unless expressly provided to the contrary in a Finance Document, a person who is
not a party to a Finance Document may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term of
any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of any Finance Document.

 

2.

FACILITIES

 

2.1

Term Loan Facility

Subject to the terms of this Agreement, the Lenders make available to the
Company a term loan facility in an aggregate amount equal to the Total Term Loan
Commitments.

 

2.2

Revolving Credit Facility

Subject to the terms of this Agreement, the Lenders make available to the
Company a revolving credit facility in an aggregate amount equal to the Total
Revolving Credit Commitments.

 

2.3

Limitations

 

(a)

The Term Loan Commitments may only be drawn down on the Closing Date in a single
drawing.

 

(b)

No utilisation of the Revolving Credit Facility will be made unless the Term
Loans have been or are on the same date (being the Closing Date) being made.

 

(c)

The A Revolving Credit Commitments and B Revolving Credit Commitments must be
drawn down in pro rata proportion on each relevant Utilisation Date.

 

   25    CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.4

Nature of a Finance Party’s rights and obligations

Unless all the Finance Parties agree otherwise:

 

  (a)

the obligations of a Finance Party under the Finance Documents are several;

 

  (b)

failure by a Finance Party to perform its obligations does not affect the
obligations of any other person under the Finance Documents;

 

  (c)

no Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents;

 

  (d)

the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 

  (e)

a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights; and

 

  (f)

a debt arising under the Finance Documents to a Finance Party is a separate and
independent debt.

 

3.

PURPOSE

 

3.1

Term Loans

Subject to Subclause 3.3 (Non-gaming purposes), each Term Loan may only be used
for:

 

  (a)

refinancing the Existing Facilities; and

 

  (b)

to pay any break funding costs and other fees, costs and expenses payable in
connection with that refinancing and under Subclause 25.1 (Costs).

 

3.2

Revolving Credit Loans

Subject to Subclause 3.3 (Non-gaming purposes), each Revolving Credit Loan may
only be used for:

 

  (a)

refinancing the Existing Facilities and to pay any break funding costs and other
fees, costs and expenses payable in connection with that refinancing; or

 

  (b)

for all proper corporate purposes of the Group.

 

3.3

Non-gaming purposes

No B Term Loan or B Revolving Credit Loan may be directly used for purposes
connected with the operation of casino, games of chance or other forms of
gaming.

 

3.4

No obligation to monitor

No Finance Party is bound to monitor or verify the utilisation of a Facility.

 

   26    CREDIT AGREEMENT



--------------------------------------------------------------------------------

4.

CONDITIONS PRECEDENT

 

4.1

Conditions precedent documents

 

(a)

A Request may not be given until the Facility Agent has notified the Company and
the Lenders that it has received (or waived receipt of) all of the documents and
evidence set out in and appearing to comply with the requirements of Section
(A) of Part 1 of Schedule 2 (Conditions precedent documents).

 

(b)

No Loan may be advanced to the Company until the Facility Agent has notified the
Company and the Lenders that it has received all of the documents and evidence
set out in and appearing to comply with the requirements of Section (B) of Part
1 of Schedule 2 (Conditions precedent documents).

 

(c)

The Facility Agent must give this notification to the Company and the Lenders
promptly upon being so satisfied.

 

4.2

Further conditions precedent

The obligations of each Lender to participate in any Loan (other than a Rollover
Loan) are subject to the further conditions precedent that on both the date of
the Request and the Utilisation Date for that Loan:

 

  (a)

the Repeating Representations are correct in all material respects; and

 

  (b)

no Default is outstanding or would result from the Loan.

 

4.3

Maximum number

 

(a)

Subject to paragraph (b) below, unless the Facility Agent agrees, a Request may
not be given if, as a result, there would be more than ten Loans outstanding.

 

(b)

In determining the number of Loans that are outstanding at the time a Request is
given:

 

  (i)

the designated A and B portions of each Term Loan together shall be considered
as one Loan; and

 

  (ii)

the designated A and B portions of each Revolving Credit Loan together shall be
considered as one Loan.

 

5.

UTILISATION

 

5.1

Giving of Requests

 

(a)

The Company may borrow a Loan by giving to the Facility Agent a duly completed
Request.

 

(b)

Unless the Facility Agent otherwise agrees, the latest time for receipt by the
Facility Agent of a duly completed Request is 11:00 a.m. two Business Days
before the Rate Fixing Day for the proposed borrowing.

 

(c)

Each Request is irrevocable.

 

5.2

Completion of Requests

A Request for a Loan will not be regarded as having been duly completed unless:

 

   27    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (a)

it identifies the Facility under which the Loan is to be made;

 

  (b)

the Utilisation Date is a Business Day falling within the Availability Period
for the Facility under which the Loan is to be made;

 

  (c)

the amount of the Loan requested is:

 

  (i)

a minimum of HK$50,000,000 and an integral multiple of HK$10,000,000 or an
amount which complies with Clause 6 (Optional Currency); or

 

  (ii)

any lesser amount which represents the maximum undrawn amount available under
the relevant Facility on the proposed Utilisation Date.

 

  (d)

the proposed currency and Term complies with this Agreement.

 

5.3

Advance of Loan

 

(a)

The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

 

(b)

The amount of each Lender’s share of the requested Loan will be its Pro Rata
Share on the proposed Utilisation Date.

 

(c)

No Lender is obliged to participate in a Loan if, as a result:

 

  (i)

its share in the Loans under a Facility would exceed its Commitment for that
Facility; or

 

  (ii)

the Loans under a Facility would exceed the Total Commitments under that
Facility.

 

(d)

If the conditions set out in this Agreement have been met, each Lender must make
its share in the requested Loan available to the Facility Agent for the Company
through its Facility Office on the Utilisation Date.

 

6.

OPTIONAL CURRENCY

 

6.1

General

In this Clause:

Agent’s Spot Rate of Exchange means the Facility Agent’s spot rate of exchange
for the purchase of US Dollars in the Hong Kong foreign exchange market with
Hong Kong Dollars as of 11.00 a.m. on a particular day.

Hong Kong Dollar Amount of a Loan or part of a Loan means:

 

  (a)

if the Loan is denominated in Hong Kong Dollars, its amount; or

 

  (b)

in the case of any other Loan denominated in US Dollars, its equivalent in Hong
Kong Dollars calculated on the basis of the Agent’s Spot Rate of Exchange one
Business Day before the Rate Fixing Day for the most recent Term of that Loan.

 

6.2

Denomination

 

(a)

Term Loans may only be denominated in Hong Kong Dollars.

 

   28    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

Revolving Credit Loans may be denominated in Hong Kong Dollars or, subject as
provided below, US Dollars.

 

6.3

Selection

 

(a)

The Company must select the currency of a Loan in its Request.

 

(b)

The amount of a Revolving Credit Loan requested in US Dollars must be a minimum
amount of the equivalent of HK$50,000,000 and, if required by the Facility
Agent, an integral multiple of US$1,000,000.

 

6.4

Optional Currency equivalents

The equivalent in Hong Kong Dollars of a Loan or part of a Loan in US Dollars
for the purposes of calculating:

 

  (a)

whether any limit under this Agreement has been exceeded;

 

  (b)

the amount of a Loan;

 

  (c)

the share of a Lender in a Loan;

 

  (d)

the amount of any repayment or prepayment of a Loan; or (e) the undrawn amount
of a Lender’s Commitment,

is its Hong Kong Dollar Amount.

 

6.5

Notification

The Facility Agent must notify the Lenders and the Company of the relevant Hong
Kong Dollar Amount (and the applicable Agent’s Spot Rate of Exchange) promptly
after they are ascertained.

 

7.

REPAYMENT

 

7.1

Repayment of Term Loans

 

(a)

The Company must repay the Term Loans in full in accordance with the following
repayment schedule:

 

Repayment Instalment    Repayment Date
(months from the date of
this Agreement)      Repayment Amount
(percentage of the aggregate principal
amount of all Term Loans outstanding as at
the end of the Availability Period for the
Term Loan Facility)  

1

     24         2.5 % 

2

     27         2.5 % 

3

     30         2.5 % 

4

     33         2.5 % 

 

   29    CREDIT AGREEMENT



--------------------------------------------------------------------------------

5

     36         5.0 % 

6

     39         5.0 % 

7

     42         5.0 % 

8

     45         5.0 % 

9

     48         5.0 % 

10

     51         5.0 % 

11

     54         5.0 % 

12

     57         5.0 % 

13

     60         50.0 % 

 

(b)

The final Repayment Instalment must be repaid on the Final Maturity Date.

 

7.2

Repayment of Revolving Credit Loans

 

(a)

The Company must repay each Revolving Credit Loan in full on its Maturity Date,
which may be netted off against the amount of Rollover Loan drawn on that
Maturity Date pursuant to paragraph (c) below.

 

(b)

Subject to the other terms of this Agreement, any amounts repaid under paragraph
(a) above may be re-borrowed.

 

(c)

Without prejudice to the Company’s obligation to repay the full amount of each
Revolving Credit Loan on its Maturity Date, on the date of any Rollover Loan
drawn by the Company, the amount of the Revolving Credit Loan to be repaid and
the amount to be drawn down on such date in the same currency shall be netted
off against each other so that the amount of cash which the Company is actually
required to pay or, as the case may be, the amount of cash which the Lenders are
required to pay to the Company, shall be the net amount.

 

(d)

Any amount of any Revolving Credit Loan still outstanding on the Final Maturity
Date shall be repaid on the Final Maturity Date.

 

8.

PREPAYMENT AND CANCELLATION

 

8.1

Mandatory prepayment – illegality

 

(a)

A Lender must notify the Facility Agent and the Company promptly if it becomes
aware that it is unlawful in any applicable jurisdiction for that Lender to
perform any of its obligations under a Finance Document or to fund or maintain
its share in any Loan.

 

(b)

After notification under paragraph (a) above the Facility Agent must notify the
Company promptly that:

 

  (i)

the Company must repay or prepay the share of that Lender in each Loan on the
date specified in paragraph (c) below; and

 

   30    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (ii)

the Commitments of that Lender will be immediately cancelled.

 

(c)

The date for repayment or prepayment of a Lender’s share in a Loan will be:

 

  (i)

the last day of the current Term of that Loan; or

 

  (ii)

if earlier, the date specified by the Lender in the notification under paragraph
(a) above and which must not be earlier than the last day of any applicable
grace period allowed by law.

 

8.2

Mandatory prepayment – change of control, termination event or sale of business

 

(a)

For the purposes of this Subclause:

 

  (i)

a change of control occurs if:

 

  (A)

prior to the Listco IPO Date:

 

  I.

save as expressly permitted by the terms of the Finance Documents, the Company
ceases to be the beneficial owner directly or indirectly of 100 per cent. of the
issued share capital of each member of the Restricted Group;

 

  II.

MGM ceases to be the beneficial owner directly or indirectly of at least 50 per
cent. of the issued share capital of any Obligor; or

 

  III.

Ms. Pansy Ho, together with PHCO (provided PHCO is under the control of
Ms. Pansy Ho) and each Permitted Transferee (if any), ceases to be the
beneficial owner directly or indirectly of at least 50 per cent. of the issued
share capital of any Obligor; or

 

  (B)

from the Listco IPO Reorganisation Date, Listco ceases to be the beneficial
owner directly or indirectly of 100 per cent. of the share capital of the
Company (other than any portion of the share capital of the Company that has
attached to it nominal economic interests of the Company and is of a class of
shares that was created solely for the purposes of complying with requirements
as to Macanese ownership of the Company under applicable laws);

 

  (C)

MGM ceases to be the beneficial owner directly or indirectly of at least 25 per
cent. of the issued share capital of the Company;

 

  (D)

Ms. Pansy Ho, together with PHCO (provided PHCO is under the control of Ms.
Pansy Ho) and each Permitted Transferee (if any), ceases to be the beneficial
owner directly or indirectly of at least 25 per cent. of the issued share
capital of the Company;

 

  (E)

prior to the Listco IPO Date, the Sponsors (including any Permitted Transferee
(if any)) cease to jointly control the Company; or

 

  (F)

a person or persons acting in concert (other than a Sponsor) becomes the
beneficial owner directly or indirectly of more issued share capital of the
Company than either Sponsor,

provided that in determining whether a change of control has occurred,
unexercised options for shares in Listco granted by the Company pursuant to any
management incentive programme shall not be considered outstanding issued shares
of Listco;

 

   31    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (ii)

a termination event occurs if the Sub-Concession Contract or the Land Concession
Contract is terminated, revoked, repudiated or otherwise no longer enforceable
by the Company or expires;

 

  (iii)

acting in concert means acting together pursuant to an agreement or
understanding (whether formal or informal); and

 

  (iv)

control means the power to direct the management and policies of a person,
whether through the ownership of voting capital, by contract or otherwise.

 

(b)

The Company must promptly notify the Facility Agent if it becomes aware of any
change of control.

 

(c)

If:

 

  (i)

a termination event occurs;

 

  (ii)

there is a sale of all or substantially all of the assets or business of the
Group; or

 

  (iii)

a change of control occurs,

then

 

  (A)

the Total Commitments shall be cancelled; and

 

  (B)

all outstanding Loans, together with accrued interest and all other amounts
accrued under the Finance Documents, shall become immediately due and payable.

 

8.3

Mandatory prepayment – insurance claims

 

(a)

In this Subclause, net insurance proceeds means any amount received or recovered
by a member of the Restricted Group under any insurance policy in an amount
which is in excess of US$10,000,000 for loss or damage to its assets or business
relating to the Resort unless those proceeds are applied, within 180 days (or
such longer period as may be specified in a plan developed by the Company,
during such 180 day period, for the application of such proceeds to which the
Facility Agent (acting reasonably and in consultation with the Lenders) may
agree) of receipt, in replacement, repair or reinstatement of damaged assets or
otherwise the amelioration of the loss in respect of which the relevant
insurance claim was made and excluding proceeds required to meet a third party
claim less all Taxes and costs and expenses incurred by any member of the
Restricted Group in connection with the receipt or recovery.

 

(b)

The Company must procure that any amount of net insurance proceeds received or
recovered by any member of the Restricted Group which exceeds US$10,000,000 and
which have not been applied in accordance with subparagraph (a) above is applied
towards prepaying the Term Loans.

 

(c)

Any prepayment under this Subclause must be made on or before the last day of
the Term of the Loan to be prepaid in which the net insurance proceeds was
received or recovered.

 

(d)

If the amount to be applied in prepaying the Loans is more than the amount of
Loans (if any) then outstanding, the Commitments will be automatically reduced
in an amount equal to the excess.

 

8.4

Mandatory prepayment – Permitted Restricted Payment

 

(a)

If a member of the Restricted Group makes a Permitted Restricted Payment that is
a Permitted Restricted Payment referred to in paragraph (d) of the definition of
Permitted Restricted Payment

 

   32    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

and the relevant Permitted Restricted Payment Certificate certifies that the Pro
Forma Adjusted Leverage Ratio would exceed 3.50:1.00 immediately after the
making of such Permitted Restricted Payment, the Company must procure that
concurrently with the payment of the Permitted Restricted Payment, an amount
that is at least equal to the lower of:

 

  (i)

the amount of such Permitted Restricted Payment; and

 

  (ii)

an amount which, immediately after the prepayment of the Term Loans, would
result in the Pro Forma Adjusted Leverage Ratio not to exceed 3.50:1.00,

is applied towards prepayment of the Term Loans or remitted to the blocked
account referred to in Subclause 8.5 (Payment into a blocked account) pending
application towards prepayment of the Term Loans on the last day of the relevant
Term.

 

(b)

Where a Permitted Restricted Payment is a Permitted Property Distribution, the
amount of the Permitted Restricted Payment for the purposes of subparagraph
(a)(i) above is the total cost originally expended by the Restricted Group in
acquiring the asset that is the subject of the Permitted Property Distribution.

 

8.5

Payment into a blocked account

 

(a)

In this Clause blocked account means an interest bearing blocked account in the
name of the Company with the Facility Agent.

 

(b)

When it is established that Loans will be required to be prepaid, under the
terms of this Clause, on the last day of the current Term(s) for those Loans,
the Company must ensure that an amount equal to the amounts to be repaid or
prepaid is deposited in the blocked account.

 

(c)

The Company irrevocably authorises the Facility Agent to apply any amount
deposited with it under paragraph (b) above towards prepayment of the Loans on
the last day of the relevant Term(s) or earlier if the Company so directs.

 

(d)

Amounts standing to the credit of a blocked account may only be used to repay or
prepay Loans or any other amounts outstanding under the Finance Documents.

 

8.6

Voluntary prepayment

Nothing in this Agreement shall prohibit the Company from voluntarily prepaying
any Loan in whole or in part if:

 

  (a)

the Company gives not less than three Business Days’ prior notice to the
Facility Agent; and

 

  (b)

any prepayment of part of a Loan is in a minimum amount of HK$10,000,000 and an
integral multiple of HK$1,000,000 (or, in relation to a Revolving Credit Loan
denominated in US Dollars, a minimum amount of US$1,000,000 and an integral
multiple of US$1,000,000) or any lesser amount which represents the Loans then
outstanding.

 

8.7

Automatic cancellation

The Commitments of each Lender under each Facility will be automatically
cancelled at the close of business on the last day of the Availability Period
for that Facility to the extent undrawn at that time.

 

   33    CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.8

Voluntary cancellation

 

(a)

The Company may, by giving not less than three Business Days’ prior notice to
the Facility Agent, cancel the unutilised amount of the Total Commitments in
whole or in part.

 

(b)

Partial cancellation of the Total Commitments must be in a minimum amount of
HK$100,000,000 and an integral multiple of HK$10,000,000.

 

(c)

Any cancellation in part will be applied against the relevant Commitment of each
Lender pro rata.

 

8.9

Right of repayment and cancellation of certain Lenders

 

(a)

If the Company is, or will be, required to pay to a Lender:

 

  (i)

a Tax Payment; or

 

  (ii)

an Increased Cost,

the Company may, while the requirement continues, give notice to the Facility
Agent requesting prepayment and cancellation in respect of that Lender.

 

(b)

After notification under paragraph (a) above:

 

  (i)

the Company must repay or prepay that Lender’s share in each Loan on the date
specified in paragraph (c) below; and

 

  (ii)

the Commitments of that Lender will be immediately cancelled.

 

(c)

The date for repayment or prepayment of a Lender’s share in a Loan will be:

 

  (i)

the last day of the current Term for that Loan; or

 

  (ii)

if earlier, the date specified by the Company in its notification.

 

8.10

Right of replacement of certain Lenders

 

(a)

If:

 

  (i)

an Obligor is, or will be, required to pay to a Lender a Tax Payment or an
Increased Cost;

 

  (ii)

it becomes unlawful in any applicable jurisdiction for a Lender to perform any
of its obligations under a Finance Document or to fund or maintain its share in
any Loan; or

 

  (iii)

a Lender’s continued participation in the Facilities would cause the Company or
any Sponsor Affiliate to be in breach of any law or regulation,

the Company may, while the requirement, unlawfulness or breach of law or
regulation continues, give notice to the Facility Agent and the affected Lender
requesting that that Lender assigns and delegates its rights and obligations to
an assignee designated by the Company.

 

(b)

The Company may request an assignment under paragraph (a) above only if:

 

  (i)

it has received the prior written consent of the Facility Agent (such consent,
after the Facility Agent has completed all customer due diligence requirements
to its satisfaction, not to be

 

   34    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

unreasonably withheld and which consent must be given if the Company made the
request of assignment pursuant to subparagraph 8.10(a) (ii) above);

 

  (ii)

in connection with the assignment:

 

  (A)

the assigning Lender receives from the new Lender payment of an amount that at
least equals the total outstanding principal amount of all of its Loans together
with all accrued and unpaid interest and fees and any other amounts owed to it
under the Finance Documents;

 

  (B)

the new Lender assumes all Commitments of the assigning Lender, as well as any
other obligations of the assigning Lender under the Finance Documents; and

 

  (C)

the assigning Lender assigns to the new Lender all of its Loans and related
rights under the Finance Documents;

 

  (iii)

the assignment results in a reduction of the Tax Payment or Increased Costs
otherwise payable; and

 

  (iv)

the Company bears all costs of the assignment.

 

(c)

Any assignment under this Subclause must be effected in accordance with Clause
27 (Changes to the Parties).

 

8.11

Application between Term Loan Facility and Revolving Credit Facility

 

(a)

Any amount to be applied in prepayment of Loans must be applied:

 

  (i)

first, in prepayment of Term Loans; and

 

  (ii)

second, in prepayment of Revolving Credit Loans.

 

(b)

Any amount to be applied in prepayment of Loans must be applied:

 

  (i)

pro rata between the A Term Loan Facility and the B Term Loan Facility; and

 

  (ii)

pro rata between the Revolving Credit Loans designated A and B.

 

(c)

Where a mandatory or involuntary prepayment of a Revolving Credit Loan is
required but there is no Revolving Credit Loan to be prepaid, the relevant
Revolving Credit Commitment will be reduced by the amount which would have been
required to be applied in prepayment of the Revolving Credit Loans had they been
outstanding at that time.

 

8.12

Partial prepayment of Term Loans

 

(a)

Any partial prepayment of a Term Loan will be applied against the remaining
Repayment Instalments in inverse order of maturity.

 

(b)

No amount of a Term Loan prepaid under this Agreement may subsequently be
re-borrowed.

 

   35    CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.13

Re-borrowing of Revolving Credit Loans

Any voluntary prepayment of a Revolving Credit Loan under Subclause 8.6
(Voluntary prepayment) may be re-borrowed on the terms of this Agreement. Any
other prepayment of a Revolving Credit Loan may not be re-borrowed.

 

8.14

Miscellaneous provisions

 

(a)

Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Loans and Commitments.
The Facility Agent must notify the Lenders promptly of receipt of any such
notice.

 

(b)

All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for Break Costs.

 

(c)

The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

 

(d)

The Company is permitted to prepay a Loan or cancel any Commitment only if such
prepayment or cancellation is effected in accordance with the terms of this
Agreement.

 

(e)

No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

 

9.

INTEREST

 

9.1

Calculation of interest

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:

 

  (a)

Margin; and

 

  (b)

HIBOR or LIBOR, as appropriate.

 

9.2

Payment of interest

Except where it is provided to the contrary in this Agreement, the Company must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than three months, on the dates falling at
three-monthly intervals after the first day of that Term.

 

9.3

Margin adjustments

 

(a)

The initial Margin is 4.50 per cent. per annum.

 

(b)

Subject to the other provisions of this Subclause, the Margin will be calculated
by reference to the table below and the information set out in the relevant
Compliance Certificate and financial statements for the relevant person:

 

Adjusted Leverage Ratio

   Margin
(per cent. per annum)  

greater than or equal to 4.00 times

     4.50   

 

   36    CREDIT AGREEMENT



--------------------------------------------------------------------------------

greater than or equal to 3.50 times but less than 4.00 times

     4.00   

greater than or equal to 3.00 times but less than 3.50 times

     3.50   

less than 3.00 times

     3.00   

 

(c)

Any change in the Margin will, subject to paragraph (d) below, apply to each
Loan made, or (if it is outstanding) on the Business Day following receipt by
the Facility Agent of the Compliance Certificate and financial statements.

 

(d)

For so long as:

 

  (i)

the Company is in default of its obligation under this Agreement to provide a
Compliance Certificate or relevant financial statements; or

 

  (ii)

an Event of Default is outstanding,

the Margin will be the highest applicable rate, being 4.50 per cent. per annum.

 

(e)

If the Margin has been calculated on the basis of a Compliance Certificate but
would have been higher if it had been based on the audited financial statements
of the Company in respect of the financial period in which that Compliance
Certificate was delivered, the Margin will instead be calculated by reference to
those audited financial statements of the Company. Any change will have a
retrospective effect. If, in this event, any amount of interest has been paid by
the Company on the basis of the Compliance Certificate, the Company must
immediately pay to the Facility Agent any shortfall in the amount which would
have been paid to the Lenders if the Margin had been calculated by reference to
the subsequent financial statements.

 

9.4

Interest on overdue amounts

 

(a)

If an Obligor fails to pay any amount payable by it under the Finance Documents
when due, it must immediately on demand by the Facility Agent pay interest on
the overdue amount from its due date up to the date of actual payment, both
before, on and after judgment.

 

(b)

Interest on an overdue amount is payable at a rate determined by the Facility
Agent to be two per cent. per annum above the rate which would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan
in the currency of the overdue amount. For this purpose, the Facility Agent may
(acting reasonably):

 

  (i)

select successive Terms of any duration of up to three months; and

 

  (ii)

determine the appropriate Rate Fixing Day for that Term.

 

(c)

Notwithstanding paragraph (b) above, if the overdue amount is a principal amount
of a Loan and becomes due and payable before the last day of its current Term,
then:

 

  (i)

the first Term for that overdue amount will be the unexpired portion of that
Term; and

 

  (ii)

the rate of interest on the overdue amount for that first Term will be two per
cent. per annum above the rate then payable on that Loan.

 

   37    CREDIT AGREEMENT



--------------------------------------------------------------------------------

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) above.

 

(d)

Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Terms but will remain immediately due and
payable.

 

9.5

Notification of rates of interest

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 

10.

TERMS

 

10.1

Selection - Term Loans

 

(a)

Each Term Loan has successive Terms.

 

(b)

The Company must select the first Term for a Term Loan in the relevant Request
and each subsequent Term in an irrevocable notice received by the Facility Agent
not later than 11.00 a.m. one Business Day before the Rate Fixing Day for that
Term. Each Term for a Term Loan will start on its Utilisation Date or on the
expiry of its preceding Term.

 

(c)

If the Company fails to select a Term for an outstanding Term Loan under
paragraph (b) above, that Term will, subject to the other provisions of this
Clause, be three months.

 

(d)

Subject to the following provisions of this Clause, each Term for a Term Loan
will be one, two, three or six months or any other period shorter than six
months agreed by the Company and the Facility Agent or any other period agreed
by the Company and all the Lenders which have (or will have) a share in that
Term Loan.

 

10.2

Selection - Revolving Credit Loans

 

(a)

Each Revolving Credit Loan has one Term only.

 

(b)

The Company must select the Term for a Revolving Credit Loan in the relevant
Request.

 

(c)

Subject to the following provisions of this Clause, each Term for a Revolving
Credit Loan will be one, two, three or six months or any other period shorter
than six months agreed by the Company and the Facility Agent or any other period
agreed by the Company and all the Lenders which have (or will have) a share in
that Revolving Credit Loan.

 

10.3

Consolidation - Term Loans

If the Company so requests, a Term for a Term Loan will end on the same day as
the current Term for any other Term Loan denominated in the same currency as
that Term Loan. On the last day of those Terms, those Term Loans will be
consolidated and treated as one Term Loan.

 

10.4

Coincidence with Repayment Instalment dates

 

(a)

The Company may select any Term of less than six months for a Term Loan (and may
redesignate any Term Loan as two Term Loans) to ensure that the amount of the
Term Loans with a Term ending on a date for repayment of a Repayment Instalment
is not less than the Repayment Instalment due on that date.

 

   38    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

If the Company fails to make a selection in the circumstances envisaged in
paragraph (a) above, the Facility Agent may, before the Rate Fixing Day for the
relevant Term shorten any Term for a Term Loan (and may designate any Term Loan
as two Term Loans) to achieve the same end.

 

10.5

No overrunning the Final Maturity Date

If a Term would otherwise overrun the Final Maturity Date, it will be shortened
so that it ends on the Final Maturity Date.

 

10.6

Other adjustments

The Facility Agent and the Company may enter into such other arrangements as
they may agree for the adjustment of Terms and the consolidation and/or
splitting of Loans, but no Term in excess of six months may be agreed by the
Facility Agent without the prior consent of all the Lenders which have (or will
have) a share in the relevant Loan.

 

10.7

Notification

The Facility Agent must notify each relevant Party of the duration of each Term
promptly after ascertaining its duration.

 

11.

MARKET DISRUPTION

 

11.1

Failure of a Reference Bank to supply a rate

If HIBOR or LIBOR, as appropriate, is to be calculated by reference to the
Reference Banks but a Reference Bank does not supply a rate by 12.00 noon (local
time) on a Rate Fixing Day, the applicable HIBOR or LIBOR, as appropriate, will,
subject as provided below, be calculated on the basis of the rates of the
remaining Reference Banks.

 

11.2

Market disruption

 

(a)

In this Clause, each of the following events is a market disruption event:

 

  (i)

HIBOR or LIBOR, as appropriate, is to be calculated by reference to the
Reference Banks but no, or (where there is more than one Reference Bank) only
one, Reference Bank supplies a rate by 12.00 noon (local time) on the relevant
Rate Fixing Day; or

 

  (ii)

the Facility Agent receives by close of business on the Business Day immediately
following the Rate Fixing Day notification from Lenders whose shares in the
relevant Loan exceed 35 per cent. of that Loan that the cost to them of
obtaining matching deposits in the relevant interbank market is in excess of
HIBOR or LIBOR, as appropriate, for the relevant currency and Term.

 

(b)

The Facility Agent must promptly notify the Company and the Lenders of a market
disruption event.

 

(c)

After notification under paragraph (b) above, the rate of interest on each
Lender’s share in the affected Loan for the relevant Term will be the aggregate
of the applicable:

 

  (i)

Margin; and

 

  (ii)

the higher of (A) the rate notified to the Facility Agent by that Lender as soon
as practicable, and in any event before interest is due to be paid in respect of
that Term, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its share in that

 

   39    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

Loan from whatever source it may reasonably select and (B) in relation to a
market disruption event under sub-paragraph (a)(ii) above, HIBOR or LIBOR, as
appropriate.

 

11.3

Alternative basis of interest or funding

 

(a)

If a market disruption event occurs and the Facility Agent or the Company so
requires, the Company and the Facility Agent must enter into negotiations for a
period of not more than 30 days with a view to agreeing an alternative basis for
determining the rate of interest and/or funding for the affected Loan.

 

(b)

Any alternative basis agreed will be, with the prior consent of all the Lenders,
binding on all the Parties.

 

12.

TAXES

12.1 General

In this Clause:

Indirect Tax means any goods and services tax, consumption tax, value added tax
or any other tax of a similar nature.

Tax Credit means a credit against any Tax or any relief or remission for Tax (or
its repayment).

 

12.2

Tax gross-up

 

(a)

Each Obligor must make all payments to be made by it under the Finance Documents
without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)

If an Obligor or a Lender is aware that an Obligor must make a Tax Deduction (or
that there is a change in the rate or the basis of a Tax Deduction), it must
promptly notify the Facility Agent. The Facility Agent must then promptly notify
the affected Parties.

 

(c)

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from the Obligor will be increased to an amount which (after
making the Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

(d)

If an Obligor is required to make a Tax Deduction, that Obligor must make the
minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.

 

(e)

Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment must deliver to the Facility Agent for the relevant Finance Party
evidence satisfactory to that Finance Party (acting reasonably) that the Tax
Deduction has been made or (as applicable) the appropriate payment has been paid
to the relevant taxing authority.

 

12.3

Tax indemnity

 

(a)

Except as provided below, the Company must, within five Business Days of demand
by the Facility Agent, indemnify a Finance Party against any loss or liability
or cost which that Finance Party (in its absolute discretion) determines will be
or has been suffered (directly or indirectly) by that Finance Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.

 

   40    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

Paragraph (a) above does not apply with respect to any Tax assessed on a Finance
Party under the laws of the jurisdiction in which:

 

  (i)

that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

  (ii)

that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.

 

(c)

Paragraph (a) above does not apply to the extent a loss, liability or cost:

 

  (i)

is compensated for by an increased payment under Subclause 12.2 (Tax gross-up);
or

 

  (ii)

would have been compensated for by an increased payment under Subclause 12.2
(Tax gross-up) but was not compensated solely because one of the exclusions in
that Subclause applied.

 

(d)

A Finance Party making, or intending to make, a claim under paragraph (a) above
must promptly notify the Company of the event which will give, or has given,
rise to the claim.

 

(e)

A Finance Party must, on receiving a payment from an Obligor under this Clause
notify the Facility Agent.

 

12.4

Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a)

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 

  (b)

it has obtained, used and retained that Tax Credit,

the Finance Party must pay an amount to the Obligor which that Finance Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-Tax position as it would have been if the Tax Payment had not
been required to be made by the Obligor.

 

12.5

Stamp taxes

The Company must pay and indemnify each Finance Party against any cost, loss or
liability that Finance Party incurs in relation to all stamp duty, stamp duty
land tax, registration or other similar Tax payable in connection with the entry
into, performance or enforcement of any Finance Document, except for any such
Tax payable in connection with the entry into of a Transfer Certificate.

12.6 Indirect Tax

 

(a)

All amounts set out, or expressed to be payable under a Finance Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for any supply for Indirect Tax purposes are deemed to be
exclusive of any Indirect Tax which is or becomes chargeable on that

 

   41    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

supply, and accordingly, subject to paragraph (b) below, if Indirect Tax is
chargeable on any supply made by any Finance Party to any Party under a Finance
Document and the Finance Party is required to account for the Indirect Tax, that
Party must pay to the Finance Party (in addition to and at the same time as
paying the consideration for such supply) an amount equal to the amount of the
Indirect Tax (and such Finance Party must promptly provide an appropriate
Indirect Tax invoice to that Party).

 

(b)

If Indirect Tax is or becomes chargeable on any supply made by any Finance Party
(the Supplier) to any other Finance Party (the Recipient) under a Finance
Document, and any Party other than the Recipient (the Relevant Party) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration), the
Relevant Party must also pay to the Supplier (if that Supplier is required to
account for the Indirect Tax) or the Recipient (if the Recipient is required to
account for the Indirect Tax) (in addition to and at the same time as paying
that amount) an amount equal to the amount of Indirect Tax. The Recipient must
promptly pay to the Relevant Party an amount equal to any credit or repayment
from the relevant tax authority which the Recipient reasonably determines
relates to the Indirect Tax chargeable on that supply.

 

(c)

Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any costs or expenses, that Party must also at the same time reimburse
and indemnify (as the case may be) the Finance Party against all Indirect Tax
incurred by the Finance Party in respect of such costs or expenses but only to
the extent that the Finance Party (reasonably) determines that it is not
entitled to credit or repayment from the relevant tax authority in respect of
the Indirect Tax.

 

(d)

If Indirect Tax is chargeable on any supply made by a Finance Party to any Party
under a Finance Document and if reasonably requested by the Finance Party, the
Party must promptly give the Finance Party details of its Indirect Tax
registration number and any other information as is reasonably requested in
connection with the Finance Party’s reporting requirements for the supply.

 

13.

INCREASED COSTS

 

13.1

Increased Costs

Except as provided below in this Clause, the Company must, within 5 Business
Days of demand by the Facility Agent, pay to a Finance Party the amount of any
Increased Cost incurred by that Finance Party or any of its Affiliates as a
result of:

 

  (a)

the introduction of, or any change in, or any change in the interpretation,
administration or application of, any law or regulation, in each case after the
date of this Agreement; or

 

  (b)

compliance with any law or regulation made after the date of this Agreement.

 

13.2

Exceptions

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost is:

 

  (a)

compensated for under another Clause or would have been but for an exception to
that Clause; or

 

  (b)

attributable to a Finance Party or its Affiliate wilfully failing to comply with
any law or regulation.

 

   42    CREDIT AGREEMENT



--------------------------------------------------------------------------------

13.3

Claims

 

(a)

A Finance Party intending to make a claim for an Increased Cost must notify the
Facility Agent of the circumstances giving rise to and the amount of the claim,
following which the Facility Agent will promptly notify the Company.

 

(b)

Each Finance Party must, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Cost.

 

14.

MITIGATION

 

14.1

Mitigation

 

(a)

Each Finance Party must, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which result or would result
in:

 

  (i)

any Tax Payment or Increased Cost being payable to that Finance Party; or

 

  (ii)

that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality,

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.

 

(b)

Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

(c)

The Company must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of any step taken by it
under this Subclause.

 

(d)

A Finance Party is not obliged to take any step under this Subclause if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 

14.2

Conduct of business by a Finance Party

No term of any Finance Document will:

 

  (a)

interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

 

  (b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it in respect of Tax or the extent, order and manner
of any claim; or

 

  (c)

oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computation in respect of Tax.

 

15.

PAYMENTS

 

15.1

Place

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank in Hong Kong as it may notify to that Party for this purpose by
not less than five Business Days’ prior notice.

 

   43    CREDIT AGREEMENT



--------------------------------------------------------------------------------

15.2

Funds

Payments under the Finance Documents to the Facility Agent must be made for
value by 11:00 a.m. on the due date in immediately available funds or at such
times and in such funds as the Facility Agent may specify to the Party concerned
as being customary at the time for the settlement of transactions in the
relevant currency in the place for payment.

 

15.3

Distribution

 

(a)

Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank in the principal financial centre of the
country of the relevant currency as it may notify to the Facility Agent for this
purpose by not less than five Business Days’ prior notice.

 

(b)

The Facility Agent may (with the consent of the Obligor in question or in
accordance with Clause 29 (Set-off)) apply any amount received by it for an
Obligor in or towards payment (as soon as practicable after receipt) of any
amount due from that Obligor under the Finance Documents or in or towards the
purchase of any amount of any currency to be so applied.

 

(c)

Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

 

15.4

Currency

 

(a)

Unless a Finance Document specifies that payments under it are to be made in a
different manner, the currency of each amount payable under the Finance
Documents is determined under this Subclause.

 

(b)

Interest is payable in the currency in which the relevant amount in respect of
which it is payable is denominated.

 

(c)

A repayment or prepayment of any principal amount is payable in the currency in
which that principal amount is denominated on its due date.

 

(d)

Amounts payable in respect of Taxes, fees, costs and expenses are payable in the
currency in which they are incurred.

 

(e)

Each other amount payable under the Finance Documents is payable in Hong Kong
Dollars.

 

15.5

No set-off or counterclaim

All payments made by an Obligor under the Finance Documents must be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.

 

   44    CREDIT AGREEMENT



--------------------------------------------------------------------------------

15.6

Business Days

 

(a)

If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not) or whatever day the Facility Agent determines is market practice.

 

(b)

During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 

15.7

Partial payments

 

(a)

If the Facility Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Obligors under the Finance Documents, the
Facility Agent must apply that payment towards the obligations of the Obligors
under the Finance Documents in the following order:

 

  (i)

first, in or towards payment pro rata of any unpaid fees, costs and expenses due
to the Administrative Parties under the Finance Documents;

 

  (ii)

secondly, in or towards payment pro rata of any accrued interest or fee due but
unpaid under this Agreement;

 

  (iii)

thirdly, in or towards payment pro rata of any principal amount due but unpaid
under this Agreement; and

 

  (iv)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

(b)

The Facility Agent must, if so directed by the Lenders, vary the order set out
in sub-paragraphs (a)(ii) to (iv) above.

 

(c)

This Subclause will override any appropriation made by an Obligor.

 

15.8

Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.

 

16.

REPRESENTATIONS AND WARRANTIES

 

16.1

Representations and warranties

 

(a)

The representations and warranties set out in this Clause are made to each
Finance Party by each Obligor for itself and on behalf of each Subsidiary of
that Obligor that is a member of the Restricted Group.

 

(b)

References in this Clause to it or its or Subsidiaries include, unless the
context otherwise requires, each Obligor and each Subsidiary of that Obligor
that is a member of the Restricted Group only.

 

16.2

Status

 

(a)

It is a company with limited liability, duly formed and validly existing under
the laws of the jurisdiction in which it is formed.

 

   45    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 

16.3

Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Transaction Documents to
which it is or will be a party and the transactions contemplated by those
Transaction Documents.

 

16.4

Legal validity

 

(a)

Subject to the Legal Reservations:

 

  (i)

each Transaction Document to which it is a party is its legally binding, valid
and enforceable obligation; and

 

  (ii)

each Security Document to which it is a party creates the Security Interests
which that Security Document purports to create and such Security Interests are
valid and effective.

 

(b)

Each Finance Document to which it is a party is in the proper form for its
enforcement in the jurisdiction of its incorporation.

 

16.5

Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents do not conflict with:

 

  (a)

any law or regulation applicable to it;

 

  (b)

its or any of its Subsidiaries’ constitutional documents in any material
respect; or

 

  (c)

any document which is binding upon it or any of its Subsidiaries or any of its
or its Subsidiaries’ assets in any material respect.

 

16.6

Compliance

As at the date of this Agreement and the Closing Date:

 

  (a)

it is in compliance with all laws and regulations in all material respects and
no notices of any material violation of any authorisation has been issued,
entered or received by it which are continuing.

 

  (b)

it is compliance in all material respects with its obligations under the
Transaction Documents to which it is a party.

16.7 No default

 

(a)

As at the date of this Agreement and the Closing Date, no Default is outstanding
or will result from the entry into of, or the performance of any transaction
contemplated by, any Finance Document.

 

(b)

No other event or circumstance is outstanding which constitutes a default under
any document which is binding on it or any of its Subsidiaries or any of its or
its Subsidiaries’ assets to an extent or in a manner which has or is reasonably
likely to have a Material Adverse Effect.

 

   46    CREDIT AGREEMENT



--------------------------------------------------------------------------------

16.8

Authorisations

As at the date of this Agreement and the Closing Date, all authorisations
required by it in connection with the entry into, performance, validity and
enforceability of, and the transactions contemplated by, the Transaction
Documents have been obtained or effected (as appropriate) and are in full force
and effect.

 

16.9

UK establishment

It is not incorporated inside the UK nor has it registered a UK establishment or
place of business with the Registrar of Companies under the Overseas Companies
Regulations 2009 or Part 23 of the Companies Act 1985.

 

16.10 

Financial statements

Its audited financial statements most recently delivered to the Facility Agent
(which, in the case of the Company at the date of this Agreement, are its
Original Financial Statements):

 

  (a)

have been prepared in accordance with GAAP consistently applied; and

 

  (b)

give a true and fair view of its financial condition (consolidated, if
applicable) as at the date to which they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.

 

16.11 

Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

16.12 

No material adverse change

As at the date of this Agreement and the Closing Date there has been no material
adverse change in the assets or consolidated financial condition of the Group
since 31 December 2009.

 

16.13 

Litigation

 

(a)

As of the date of this Agreement and the Closing Date, no litigation,
arbitration, expert determination, alternative dispute resolution or
administrative proceedings against it are current or, to its knowledge, pending
or threatened, which have or, if adversely determined, are reasonably likely to
have a Material Adverse Effect.

 

(b)

As of the date of this Agreement and the Closing Date, no labour disputes are
current or, to its knowledge, threatened which have or would have a Material
Adverse Effect.

 

16.14 

IP Rights

 

(a)

It is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all IP Rights which are material in the context of its business
and which are required by it in order to carry on its business in all material
respects as it is being conducted.

 

(b)

It has taken all formal or procedural actions (including payment of fees)
required to maintain those IP Rights.

 

   47    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c)

None of those IP Rights is being infringed, nor (to its knowledge) is there any
threatened infringement of any of those IP Rights, in any material respect.

 

(d)

It does not, in carrying on its business, infringe any IP Rights of any third
party in any respect which has a Material Adverse Effect.

 

16.15 

Environment

 

(a)

As at the date of this Agreement and the Closing Date, it has obtained all
Environmental Approvals required for the carrying on of its business as
currently conducted and has complied with:

 

  (i)

the terms and conditions of such Environmental Approvals; and

 

  (ii)

all other applicable Environmental Laws,

where, in each case, if not obtained or complied with the failure or its
consequences would have a Material Adverse Effect.

 

(b)

There are, to its knowledge, no circumstances that may prevent or interfere with
its compliance with the terms and conditions of all Environmental Approvals
required for the carrying on of its business as conducted on the date of this
Agreement and all other applicable Environmental Laws in the future.

 

(c)

As at the date of this Agreement and the Closing Date, there is no Environmental
Claim pending or formally threatened and there are no past or present acts,
omissions, events or circumstances that would form, or are reasonably likely to
form, the basis of any Environmental Claim against any member of the Restricted
Group which would or would reasonably be expected to have a Material Adverse
Effect.

 

16.16 

Information

 

(a)

In this Subclause, Information means all information, including factual
information, financial projections, expression or opinion, expectation,
intention or policy or any other information made available by or on behalf of
any member of the Group or the Sponsors to the Finance Parties in connection
with the transaction contemplated by the Transaction Documents, whether such
information is provided prior to, on or after the date of this Agreement.

 

(b)

All factual information provided to any Finance Party by or on behalf of any
member of the Group or the Sponsors on or prior to the Closing Date in
connection with the transactions contemplated under the Finance Documents was
true and accurate in all material respects as at its date or (if appropriate) as
at the date (if any) at which it is stated to be given.

 

(c)

Any financial projections contained in the Information provided to any Finance
Party on or prior to the Closing Date have been prepared as at its date, on the
basis of recent historical information and on the basis of reasonable
assumptions.

 

(d)

Nothing has occurred or been omitted from the Information provided to any
Finance Party on or prior to the Closing Date and no Information has been given
or withheld that would result in the Information provided to any Finance Party
on or prior to the Closing Date being untrue or misleading in any material
respect.

 

(e)

All other Information provided by any member of the Group to the Finance Parties
is true, complete and accurate in all material respects as at the date it was
given and is not misleading in any material respect.

 

   48    CREDIT AGREEMENT



--------------------------------------------------------------------------------

16.17 

Assets

 

(a)

It is the sole legal and beneficial owner of the shares and other assets which
it charges or purports to charge under any Security Document.

 

(b)

It has a good and valid title to, or valid leases or licences of, and all
appropriate authorisations to use, all assets necessary to conduct its business
as it is being or will be conducted.

 

16.18 

Dormant Subsidiaries

As of the date of this Agreement and the Closing Date, each Subsidiary of the
Company which is not an Original Guarantor is a Dormant Subsidiary.

 

16.19 

Financial Indebtedness and Security Interests

As at the date of this Agreement and the Closing Date:

 

  (a)

no member of the Restricted Group has any Financial Indebtedness outstanding
which is not Permitted Financial Indebtedness.

 

  (b)

no Security Interest exists over the whole or any part of the assets of any
member of the Restricted Group except for Permitted Security.

 

16.20 

Insurance

As at the date of this Agreement and the Closing Date:

 

  (a)

There is no outstanding insured loss or liability incurred by it which is
HK$10,000,000 or its equivalent or more which is not expected to be covered to
the full extent of that loss or liability.

 

  (b)

There has been no non-disclosure, misrepresentation or breach of any term of any
material Insurance which would entitle any insurer of that Insurance to
repudiate, rescind or cancel it or to treat it as avoided in whole or in part or
otherwise decline any valid claim under it by or on behalf of any member of the
Restricted Group.

 

  (c)

No insurer of any material Insurance is in run-off or has entered into any
insolvency proceedings.

 

16.21 

Taxes on payments

 

  (a)

It is not overdue (taking into account any grace periods granted or attached
thereto) in the filing of any Tax returns or filings relating to any material
amount of Tax and it is not overdue in the payment of any material amount of, or
in respect of, Tax.

 

  (b)

No claim or investigations by any Tax authority are being made or conducted
against it which would have a Material Adverse Effect.

 

  (c)

As at the date of this Agreement and the Closing Date, for Tax purposes, it is
resident only in the jurisdiction of its incorporation.

 

  (d)

As at the date of this Agreement and the Closing Date, all amounts payable by it
under the Finance Documents may be made without any Tax Deduction.

 

   49    CREDIT AGREEMENT



--------------------------------------------------------------------------------

16.22 

Stamp duties

As at the date of this Agreement and the Closing Date, no stamp or registration
duty or similar Tax or charge is payable in its jurisdiction of incorporation in
respect of any Finance Document except for any charge for filings or
registrations required in Macau or Hong Kong for the purposes of perfecting the
Security Interests created under the Security Documents.

 

16.23 

Immunity

 

(a)

The entry into by it of each Finance Document constitutes, and the exercise by
it of its rights and performance of its obligations under each Finance Document
will constitute, private and commercial acts performed for private and
commercial purposes; and

 

(b)

it will not be entitled to claim immunity from suit, execution, attachment or
other legal process in any proceedings taken in its jurisdiction of
incorporation in relation to any Finance Document.

 

16.24 

No adverse consequences

As at the date of this Agreement and the Closing Date:

 

  (a)

It is not necessary under the laws of its jurisdiction of incorporation:

 

  (i)

in order to enable any Finance Party to enforce its rights under any Finance
Document; or

 

  (ii)

by reason of the entry into of any Finance Document or the performance by it of
its obligations under any Finance Document,

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in its jurisdiction of incorporation; and

 

  (b)

no Finance Party is or will be deemed to be resident, domiciled or carrying on
business in its jurisdiction of incorporation by reason only of the entry into,
performance and/or enforcement of any Finance Document.

 

16.25 

Jurisdiction/governing law

 

(a)

In this Subclause:

Relevant Jurisdiction means in relation to any member of the Restricted Group:

 

  (i)

its jurisdiction of incorporation;

 

  (ii)

any jurisdiction where any asset subject to or intended to be subject to a
Security Document is situated;

 

  (iii)

any jurisdiction where it conducts its business; and

 

  (iv)

the jurisdiction whose laws govern the perfection of any Security Document
entered into by it.

 

(b)

Subject to the Legal Reservations:

 

  (i)

its:

 

   50    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (A)

irrevocable submission under the Finance Documents to the jurisdiction of the
courts of England;

 

  (B)

agreement that each Finance Document is governed by English law; and

 

  (C)

agreement not to claim any immunity to which it or its assets may be entitled,

are legal, valid and binding under the laws of its Relevant Jurisdiction; and

 

  (ii)

any judgment obtained in England will be recognised and be enforceable by the
courts of its Relevant Jurisdiction.

 

16.26 

Authorised Signatures

Any person specified as its authorised signatory pursuant to any document
required to be delivered under Schedule 2 (Conditions precedent documents) or
Subclause 17.6 (Information -miscellaneous) is authorised to sign Requests (in
the case of the Company only) and other documents or notices on its behalf.

 

16.27 

OFAC

 

(a)

No member of the Group nor, to its knowledge, none of the directors, officers,
agents, employees or affiliates (as defined in Rule 405 under the U.S.
Securities Act of 1933, as amended (the Securities Act)) of any member of the
Group is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (OFAC); and



(b)

it has not and will not directly or indirectly use the proceeds of the
Facilities, or lend, contribute or otherwise make available such proceeds to any
of its Subsidiaries, joint venture partner or other person or entity, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

 

16.28 

FCPA

No member of the Group nor, to its knowledge, none of the directors, officers,
agents, employees or other persons associated with or acting on behalf of any
member of the Group has used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977
(the FCPA); or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment prohibited under any applicable law or regulation
equivalent to the FCPA.

 

16.29 

Money Laundering Laws

 

(a)

Each member of the Group is and has at all times been in compliance with all
applicable anti-money laundering laws and regulations, including but not limited
to applicable financial record keeping and reporting requirements and money
laundering statutes in Macau, and, to the best its knowledge and belief, of all
jurisdictions in which each member of the Group conducts business or otherwise
applicable to a member of the Group, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, Money Laundering Laws).

 

(b)

No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any member of the Group with
respect to Money Laundering Laws is

 

   51    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

pending and, to the best of its knowledge and belief, no such actions, suits or
proceedings are threatened or contemplated

 

(c)

To the best of its knowledge, the Group is in compliance with the U.S.
International Money Laundering Abatement and the U.S. Terrorism Financing Act of
2001.

 

16.30 

Anti-Terrorism Laws

No member of the Group or any of their respective brokers or other agents acting
or benefiting in any capacity in connection any Loan:

 

  (a)

is in violation of any Anti-Terrorism Law;

 

  (b)

is a Designated Person; or

 

  (c)

deals in any property or interest in property blocked pursuant to any
Anti-Terrorism Law.

 

16.31 

Times for making representations and warranties

 

(a)

The representations and warranties set out in this Clause are made by each
Original Obligor on the date of this Agreement.

 

(b)

Unless a representation and warranty is expressed to be given at a specific
date, each representation and warranty is deemed to be repeated by:

 

  (i)

each Additional Guarantor and the Company on the date on which that Additional
Guarantor becomes an Obligor; and

 

  (ii)

each Obligor on the date of each Request (other than a Request under which only
a Rollover Loan is requested to be advanced), on the Closing Date and on each
Utilisation Date (other than a Utilisation Date of a Rollover Loan).

 

(c)

When a representation and warranty is repeated, it is applied to the
circumstances existing at the time of repetition.

 

17.

INFORMATION COVENANTS

 

17.1

Financial statements

 

(a)

The Company must supply to the Facility Agent in sufficient copies for all the
Lenders:

 

  (i)

its audited consolidated financial statements for each of its financial years
within 90 days of the end of each of its financial years; and

 

  (ii)

its unaudited consolidated financial statements for each of its financial
quarters within 45 days of the end of each of its financial quarters.

 

(b)

After the Listco IPO Date, the Company must procure Listco to supply to the
Facility Agent in sufficient copies for all the Lenders Listco’s financial
statements promptly upon when they are made available to its shareholders
generally.

 

   52    CREDIT AGREEMENT



--------------------------------------------------------------------------------

17.2

Form of financial statements

 

(a)

The Company must ensure that each set of financial statements supplied under
this Agreement gives (if audited) a true and fair view of, or (if unaudited)
fairly represents, the financial condition (consolidated or otherwise) of the
relevant person as at the date to which those financial statements were drawn
up.

 

(b)

The Company must notify the Facility Agent of any change to the manner in which
its audited consolidated financial statements are prepared.

 

(c)

If requested by the Facility Agent, the Company must supply to the Facility
Agent:

 

  (i)

a full description of any change notified under paragraph (b) above; and

 

  (ii)

sufficient information to enable the Finance Parties to make a proper comparison
between the financial position shown by the set of financial statements prepared
on the changed basis and its most recent audited consolidated financial
statements delivered to the Facility Agent under this Agreement.

 

(d)

If there is any change in the basis on which the audited financial statements of
the Company are prepared and if requested by the Facility Agent or the Company,
the Company and the Facility Agent must enter into discussions for a period of
not more than 30 days with a view to agreeing any amendments required to be made
to this Agreement to place the Company and the Lenders in the same position as
they would have been in if the change had not happened. Any agreement between
the Company and the Facility Agent will be, with the prior consent of the
Majority Lenders, binding on all the Parties.

 

(e)

If no agreement is reached under paragraph (d) above on the required amendments
to this Agreement, the Company must ensure that the Auditors certify the
description and information supplied to the Facility Agent referred to in
paragraph (c) above; the certificate of the Auditors will be, in the absence of
manifest error, binding on all the Parties.

 

17.3

Compliance Certificate

 

(a)

The Company must supply to the Facility Agent, with each set of its financial
statements sent to the Facility Agent under this Agreement, a Compliance
Certificate setting out (in reasonable detail) computations as to compliance
with Clause 18 (Financial covenants) as at the date as at which those financial
statements were drawn up.

 

(b)

A Compliance Certificate must be signed by the chief finance officer.

 

17.4

Auditors

 

(a)

The Company must ensure that at all times the Auditors are appointed to audit
its consolidated annual financial statements.

 

(b)

The Company may only replace its Auditors only with another internationally
recognised firm of certified public accountants.

 

   53    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c)

If, at any time after a Default occurs, the Facility Agent wishes to discuss the
financial position of any member of the Restricted Group with the Auditors, the
Facility Agent may notify the Company, stating the questions or issues which the
Facility Agent wishes to discuss with the Auditors. In this event, the Company
must ensure that the Auditors are authorised (at the expense of the Company):

 

  (i)

to discuss the financial position of each member of the Restricted Group with
the Facility Agent on request from the Facility Agent in the presence of one or
more representatives of the Company designated by the Company; and

 

  (ii)

to disclose to the Facility Agent for the Finance Parties any information which
the Facility Agent may reasonably request.

 

17.5

Financial projections

 

(a)

Subject to paragraph (b) below, the Company must deliver to the Facility Agent
its annual financial projections (including operating assumptions, cash flows,
balance sheet and profit and loss projections) for itself and the Restricted
Group for each of its financial years approved by its board of directors
(together with the board resolution approving the financial projection) within
the earlier of (i) 30 days after receipt of the approval of its board of
directors and (ii) 120 days after the end of each of its financial years.

 

(b)

After the Listco IPO Date:

 

  (i)

the obligation to provide any financial projections under paragraph (a) above
shall at all times be subject to Listco’s obligations under the relevant rules
governing listed companies on the stock exchange on which Listco shares are
listed (which, for The Stock Exchange of Hong Kong Limited, are Rules Governing
the Listing of Securities on The Stock Exchange of Hong Kong Limited, including
Rule 13.09 thereof and any other present or future laws or regulation applicable
to companies listed on The Stock Exchange of Hong Kong Limited generally); and

 

  (ii)

the Company shall not be obliged to disclose any information in the financial
projections required under paragraph (a) above if:

 

  (A)

the disclosure would reasonably be expected to result in Listco being obliged,
under any applicable law or regulation or at the direction of any regulatory
body or authority, to also make a disclosure of such information to its
shareholders generally; or

 

  (B)

the Company has received written advice from its legal counsel that there would
be a material risk that any disclosure of such information to the Finance
Parties only by the Company would result in the violation by it or Listco of any
applicable law or regulation.

 

17.6

Information - miscellaneous

The Company must supply to the Facility Agent, in sufficient copies for all the
Lenders if the Facility Agent so requests:

 

  (a)

at the same time as they are despatched, copies of all material documents
despatched by the Company and by any member of the Restricted Group to its
creditors generally or any class of them;

 

   54    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (b)

promptly upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings against any member of the Restricted Group which are
current, threatened or pending and which have or would reasonably be expected to
have a Material Adverse Effect;

 

  (c)

promptly upon becoming aware of them, details of any authorisations as referred
to in Subclause 19.2 (Authorisations) obtained or effected being amended,
renewed or otherwise modified, or any authorisations not being obtained or
effected when required or ceasing to be in effect;

 

  (d)

promptly on request, a list of the then current Non-Recourse Subsidiaries and
Dormant Subsidiaries;

 

  (e)

promptly on request, such further information regarding the financial condition,
business and operations of any member of the Group as any Finance Party through
the Facility Agent may reasonably request; and

 

  (f)

promptly, notice of any change in authorised signatories of any Obligor signed
by a director or company secretary of such Obligor accompanied by specimen
signatures of any new authorised signatories.

 

17.7

Notification of Default and breach of certain representations by Sponsor
Affiliates

 

(a)

Unless the Facility Agent has already been so notified by another Obligor, each
Obligor must notify the Facility Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.

 

(b)

As soon as reasonably practicable following a request by the Facility Agent, the
Company must supply to the Facility Agent a certificate, signed by two of its
authorised signatories on its behalf, certifying that no Default is outstanding
or, if a Default is outstanding, specifying the Default and the steps, if any,
being taken to remedy it.

 

(c)

Within five Business Days following the Company or any member of the Restricted
Group becoming aware of any determination by a court or a notification by a
governmental, regulatory or other similar authority or organisation that any of
the Sponsor Affiliates is in violation of the FCPA (as defined in Subclause
16.28 (FCPA), Money Laundering Laws (as defined in Subclause 16.29 (Money
Laundering Laws), or any of the other laws referred to in Subclause 16.27 (OFAC)
to Subclause 16.30 (Anti-Terrorism Laws), inclusive, the Company must, or must
procure that member of the Restricted Group to, provide a written notice to the
Facility Agent of such violations (it being acknowledged that no such violation
shall be deemed to be a Default if the notice provided for in this paragraph is
given).

 

17.8

Financial year and quarter end

The Company must not change its financial year or any financial quarter end.

 

17.9

Customer due diligence requirements

 

(a)

Each Obligor must, and must procure each Security Provider (as defined in the
Security Trust and Intercreditor Deed) and each Permitted Transferee to, as soon
as reasonably practicable following a request of any Finance Party supply to
that Finance Party any documentation or other evidence which is reasonably
requested by that Finance Party (whether for itself, on behalf of any Finance
Party or any prospective new Lender) to enable a Finance Party or prospective
new Lender to carry out and be satisfied with the results of all relevant
applicable customer due diligence requirements.

 

   55    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

Each Lender must promptly on the request of the Facility Agent supply to the
Facility Agent any documentation or other evidence which is reasonably required
by the Facility Agent to carry out and be satisfied with the results of all
customer due diligence requirements.

 

18.

FINANCIAL COVENANTS

 

18.1

Definitions

In this Clause:

Adjusted Leverage Ratio means, on any Accounting Date, the ratio of:

 

  (a)

Adjusted Total Debt on that Accounting Date; to

 

  (b)

EBITDA for the Measurement Period ending on that Accounting Date.

Adjusted Total Debt means, at any time, the aggregate principal amount of all
Financial Indebtedness of the Restricted Group other than:

 

  (a)

the mark to market value of any interest rate Treasury Transaction;

 

  (b)

any Financial Indebtedness under the Performance Bond Facility (except to the
extent of actual drawings thereunder);

 

  (c)

any Subordinated Debt;

 

  (d)

any Financial Indebtedness owed to another member of the Restricted Group.

EBITDA means, for any period, Net Income for such period adjusted by:

 

  (a)

adding, without duplication and to the extent deducted in arriving at Net
Income, the sum of:

 

  (i)

Non-Gaming Tax;

 

  (ii)

amortisation or write-off of debt discount and debt issuance costs and interest,
commissions, discounts and other fees and charges associated with Financial
Indebtedness (including the Loans);

 

  (iii)

depreciation and amortisation expense;

 

  (iv)

amortisation of intangibles (including goodwill);

 

  (v)

an amount equal to the aggregate net non-cash loss on any disposal of assets;
and

 

  (vi)

any extraordinary expenses or losses; and

 

  (b)

subtracting, without duplication and to the extent included in determining such
Net Income, the sum of:

 

  (i)

interest income;

 

  (ii)

the aggregate net non-cash gain on any disposal of assets; and

 

  (iii)

any extraordinary income or gains.

 

   56    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Debt Service Coverage Ratio means, on an Accounting Date, the ratio of:

 

  (a)

EBITDA; to

 

  (b)

Debt Service,

in each case, for the Measurement Period ending on that Accounting Date.

Debt Service means, for any period, the sum of:

 

  (a)

scheduled principal payments of Financial Indebtedness incurred by the
Restricted Group which fell due for repayment or prepayment whether or not paid
during or deferred for payment after such period, but excluding, in respect of
the Company, any principal amount which fell due, and which was available for
simultaneous redrawing, under the Revolving Credit Facility;

 

  (b)

Financing Costs; and

 

  (c)

Non-Gaming Tax,

in each case, in respect of such period.

Financing Costs means, for any period, the aggregate amount of interest, fees,
discounts, commissions, costs, prepayment penalties or premiums, other finance
payments and expenses in respect of Financial Indebtedness paid or payable in
cash in that period by the Restricted Group including:

 

  (a)

amounts payable by the Company under Clause 11 (Market disruption), Clause 12
(Taxes), Clause 13 (Increased Costs) and Clause 24 (Indemnities and Break
Costs);

 

  (b)

net amounts paid, payable or accrued by the Restricted Group under any Treasury
Transaction; and

 

  (c)

any value added or other taxes payable by the Restricted Group in respect of
paragraphs (a) through (c) above and any withholding tax on a party to any
Financial Indebtedness incurred by the Restricted Group in respect of which the
Restricted Group has an obligation to gross up,

but excluding:

 

  (i)

the fees and expenses payable by the Company in connection with the consummation
of the transactions contemplated under the Finance Documents on the date of this
Agreement and the Closing Date including, without limitation, those payable
pursuant to Subclause 23.2 (Arrangement fee);

 

  (ii)

any amount constituting a Permitted Restricted Payment under paragraph (a) of
the definition of Permitted Restricted Payment; and

 

  (iii)

any repayment of the Subordinated Debt to the extent constituting a Permitted
Restricted Payment.

Measurement Period means each period comprising an annual Accounting Period of
the Company and each period comprising four consecutive quarterly Accounting
Periods of the Company (taken together as one period) ending on an Accounting
Date.

 

   57    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Net Income means, for any period, the consolidated net income (or loss) of the
Restricted Group for such period.

Non-Gaming Tax means, for any period, income tax other than gaming tax and other
obligatory social contributions in respect of gaming concessions and deducted in
arriving at Net Income for that period.

 

18.2

Interpretation

 

(a)

Except as provided to the contrary in this Agreement, an accounting term used in
this Clause is to be construed in accordance with the principles applied in
connection with the Original Financial Statements.

 

(b)

All the terms defined in Subclause 18.1 (Definitions) are to be determined on a
consolidated basis and (except as expressly included or excluded in the relevant
definition) in accordance with GAAP.

 

(c)

Any amount in a currency other than Hong Kong Dollars is to be taken into
account at:

 

  (i)

its Hong Kong Dollar equivalent on the day the relevant amount falls to be
calculated; or

 

  (ii)

if the amount is to be calculated on the last day of a financial period of the
Company, its amount in Hong Kong Dollars based on the relevant rates of exchange
used by the Company in, or in connection with, its financial statements for that
period.

 

(d)

No item must be credited or deducted more than once in any calculation under
this Clause.

 

18.3

Adjusted Leverage Ratio

The Company must ensure that the Adjusted Leverage Ratio does not, on each
Accounting Date, exceed the value indicated in the table below opposite that
Accounting Date:

 

Accounting Date       

Each Accounting Date during 2010

     4.50 to 1.00   

Each Accounting Date during 2011

     4.00 to 1.00   

Each Accounting Date during 2012 and each Accounting Date thereafter

     3.50 to 1.00   

 

18.4

Debt Service Coverage Ratio

The Company must ensure that, on any Accounting Date, the Debt Service Coverage
Ratio is not less than 1.50 to 1.

 

19.

GENERAL COVENANTS

 

19.1

General

Each Obligor agrees, for the benefit of each Finance Party, to be bound by the
covenants set out in this Clause relating to it and, where the covenant is
expressed to apply to any other member of the

 

   58    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Restricted Group, each Obligor must ensure that its relevant Subsidiaries that
are members of the Restricted Group perform that covenant.

 

19.2

Authorisations

 

(a)

Each Obligor must promptly:

 

  (i)

obtain, maintain in full force and effect and comply with the terms; and

 

  (ii)

supply certified copies to the Facility Agent,

of any authorisation required under any law or regulation to enable it to
perform its obligations under, or for the validity or enforceability of, any
Transaction Document and the transaction contemplated by it.

 

(b)

Each Obligor must promptly:

 

  (i)

obtain, maintain and comply with the terms; and

 

  (ii)

upon request, supply certified copies to the Facility Agent,

of any authorisation required under any law or regulation to enable it to carry
on its business in the ordinary course of business where failure to do so has a
Material Adverse Effect.

 

19.3

Compliance

 

(a)

Each member of the Restricted Group must comply in all respects with all laws
and regulations to which it is subject where failure to do so has or would have
a Material Adverse Effect.

 

(b)

Each member of the Restricted Group must comply in all material respects with
its obligations under the Transaction Documents (other than a Finance Document)
to which it is a party.

 

19.4

Pari passu ranking

Each Obligor must ensure that its payment obligations under the Finance
Documents at all times rank at least pari passu with all its other present and
future unsecured payment obligations, except for obligations mandatorily
preferred by law applying to companies generally in its jurisdiction of
incorporation or any other jurisdiction where it carries on business.

 

19.5

Negative pledge

 

(a)

Except as provided below, no member of the Restricted Group may create or allow
to exist any Security Interest on any of its assets.

 

(b)

No member of the Restricted Group may:

 

  (i)

sell, transfer or otherwise dispose of any of its assets on terms where it is or
may be leased to or re-acquired or acquired by a member of the Restricted Group
or any of its related entities;

 

  (ii)

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

  (iii)

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

   59    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (iv)

enter into any other preferential arrangement having a similar effect,

in circumstances where the transaction is entered into primarily as a method of
raising Financial Indebtedness or of financing the acquisition of an asset.

 

(c)

Paragraphs (a) and (b) do not apply to:

 

  (i)

any Permitted Security (other than paragraph (r) of the definition of Permitted
Security); and

 

  (ii)

any Security Interest falling within paragraph (r) of the definition of
Permitted Security if:

 

  (A)

the Company has given prior written notice to the Facility Agent setting out its
intention to refinance the Facilities and, in reasonable detail, the proposed
arrangements and mechanics for the granting of new Security Interests under such
refinancing in favour of the refinanciers and the release of the existing
Security Interests granted in favour of the Secured Parties under the Security
Documents (the Refinancing Proposal);

 

  (B)

the Facility Agent, acting reasonably, has given its prior written consent of
the Refinancing Proposal; and

 

  (C)

the Company agrees that if the proposed refinancing of the Facilities does not,
for any reason, complete, it will ensure any Security Interest that has been
created in favour of the refinanciers under the proposed refinancing will be
promptly released to the reasonable satisfaction of the Facility Agent.

 

19.6

Disposals

 

(a)

Except as provided below, no member of the Restricted Group may, either in a
single transaction or in a series of transactions and whether related or not,
dispose of all or any part of its assets.

 

(b)

Paragraph (a) does not apply to any disposal:

 

  (i)

made in the ordinary course of trading of the Restricted Group;

 

  (ii)

of any assets (not being a business and not being shares, securities, interests
in real property or rights under any Transaction Document) on arm’s length terms
in exchange for any other assets comparable or superior as to type, value,
quality and title (but only if the Obligor grants security in favour of the
Secured Parties (in form and substance satisfactory to the Security Agent) over
any asset replacing one which was subject to a Security Interest created under a
Security Document);

 

  (iii)

of obsolete or redundant vehicles, plant and equipment, for cash on arm’s length
terms;

 

  (iv)

where such disposal is a Permitted Restricted Payment and does not breach any
other terms of the Finance Documents;

 

  (v)

pursuant to any Permitted Transaction;

 

  (vi)

constituted by a Security Interest that is a Permitted Security;

 

  (vii)

required as a result of any dedication of minor strips and gores of land to any
governmental for public purposes;

 

   60    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (viii)

which is a Permitted Lease;

 

  (ix)

where the higher of the market value and consideration receivable (when
aggregated with the higher of the market value and consideration receivable for
any other disposal not allowed under the preceding sub-paragraphs) does not
exceed US$10,000,000 or its equivalent in any financial year of the Company; or

 

  (x)

made with the prior written consent of the Facility Agent (such consent not to
be unreasonably withheld).

 

19.7

Redesignation of Restricted Group Subsidiary

 

(a)

The Company may, on any Business Day, designate a Subsidiary of the Company in
the Restricted Group to be not a member of the Restricted Group (the
Re-designated Subsidiary) as of that Business Day (a Re-designation), provided
that:

 

  (i)

no Default is outstanding on that Business Day or would occur immediately after
that Redesignation; and

 

  (ii)

at least five Business Days prior to that Re-designation, the Company has
delivered to the Facility Agent a Re-designation Certificate certifying the Pro
Forma Adjusted Leverage Ratio as not exceeding 4:00 to 1:00 immediately after
the Re-designation.

 

(b)

No Re-designated Subsidiary shall have any right, claim, interest or recourse of
any kind (whether present or future, actual or contingent, direct or indirect)
in or against the Resort, any of the Security Interests under the Security
Documents (other than any Second Property Security Document entered into in
accordance with Subclause 19.31 (Second Property Financing)) or any member of
the Restricted Group or its assets (other than against the Company but only to
the extent such right, claim, interest or recourse arises out of a contract
entered into between the Company and such Non-Recourse Subsidiary on arm’s
length terms for the purposes of operating any casino or other resort property
not forming part of the Resort).

 

(c)

If the Pro Forma Adjusted Leverage Ratio set out in the Re-designation
Certificate delivered to the Facility Agent pursuant to paragraph (a)(ii) above
does not exceed 4:00.1.00 but exceeds 3.50:1.00, the Company may only effect the
Re-designation if the Company has made a voluntary prepayment in compliance with
Subclause 8.4 (Mandatory prepayment – Permitted Restricted Payment).

 

(d)

For the purpose of this Subclause, a Re-designation Certificate means a
certificate from the Company signed by its chief finance officer to the Facility
Agent:

 

  (i)

certifying that no Default is outstanding or would occur immediately after the
Redesignation; and

 

  (ii)

setting out the Pro Forma Adjusted Leverage Ratio (taking into account any
prepayment that may be required to be made pursuant to Subclause 8.4 (Mandatory
prepayment – Permitted Restricted Payment) as a result of the Re-designation)
immediately after the Re-designation,

enclosing the financial statements for the 12-month period upon which the
calculation of the Pro Forma Adjusted Leveraged Ratio is based.

 

19.8

Financial Indebtedness

No member of the Restricted Group may incur or permit to be outstanding any
Financial Indebtedness other than any Permitted Financial Indebtedness.

 

   61    CREDIT AGREEMENT



--------------------------------------------------------------------------------

19.9

Change of business

 

(a)

The Company must ensure that no substantial change is made to the general nature
of the business of the Company or the Restricted Group from that carried on at
the date of this Agreement (other than, for the avoidance of doubt, pursuant to
any investment in Non-Recourse Subsidiaries permitted by this Agreement).

 

(b)

The design, development, management or operation of additional properties
similar to the Resort by the Company or any other member of the Restricted Group
will not be prohibited under this Subclause.

 

19.10 

Mergers

No Obligor may enter into any amalgamation, demerger, merger or reconstruction
other than a Permitted Transaction and only if such amalgamation, demerger,
merger or reconstruction does not materially prejudice or adversely affect:

 

  (a)

the ability of any Obligor to perform its obligations under, or the validity or
enforceability of, any Transaction Document; or

 

  (b)

the rights, benefits and interests of the Finance Parties under the Finance
Documents.

 

19.11 

Acquisitions

 

(a)

Except as provided below, no member of the Restricted Group may:

 

  (i)

acquire or subscribe for shares or other ownership interests in or securities of
any company or other person;

 

  (ii)

acquire any business; or

 

  (iii)

incorporate any company or other person.

 

(b)

Paragraph (a) does not apply to:

 

  (i)

investment in a Non-Recourse Subsidiary to the extent such investment
constitutes a Permitted Restricted Payment;

 

  (ii)

any Permitted Transaction; or

 

  (iii)

any other acquisition or investment not permitted under paragraph (a) above that
meets the following conditions:

 

  (A)

the Company will not be in breach of Subclause 19.9 (Change of business)
following such acquisition or investment;

 

  (B)

no other Default is outstanding at the time such acquisition or investment is
made or would occur immediately after such acquisition or investment;

 

  (C)

at least five Business Days prior to such acquisition or investment the Company
has delivered to the Facility Agent an Acquisition Certificate certifying that
the Pro Forma Adjusted Leverage Ratio does not exceed 4.00:1.00 immediately
after such acquisition or investment; and

 

   62    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (D)

if the Pro Forma Adjusted Leverage Ratio set out and certified by the Company in
the Acquisition Certificate delivered to the Facility Agent pursuant to
subparagraph (C) above does not exceed 4.00:1.00 but exceeds 3.50:1.00
immediately after such acquisition or investment, the cost or amount of such
acquisition or investment, when aggregated with all other permitted acquisitions
or investments made by the Company under this Subclause, does not exceed
US$50,000,000 in each relevant financial year.

 

(c)

For the purpose of this Subclause, an Acquisition Certificate means a
certificate from the Company, signed by its chief finance officer, to the
Facility Agent:

 

  (i)

certifying that the Company will not be in breach of Subclause 19.9 (Change of
business) following such acquisition or investment;

 

  (ii)

certifying that no other Default is outstanding or would occur immediately after
such acquisition or investment;

 

  (iii)

setting out the Pro-Forma Adjusted Leverage Ratio (taking into account the
completion of such acquisition or investment) immediately after the completion
of such acquisition or investment; and

 

  (iv)

setting out the cost or amount of the acquisition or investment,

enclosing the financial statements for the 12-month period upon which the
calculation of the Pro Forma Adjusted Leveraged Ratio is based.

 

19.12 

Environmental matters

 

(a)

Each member of the Restricted Group must:

 

  (i)

comply with all Environmental Law;

 

  (ii)

obtain, maintain and ensure compliance with all requisite Environmental
Approvals; and

 

  (iii)

implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,

where failure to do so has or would have a Material Adverse Effect or result in
any liability for a Finance Party.

 

(b)

Each Obligor must, promptly upon becoming aware, notify the Facility Agent of:

 

  (i)

any Environmental Claim started, or to its knowledge, threatened; or

 

  (ii)

any circumstances reasonably likely to result in an Environmental Claim,

which has or, if substantiated, is reasonably likely to either have a Material
Adverse Effect or result in any liability for a Finance Party.

 

19.13 

Third party guarantees

 

(a)

Except as provided in paragraph (b) below, no member of the Restricted Group may
incur or allow to be outstanding any guarantee by such member of the Restricted
Group in respect of any person.

 

   63    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

Paragraph (a) does not apply to any guarantee arising under the Transaction
Documents or any guarantee constituting Permitted Financial Indebtedness.

 

19.14 

Treasury Transactions

 

(a)

No member of the Restricted Group may enter into any derivative transaction
other than a Treasury Transaction.

 

(b)

No member of the Restricted Group may enter into any Treasury Transaction other
than any Treasury Transaction entered into by the Company under the Secured
Hedging Documents.

 

19.15 

Loans out

 

(a)

Except as provided in paragraph (b) below, no member of the Restricted Group may
be the creditor in respect of any Financial Indebtedness or of any trade credit
extended to any of its customers.

 

(b)

Paragraph (a) does not apply to:

 

  (i)

trade credit extended by any member of the Restricted Group to its customers on
normal commercial terms and in its ordinary course of trading activities
(including, without limitation, advances to patrons of the casino at the
Resort);

 

  (ii)

any loan by a member of the Restricted Group to a Non-Recourse Subsidiary
pursuant to a Permitted Restricted Payment;

 

  (iii)

loans made by one Obligor to another Obligor; or

 

  (iv)

loans and advances to employees of members of the Restricted Group in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) in an aggregate amount not exceeding
US$1,000,000 at any one time outstanding.

 

19.16 

Share capital

 

(a)

Except as provided in paragraph (b) below, no member of the Restricted Group
may:

 

  (i)

redeem, purchase, defease, retire or repay any of its shares or share capital
(or any instrument convertible into shares or share capital) or resolve to do
so;

 

  (ii)

issue any shares (or any instrument convertible into shares) which by their
terms are redeemable or carry any right to a return prior to the First Ranking
Debt Discharge Date; or

 

  (iii)

prior to the Listco IPO Date, issue any shares or share capital (or any
instrument convertible into shares or share capital) to any person other than
its Holding Company.

 

(b)

Paragraph (a) does not apply to:

 

  (i)

any transaction expressly allowed under the Finance Documents;

 

  (ii)

the issue of shares for cash by a member of the Restricted Group to another
member of the Restricted Group which is a shareholder in it prior to that issue
where, if any shares in the company issuing such shares are the subject of a
Security Interest pursuant to the Security Documents, such shares become the
subject of an equivalent Security Interest in favour of the Secured Parties on
the same terms; or

 

   64    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (iii)

any transaction which is a Permitted Transaction.

 

19.17 

Distributions

Except for any Permitted Restricted Payment, the Company must not:

 

  (a)

declare, make or pay, or pay interest on any unpaid amount of, any dividend,
charge, fee or other distribution (whether in cash or in kind) on or in respect
of its shares or share capital (or any class of its share capital);

 

  (b)

repay or distribute any share premium account;

 

  (c)

pay or allow any member of the Restricted Group to pay any management, advisory
or other fee to or to the order of the shareholders of the Company (or any of
their respective Affiliates which is not a member of the Restricted Group); or

 

  (d)

distribute or transfer or allow any other member of the Restricted Group to
distribute or transfer any other asset to the shareholders of the Company (or
any of their respective Affiliates which is not a member of the Restricted
Group),

(in each case, a Distribution).

 

19.18 

Listco Guarantee and Listco IPO Reorganisation Date

 

(a)

The Company must:

 

  (i)

ensure Listco enters into, on or prior to the Listco IPO Reorganisation Date:

 

  (A)

the Listco Guarantee; and

 

  (B)

the Accession Agreement (as defined in the Security Trust and Intercreditor
Deed); and

 

  (ii)

promptly upon the completion of the Listco IPO Reorganisation takes place, give
the Facility Agent a written notice of the Listco IPO Reorganisation Date.

 

(b)

The Company has no obligations to procure that a Listco IPO will occur.

 

19.19 

Sponsor Loans

 

(a)

The Company must not (and will ensure that no other member of the Restricted
Group will):

 

  (i)

except as allowed by the terms of the Security Trust and Intercreditor Deed,
repay or prepay any amount (whether of principal, fee, interest, premium or
other charge) outstanding under the Sponsor Loan Documents; or

 

  (ii)

purchase, redeem, defease or discharge or provide any guarantee or security for
or sub-participation in any amount outstanding under the Sponsor Loan Documents.

 

(b)

Paragraph (a) does not apply to a Permitted Restricted Payment.

 

   65    CREDIT AGREEMENT



--------------------------------------------------------------------------------

19.20 

Performance Bond Facility Letter payments

Except as allowed by the terms of the Security Trust and Intercreditor Deed, the
Company must not (and will ensure that no other member of the Restricted Group
will) pay any amount of principal, interest or other amount outstanding under or
relating to any Performance Bond Facility.

 

19.21 

IP Rights

 

(a)

Except as provided below, each member of the Restricted Group must:

 

  (i)

make any registration and pay any fee or other amount which is necessary to
retain and protect the IP Rights which are material to the business of a member
of the Restricted Group;

 

  (ii)

to the extent consistent with the Existing IP Agreement, record its interest in
those IP Rights;

 

  (iii)

take such steps as are necessary and commercially reasonable (including, where
appropriate, the institution of legal proceedings) to prevent third parties
infringing those IP Rights;

 

  (iv)

not use or permit any such IP Right to be used in a way which may, or take or
omit to take any action which may, adversely affect the existence or value of
such IP Right; and

 

  (v)

not grant any licence in respect of those IP Rights.

 

(b)

Paragraph (a)(v) above does not apply to:

 

  (i)

licence arrangements entered into between members of the Restricted Group for so
long as they remain members of the Restricted Group; or

 

  (ii)

licence arrangements entered into on normal commercial terms and in the ordinary
course of its business.

 

19.22 

Insurances

 

(a)

In this Clause, a prudent owner means a prudent owner and operator of any
business, and of assets of a type and size, similar in all cases to those owned
and operated by the relevant member of the Restricted Group in a similar
location.

 

(b)

Each member of the Restricted Group must ensure that its Insurances insure it
for its insurable interest in respect of all risks:

 

  (i)

that are covered under the Insurances existing as at the Closing Date;

 

  (ii)

which are required to be insured against under any applicable law or regulation;
and

 

  (iii)

which a prudent owner would insure against, substantially consistent with the
Insurances existing as at the Closing Date.

 

(c)

Each member of the Restricted Group must ensure that the Insurances are with an
insurance company or underwriter which is of international standing and is not a
captive insurer which is a member of the Restricted Group.

 

(d)

Each member of the Restricted Group must ensure that its Insurances, the terms
and coverage of which must be at least consistent with the Insurances existing
as at the Closing Date:

 

   66    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (i)

insure every tangible asset for its full replacement value; and

 

  (ii)

in the case of any other asset or risk, provide cover up to a limit which a
prudent owner would buy.

For this purpose, replacement value means the total cost of entirely rebuilding,
reinstating or replacing the relevant asset if it is completely destroyed,
together with all related fees and demolition costs.

 

(e)

Each member of the Restricted Group must ensure that its Insurances comply with
the following requirements:

 

  (i)

each member of the Restricted Group must be insured for its own insurable
interest, and separately from any other insured party, on a basis that:

 

  (A)

any non-disclosure, misrepresentation or breach by or on behalf of any one
insured party will not prejudice the cover of any other insured party; and

 

  (B)

insurers waive any right of subrogation against any member of the Restricted
Group or any Secured Party;

 

  (ii)

each member of the Restricted Group must be entitled to claim directly for any
insured loss suffered by it;

 

  (iii)

the insurers must give at least 30 days’ notice to the Facility Agent if any
insurer proposes to repudiate, rescind or cancel any Insurance or to treat it as
avoided in whole or in part or otherwise decline any valid claim under it by or
on behalf of that member of the Restricted Group;

 

  (iv)

each member of the Restricted Group must be free to assign all amounts payable
to it under each of its Insurances and all its rights in connection with those
amounts in favour of the Security Agent as agent and trustee for the Secured
Parties; and

 

  (v)

no limits of cover purchased under any Insurance are to be capable of being
eroded below the limits which a prudent owner would maintain by reason of claims
from persons who are not members of the Restricted Group.

 

(f)

Each member of the Restricted Group must:

 

  (i)

promptly pay (or procure payment of) all premiums and do anything which is
necessary to keep each of its Insurances in full force and effect; and

 

  (ii)

not do or allow anything to be done which may (and promptly notify the Facility
Agent of any event or circumstance which does or is reasonably likely to)
entitle any insurer of any of its Insurances to repudiate, rescind or cancel it
or to treat it as avoided in whole or in part or otherwise decline any valid
claim under it by or on behalf of that member of the Restricted Group.

 

(g)

Each member of the Restricted Group must:

 

  (i)

promptly notify the Facility Agent of any event or occurrence giving rise to any
aggregate loss or liability in excess of US$5,000,000 or its equivalent in
respect of which any member of the Restricted Group is entitled to make one or
more claim under any Insurance;

 

   67    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (ii)

keep the Facility Agent advised of the progress of any such claim; and

 

  (iii)

not compromise or settle any claim for less than the amount claimed without the
prior consent of the Facility Agent where the aggregate loss or liability in
respect of the event or occurrence concerned is more than US$10,000,000.

 

(h)

If any member of the Restricted Group fails to maintain any contract of
insurance which it is required to maintain under this Agreement, that member of
the Restricted Group will allow the Facility Agent to purchase the requisite
insurance on its behalf if the Facility Agent so elects. That member of the
Restricted Group must immediately on request by the Facility Agent pay the costs
and expenses of the Facility Agent or any of its agents incurred in the purchase
of that insurance.

 

19.23 

Arm’s-length terms

Except for any transaction constituting a Permitted Restricted Payment, no
member of the Restricted Group may enter into any material transaction with any
person otherwise than on arm’s-length terms and for full market value, save for:

 

  (a)

loans between members of the Restricted Group; or

 

  (b)

other transactions between members of the Restricted Group,

provided that, other than where those loans or transactions are Permitted
Restricted Payments, the terms of those loans or transactions do not result in a
transfer of value from an Obligor to a member of the Restricted Group that is
not an Obligor.

 

19.24 

Amendments to documents

 

(a)

No member of the Restricted Group may, except to the extent reasonably required
to consummate a Permitted Transaction:

 

  (i)

amend its memorandum or articles of association or other constitutional
documents;

 

  (ii)

enter into any agreement with a Sponsor Affiliate which is not a member of the
Restricted Group (other than the Transaction Documents); or

 

  (iii)

amend or waive any term of the Transaction Documents or any of the other
documents delivered to the Facility Agent pursuant to Subclause 4.1 (Conditions
precedent documents),

without the prior written consent of the Original Lenders if prior to Closing,
and thereafter in a manner or to an extent which is reasonably likely in any way
to affect materially and adversely the interests of the Finance Parties under
the Finance Documents.

 

(b)

Paragraph (a)(ii) does not apply if the agreement was entered into in respect of
a Permitted Restricted Payment.

 

(c)

The Company must promptly supply to the Facility Agent a copy of any amendment
to or waiver of any of the documents, or any agreement with any shareholder in
the Company (or any of their Affiliates), in either case referred to in
paragraph (a) above.

 

19.25 

Access

 

(a)

Upon reasonable notice being given by the Facility Agent, each member of the
Restricted Group must allow any one or more representatives of the Facility
Agent and/or accountants or other

 

   68    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

professional advisers (other than construction consultants) appointed by the
Facility Agent (at the Company’s risk and expense) to have access during normal
business hours to the premises, assets, books and records of that member of the
Restricted Group.

 

(b)

The Facility Agent may not give notice under paragraph (a) above more than once
every financial year unless it reasonably believes that a Default is outstanding
or may have occurred or may occur.

 

19.26 

Taxes

 

(a)

Each member of the Restricted Group must pay all Taxes due and payable (or,
where payments of Tax must be made by reference to estimated amounts, such
estimated Tax (calculated in good faith) as due and payable for the relevant
period) by it prior to the accrual of any fine or penalty for late payment,
unless (and only to the extent that):

 

  (i)

payment of those Taxes is being contested in good faith;

 

  (ii)

adequate reserves are being maintained for those Taxes and the costs required to
contest them; and

 

  (iii)

failure to pay those Taxes does not have a Material Adverse Effect.

 

(b)

No member of the Restricted Group may change its residence for Tax purposes.

 

19.27 

Joint Ventures/Associates/Minority Interests

 

(a)

Except as provided in paragraph (b) below, no member of the Restricted Group
may:

 

  (i)

enter into, invest in, acquire any interest in, transfer any asset to, lend to,
be the creditor of any Financial Indebtedness of or give any guarantee in
respect of the obligations of any joint venture, associate or minority interest;
or

 

  (ii)

trade with or sell to or acquire assets or services from any joint venture,
associate or minority interest otherwise than on arm’s length terms.

 

(b)

Paragraph (a) above does not apply to any investment in any joint venture,
associate or minority interest by a member of the Restricted Group made after
the Listco IPO Date to the extent such investment constitutes a Permitted
Restricted Payment.

 

19.28 

Restricted Payments

Notwithstanding and without prejudice to any other term under this Agreement or
the Security Trust and Intercreditor Deed, no member of the Restricted Group may
make any Restricted Payment, other than where such Restricted Payment is a
Permitted Restricted Payment.

 

19.29 

Guarantees

 

(a)

Where, after the date of this Agreement, it is demonstrated (by reference to the
definitions of Dormant Subsidiary and Non-Recourse Subsidiary or any financial
statement of the Group) that any member of the Group is not a Dormant Subsidiary
or Non-Recourse Subsidiary, the Company shall, subject to paragraph (b) below,
promptly and in any event within 10 Business Days of it becoming aware that such
member of the Group is not a Dormant Subsidiary or a Non-Recourse Subsidiary
procure that such member of the Group becomes an Additional Guarantor in the
manner required by Subclause 27.9 (Additional Guarantors).

 

   69    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

The Company is not required to perform its obligations under paragraph (a) if:

 

  (i)

it is unlawful for the relevant person to become a Guarantor; and

 

  (ii)

that person becoming a Guarantor would result in personal liability for that
person’s directors or other management.

 

19.30 

Security

 

(a)

Each Obligor must, and shall procure that each member of the Restricted Group,
on acquiring any asset (including the establishment of any bank account) which:

 

  (i)

would not be immediately and effectively charged by the then existing Security
Documents; and

 

  (A)

is of a type which is charged by the then existing Security Documents; or

 

  (B)

is otherwise material to the business of that member of the Restricted Group,

executes and delivers to the Security Agent such further or additional Security
Documents in relation to such assets as the Majority Lenders may reasonably
require and in form and substance satisfactory to them.

 

(b)

Each Obligor must, and shall procure that each member of the Restricted Group,
promptly on establishing any bank accounts that relates to the Resort and not
charged by the then existing Security Documents, notify the Security Agent of
the details of such bank accounts and execute and deliver to the Security Agent
such further or additional Security Documents in relation to such accounts in
form and substance reasonably satisfactory to the Security Agent provided that
such Security Documents shall permit that Obligor to retain operational control
over such accounts until an Event of Default has occurred and is outstanding.

 

(c)

Each Obligor must, and shall procure that each relevant person who is the holder
of shares of an entity that becomes a member of the Restricted Group, execute
and deliver to the Security Agent such further or additional Security Documents
in such form as the Facility Agent shall require creating an effective first
ranking fixed Security Interest over the shares in any entity which becomes a
member of the Restricted Group.

 

(d)

The Obligors need only perform their obligations under paragraphs (a) and
(b) above if it is not unlawful for the relevant person to execute and deliver
such Security Documents and that person executing and delivering such Security
Documents would not result in personal liability for that person’s directors or
other management. Each Obligor must use, and must procure that the relevant
person uses, all reasonable endeavours lawfully to avoid any such unlawfulness
or personal liability. This includes agreeing to a limit on the amount secured.
The Facility Agent may (but shall not be obliged to) agree to such a limit if,
in its opinion, to do so might avoid the relevant unlawfulness or personal
liability.

 

(e)

Each Obligor shall, and shall procure that each other relevant member of the
Group which is its Subsidiary shall, at its own expense, execute and do all such
assurances, acts and things as the Security Agent may reasonably require:

 

  (i)

for registering any Security Documents in any required register and for
perfecting or protecting the security intended to be afforded by the Security
Documents; and

 

   70    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (ii)

if the Security Documents have become enforceable, for facilitating the
realisation of all or any part of the assets which are subject to the Security
Documents and the exercise of all powers, authorities and discretions vested in
the Security Agent or in any receiver of all or any part of those assets,

and in particular shall execute all transfers, conveyances, assignments and
releases of that property whether to the Security Agent or to its nominees and
give all notices, orders and directions which the Security Agent may reasonably
think expedient.

 

(f)

On each date that a Security Document is entered into after Closing, each
Obligor shall procure that the documents listed in Part 3 of Schedule 2
(Conditions precedent documents) in respect of the Obligor entering into such
Security Document are delivered to the Facility Agent.

 

(g)

Nothwithstanding the foregoing, any member of the Restricted Group is permitted
to establish and/or maintain bank accounts in any jurisdiction for the purpose
of depositing funds from gaming or resort patrons as security for such patrons’
obligations to that member of the Restricted Group or otherwise in connection
with such patrons’ patronage of the Resort (including the casino at the Resort),
over which the Majority Lenders will not require that Security Interests be
granted in favour of the Secured Parties.

 

19.31 

Second Property Financing

The Company may, with the prior written consent of the Majority Lenders, acting
through the Facility Agent (such consent not to be unreasonably withheld):

 

  (a)

grant rights to an Affiliate of the Company to share in the use of the
Sub-Concession Contract; and

 

  (b)

enter into the Second Property Security Documents to which it is a party,

in each case:

 

  (i)

under terms, and in form and substance, reasonably satisfactory to the Majority
Lenders (acting through the Facility Agent or the Security Agent) and, in
respect of the Security Interests that are the subject of the Common Security
Sharing Agreement, the Secured Parties and the Second Property Finance Parties
will share such Security Interest on a pari passu basis (regardless of the time
or method of perfection of their respective Security Interests therein) in
proportions to be reasonably determined by the Finance Parties and the Second
Property Finance Parties, taking into account of the relative asset values of
the Restricted Group and the Second Property and the relative amounts of the
borrowers’ Financial Indebtedness under the Secured Finance Documents and the
Second Property Financing (determined in each case on the basis of the committed
amount thereof); and

 

  (ii)

if on the date on which the grant of rights or, as the case may be, entry into a
Second Property Security Document, no Default is outstanding or would result
from the granting of rights or, as the case may be, entering into the Second
Property Security Document.

 

19.32 

Condition subsequent

Each Obligor must ensure that each of the following is delivered to the Facility
Agent in form and substance reasonably satisfactory to the Facility Agent within
14 days from the Closing Date:

 

  (a)

each Assignment of Reinsurances;

 

   71    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (b)

a certified true copy of the power of attorney from each Direct Insurer
authorising one or more of it authorised signatory to execute the Assignment of
Reinsurances to which such Direct Insurer is a party; and

 

  (c)

evidence that the agent of each Direct Insurer not incorporated in Hong Kong for
service of process in Hong Kong has accepted its appointment.

 

20.

DEFAULT

 

20.1

Events of Default

Each of the events or circumstances set out in this Clause (other than Subclause
20.16 (Acceleration)) is an Event of Default.

 

20.2

Non-payment

 

(a)

An Obligor does not pay on the due date any amount of principal payable by it
under the Finance Documents in the manner required under the Finance Documents.

 

(b)

An Obligor does not pay on the due date any amount of interest payable by it
under the Finance Documents in the manner required under the Finance Documents,
unless such non-payment is remedied within five days of the due date.

 

(c)

An Obligor does not pay on the due date any other amount payable by it under the
Finance Documents in the manner required under the Finance Documents, unless
such non-payment is remedied within 10 days of the due date.

 

(d)

Listco does not pay on the due date any amount payable by it under the Listco
Guarantee in the manner required under the Listco Guarantee.

 

20.3

Breach of other obligations

 

(a)

An Obligor does not comply with any term of Clause 18 (Financial covenants),
Subclause 19.4 (Pari passu ranking) to Subclause 19.8 (Financial Indebtedness),
Subclause 19.10 (Mergers), Subclause 19.11 (Acquisitions), Subclause 19.13
(Third party guarantees), Subclause 19.15 (Loans out) to Subclause 19.20
(Performance Bond Facility Letter payments), Subclause 19.24(a)(iii) (Amendments
to documents), Subclause 19.25 (Access), Subclause 19.27 (Joint
Ventures/Associates/Minority Interests), Subclause 19.28 (Restricted Payments)
and Subclause 19.31(a) (Second Property Financing).

 

(b)

Listco does not comply with any term of clause 7 (General Covenants) of the
Listco Guarantee.

 

(c)

An Obligor or Listco does not comply with any term of the Finance Documents
(other than any term referred to in Subclause 20.2 (Non-payment) or in paragraph
(a) above), unless the non-compliance:

 

  (i)

is capable of remedy; and

 

  (ii)

is remedied within 30 days of the earlier of the Facility Agent giving notice of
the failure to comply with the Company and any Obligor becoming aware of the
non-compliance.

 

20.4

Misrepresentation

A representation or warranty made or deemed to be repeated by an Obligor or
Listco in any Finance Document or in any certificate, document or financial or
other statement delivered by or on behalf of

 

   72    CREDIT AGREEMENT



--------------------------------------------------------------------------------

any Obligor or Listco at any time under or in connection with any Finance
Document shall prove to have been incorrect in any material respect on or as of
the date made or deemed to be repeated and the events or omissions giving rise
to such misrepresentation, if capable of remedy and such delay in remedying
could not otherwise reasonably be expected to have a Material Adverse Effect,
are not remedied so that the original representation or statement is true and
correct in all material respects to the reasonable satisfaction of the Facility
Agent on the day falling 30 days after any Obligor or Listco becomes aware of
such representation.

 

20.5

Cross-default

Any of the following occurs in respect of a member of the Restricted Group:

 

  (a)

any of its Financial Indebtedness is not paid when due (after the expiry of any
originally applicable grace period);

 

  (b)

any of its Financial Indebtedness:

 

  (i)

becomes prematurely due and payable;

 

  (ii)

is placed on demand; or

 

  (iii)

is capable of being declared by or on behalf of a creditor to be prematurely due
and payable or of being placed on demand,

in each case, as a result of an event of default or any provision having a
similar effect (howsoever described); or

 

  (c)

any commitment for its Financial Indebtedness is cancelled or suspended as a
result of an event of default or any provision having a similar effect
(howsoever described),

unless the aggregate amount of Financial Indebtedness falling within all or any
of subparagraphs (a) to (c) above is less than HK$200,000,000 or its equivalent.

 

20.6 

Insolvency

 

(a)

The Company, the Restricted Group (taken as a whole) or, after the Listco IPO
Reorganisation Date, Listco is, or is deemed for the purposes of any applicable
law to be, unable to pay its debts as they fall due or insolvent.

 

(b)

Any Obligor or, after the Listco IPO Reorganisation Date, Listco admits its
inability to pay its debts as they fall due.

 

(c)

The Company, the Restricted Group (taken as a whole) or, after the Listco IPO
Reorganisation Date, Listco suspends making payments on any of its debts or
announces an intention to do so.

 

(d)

By reason of actual financial difficulties, any Obligor begins negotiations with
any creditor that is not a Finance Party for the rescheduling or restructuring
of any of its indebtedness the aggregate amount of which exceeds HK$200,000,000.

 

(e)

The value of the assets of the Restricted Group, taken as a whole, is less than
the liabilities of the Restricted Group, taken as a whole (taking into account
contingent liabilities).

 

(f)

Any indebtedness of any Obligor or, after the Listco IPO Reorganisation Date,
Listco is subject to a moratorium.

 

   73    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(g)

Any Security Interest is enforced over any of the assets of a member of the
Restricted Group where the market value of such assets (when aggregated with the
market value of all other assets of the Restricted Group over which any Security
Interest has also been enforced) exceeds HK$200,000,000.

 

20.7

Insolvency proceedings

 

(a)

Except as provided below, any of the following occurs in respect of a member of
the Restricted Group (other than a Dormant Subsidiary) or, after the Listco IPO
Reorganisation Date, Listco:

 

  (i)

any step is taken with a view to the suspension of payments, a moratorium or a
composition, compromise, assignment or similar arrangement with any of its
creditors;

 

  (ii)

a meeting of its shareholders, directors or other officers is convened for the
purpose of considering any resolution for, to petition for or to file documents
with a court or any registrar for, its winding-up, administration or dissolution
or any such resolution is passed;

 

  (iii)

any person presents a petition, or files documents with a court or any
registrar, for its winding-up, administration, dissolution or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise);

 

  (iv)

an order for its winding-up, administration or dissolution is made;

 

  (v)

any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or similar officer is appointed
in respect of it or any of its assets;

 

  (vi)

its shareholders, directors or other officers request the appointment of, or
give written notice of their intention to appoint, a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer; or

 

  (vii)

any other analogous step or procedure is taken in any jurisdiction.

 

(b)

Paragraph (a) above does not apply to:

 

  (i)

any step or procedure which is part of a Permitted Transaction; or

 

  (ii)

a petition for winding-up presented by a creditor which is being contested in
good faith and with due diligence and is discharged or struck out within 60
days.

 

20.8

Creditors’ process

Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of a member of the Restricted Group, having an aggregate value of
at least HK$200,000,000 or its equivalent, and is not discharged within 14 days
or any such event occurs in relation to Listco which has a material and adverse
effect upon the ability of Listco, the Company and the Restricted Group (taken
as a whole) to perform their obligations under the Finance Documents.

 

20.9

Cessation of business

 

(a)

Any member of the Restricted Group (other than a Dormant Subsidiary) ceases or
threatens to cease to carry on business except as part of a Permitted
Transaction or as a result of any disposal expressly allowed under this
Agreement.

 

   74    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

After the Listco IPO Reorganisation Date, Listco ceases to carry on business.

 

20.10 

Effectiveness of Transaction Documents

 

(a)

It is or becomes unlawful for any Obligor or Listco to perform any of its
obligations under the Finance Documents.

 

(b)

It is or becomes unlawful for any Obligor to perform any of its material
obligations under the Transaction Documents (other than a Finance Document).

 

(c)

Any Transaction Document is not effective or terminated in accordance with its
terms (except for any termination pursuant to a Permitted Transaction or
following the expiry of any prescribed term of that Transaction Document and, in
the case of the IP Agreement, a replacement or an extension of the IP Agreement
is entered into upon its expiry) or is alleged by an Obligor to be ineffective
in accordance with its terms for any reason.

 

(d)

A Security Document does not create a Security Interest it purports to create.

 

(e)

An Obligor or Listco repudiates a Transaction Document or evidences an intention
to repudiate a Transaction Document to which it is a party.

 

20.11 

Expropriation

 

(a)

The authority or ability of the Company or the Restricted Group or, after the
Listco IPO Reorganisation Date, Listco to conduct its business is wholly or
substantially curtailed by any seizure, expropriation, nationalisation,
intervention, restriction or other action by or on behalf of any governmental,
regulatory or other authority or other person.

 

(b)

Any temporary administrative intervention is made by Macau pursuant to clause 79
of the Sub-Concession Contract and is not discharged within 30 Business Days of
such intervention or, within such period, the Macau Government takes any steps
for the unilateral rescission of the Sub-Concession Contract.

 

20.12 

Judgments

Any one or more judgments or orders is made against any member of the Restricted
Group or, after the Listco IPO Reorganisation Date, Listco involving an
aggregate liability (not paid or fully covered by Insurance) which is greater
than HK$200,000,000 or its equivalent unless all those judgments and orders are
vacated, discharged or stayed pending appeal within 30 days of their being made.

 

20.13 

Cessation or suspension of listing

On of after the Listco IPO Date:

 

  (a)

any of the shares of Listco listed on any internationally recognised stock
exchange cease for any reason to be so listed; or

 

  (b)

the trading of shares of Listco is suspended on the stock exchange on which
trading of the shares of Listco is generally carried out for ten consecutive
trading days and the cause of such suspension has or would have a Material
Adverse Effect.

 

   75    CREDIT AGREEMENT



--------------------------------------------------------------------------------

20.14 

Security Trust and Intercreditor Deed

 

(a)    (i)     

Any Obligor or other Sponsor Affiliate party to the Security Trust and
Intercreditor Deed (each a Sponsor Party) does not comply with the terms of the
Security Trust and Intercreditor Deed; or

 

  (ii)

a representation or warranty given by any Sponsor Party under the Security Trust
and Intercreditor Deed is incorrect in any material respect,

and, if the non-compliance or circumstances giving rise to the misrepresentation
or breach of warranty are capable of remedy and delay in remedying such
misrepresentation or breach would not reasonably be expected to have a Material
Adverse Effect, such non-compliance is or circumstances are not remedied so that
the original representation or warranty is true and correct in all material
respects to the reasonable satisfaction of the party the benefit of who such
representation or warranty is given on the day falling 30 days after that party
giving the representation or warranty becomes aware of such representation;

 

(b)

the Security Trust and Intercreditor Deed is not effective or is alleged by a
Sponsor Party to be ineffective; or

 

(c)

any Sponsor Party repudiates the Security Trust and Intercreditor Deed or
evidences an intention to repudiate it.

 

20.15 

Material adverse change

Any event or series of events occurs which has or would have a Material Adverse
Effect.

 

20.16 

Acceleration

 

(a)

If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders, by notice to the Company:

 

  (i)

cancel all or any part of the Total Commitments; and/or

 

  (ii)

declare that all or part of any amounts outstanding under the Finance Documents
are:

 

  (A)

immediately due and payable; and/or

 

  (B)

payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

Any notice given under this Subclause will take effect in accordance with its
terms.

 

(b)

If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders, instruct the Security Agent to enforce the
security over any or all of the assets secured by the Security Documents in
accordance with the Security Trust and Intercreditor Deed.

 

20.17 

Enforcement of the Company Share Pledge

 

(a)

Without prejudice to the right of the Security Agent to enforce the security in
any manner it sees fit under any of the Security Documents, if the Security
Agent enforces the Security Interest created under the Company Share Pledge by
way of a sale of the shares of the Company that are the subject of the Company
Share Pledge prior to the Listco IPO Date, the Security Agent shall first offer
the shares of the Company being enforced by it under the Company Share Pledge to
MGM and Ms.

 

   76    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

Pansy Ho (or any of their Affiliates which is then a shareholder of the Company)
on such terms as the Security Agent may in its absolute discretion determine
(the Enforcement Offer), provided that:

 

  (i)

the terms of the Enforcement Offer to each of MGM and Ms. Pansy Ho (or any of
their respective Affiliates which is then a shareholder of the Company) must be
identical as to each share of the Company owned, directly or indirectly, by MGM
and Ms. Pansy Ho (or any such Affiliates);

 

  (ii)

even if the terms of the Enforcement Offer requires that all of the shares of
the Company be purchased, subject to paragraph (b) below:

 

  (A)

MGM (or, as the case may be, its designee or Affiliate) shall have the first
right to accept the Enforcement Offer in respect of the proportion of the shares
of the Company which is then held, directly or indirectly by MGM; and

 

  (B)

Ms. Pansy Ho (or any of her Permitted Transferees) shall have the first right to
accept the Enforcement Offer in respect of the remainder of the shares of the
Company.

 

(b)

If neither MGM (or any of its designees or Affiliates) nor Ms. Pansy Ho (or her
Permitted Transferees) accepts an Enforcement Offer for all of the shares of the
Company in accordance with subparagraph (a)(ii) above, each of MGM (or any of
its designees or Affiliates) or Ms. Pansy Ho (or her Permitted Transferees) may
accept the Enforcement Offer as to all of the shares of the Company.

 

(c)

The Security Agent shall have the right to impose as a condition of any
Enforcement Offer that acceptance of all of the shares of the Company by MGM (or
any of its designees or Affiliates) or Ms. Pansy Ho (or her Permitted
Transferees) or any combination of the foregoing is required.

 

(d)

The Enforcement Offer will lapse:

 

  (i)

immediately on the last day of the period for acceptance that is stipulated by
the Security Agent in its absolute discretion (which must, in any event, be not
less than five Business Days from the date of the Enforcement Offer); or

 

  (ii)

if MGM (or any of its designees or Affiliates) or Ms. Pansy Ho (or any of her
Permitted Transferees) has accepted the Enforcement Offer but the transfer of
shares following such acceptance is not consummated within 10 Business Days from
the date of such acceptance, the date falling on the last day of such
10-Business Day period.

 

(e)

Any lapse of, or non-acceptance of, the Enforcement Offer shall not be deemed to
limit the terms of any subsequent offer the Security Agent may make in respect
of the shares of the Company the subject of the Company Share Pledge or the
terms of any subsequent enforcement, by the Security Agent, of such shares to
any person.

 

(f)

Notwithstanding the foregoing, to the extent that the Security Agent exercises
any of its right under the Company Share Pledge in respect of less than all of
the shares of the Company, the Security Agent will endeavour to exercise such
right in a manner, to the extent consistent with all applicable laws or
regulations and any requests or directions of the Macau Government (and to the
extent not materially disadvantageous to the interest of the Secured Parties),
that would assure the respective proportionate direct or indirect interests of
MGM (or any of its designees or Affiliates) and Ms. Pansy Ho (or any of her
Permitted Transferees) in the Company is maintained.

 

   77    CREDIT AGREEMENT



--------------------------------------------------------------------------------

21.

THE ADMINISTRATIVE PARTIES

 

21.1

Appointment and duties of the Facility Agent

 

(a)

Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under and in connection with the Finance
Documents.

 

(b)

Each Finance Party irrevocably authorises the Facility Agent to:

 

  (i)

perform the duties and to exercise the rights, powers and discretions that are
specifically given to it under the Finance Documents, together with any other
incidental rights, powers and discretions; and

 

  (ii)

enter into and deliver each Finance Document expressed to be entered into by the
Facility Agent.

 

(c)

The Facility Agent has only those duties which are expressly specified in the
Finance Documents. Those duties are solely of a mechanical and administrative
nature.

 

21.2

Role of the Mandated Lead Arrangers, Lead Arrangers and Senior Managers

Except as specifically provided in the Finance Documents, no Mandated Lead
Arranger, Lead Arranger or Senior Manager has any obligations of any kind to any
other Party in connection with any Finance Document.

 

21.3

No fiduciary duties

Except as specifically provided in a Finance Document:

 

  (a)

nothing in the Finance Documents makes an Administrative Party a trustee or
fiduciary for any other Party or any other person; and

 

  (b)

no Administrative Party need hold in trust any moneys paid to it or recovered by
it for a Party in connection with the Finance Documents or be liable to account
for interest on those moneys.

 

21.4

Individual position of an Administrative Party

 

(a)

If it is also a Lender, each Administrative Party has the same rights and powers
under the Finance Documents as any other Lender and may exercise those rights
and powers as though it were not an Administrative Party.

 

(b)

Each Administrative Party may:

 

  (i)

carry on any business with an Obligor or its related entities (including acting
as an agent or a trustee for any other financing); and

 

  (ii)

retain any profits or remuneration it receives under the Finance Documents or in
relation to any other business it carries on with an Obligor or its related
entities.

 

21.5

Reliance

The Facility Agent may:

 

   78    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (a)

rely on any notice or document believed by it to be genuine and correct and to
have been signed by, or with the authority of, the proper person;

 

  (b)

rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 

  (c)

assume, unless the context otherwise requires, that any communication made by an
Obligor is made on behalf of and with the consent and knowledge of each Obligor;

 

  (d)

engage, pay for and rely on professional advisers selected by it (including
those representing a Party other than the Facility Agent); and

 

  (e)

act under the Finance Documents through its personnel and agents.

 

21.6

Majority Lenders’ instructions

 

(a)

The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in the exercise of any right, power or discretion or any matter
not expressly provided for in the Finance Documents. Any such instructions given
by the Majority Lenders will be binding on all the Lenders. In the absence of
instructions, the Facility Agent may act as it considers to be in the best
interests of all the Lenders.

 

(b)

The Facility Agent may assume that unless it has received notice to the
contrary, any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised.

 

(c)

The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
security satisfactory to it, whether by way of payment in advance or otherwise,
against any liability or loss which it may incur in complying with the
instructions.

 

(d)

The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings in
connection with any Finance Document, unless the legal or arbitration
proceedings relate to:

 

  (i)

the perfection, preservation or protection of rights under the Security
Documents; or

 

  (ii)

the enforcement of any Security Document.

 

21.7

Responsibility

 

(a)

No Administrative Party is responsible for the adequacy, accuracy or
completeness of any statement or information (whether written or oral) made in
or supplied in connection with any Finance Document by any person other than
that Administrative Party.

 

(b)

No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other document.

 

(c)

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

 

  (i)

has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 

   79    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (ii)

has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document or agreement
entered into in anticipation of or in connection with any Finance Document.

 

21.8

Exclusion of liability

 

(a)

No Administrative Party is liable or responsible to any other Finance Party for
any action taken or not taken by it in connection with any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 

(b)

No Party (other than the relevant Administrative Party) may take any proceedings
against any officers, employees or agents of an Administrative Party in respect
of any claim it might have against that Administrative Party or in respect of
any act or omission of any kind by that officer, employee or agent in connection
with any Finance Document. Any officer, employee or agent of an Administrative
Party may rely on this Subclause and enforce its terms under the Contracts
(Rights of Third Parties) Act 1999.

 

(c)

The Facility Agent is not liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Facility Agent if the Facility Agent has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Facility
Agent for that purpose.

 

(d)    (i)     

Nothing in this Agreement will oblige any Administrative Party to satisfy any
customer due diligence requirement in relation to the identity of any person on
behalf of any Finance Party.

 

  (ii)

Each Finance Party confirms to each Administrative Party that it is solely
responsible for any customer due diligence requirements it is required to carry
out and that it may not rely on any statement in relation to those requirements
made by any other person.

21.9 Default

 

(a)

The Facility Agent is not obliged to monitor or enquire whether a Default has
occurred. The Facility Agent is not deemed to have knowledge of the occurrence
of a Default.

 

(b)

If the Facility Agent:

 

  (i)

receives notice from a Party referring to this Agreement, describing a Default
and stating that the event is a Default; or

 

  (ii)

is aware of the non-payment of any principal, interest or fee payable to a
Finance Party (other than the Facility Agent, a Mandated Lead Arranger, a Lead
Arranger or a Senior Manager) under this Agreement,

it must promptly notify the other Finance Parties.

 

21.10 

Information

 

(a)

The Facility Agent must promptly forward to the person concerned the original or
a copy of any document which is delivered to the Facility Agent by a Party for
that person.

 

   80    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

(c)

Except as provided above, the Facility Agent has no duty:

 

  (i)

either initially or on a continuing basis to provide any Lender with any credit
or other information concerning the risks arising under or in connection with
the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

 

  (ii)

unless specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from any Obligor.

 

(d)

In acting as the Facility Agent, the Facility Agent will be regarded as acting
through its agency division which will be treated as a separate entity from its
other divisions and departments. Any information acquired by the Facility Agent
which, in its opinion, is acquired by another division or department or
otherwise than in its capacity as the Facility Agent may be treated as
confidential by the Facility Agent and will not be treated as information
possessed by the Facility Agent in its capacity as such.

 

(e)

The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required in respect
of any term of the Finance Documents.

 

(f)

Each Obligor irrevocably authorises the Facility Agent to disclose to the other
Finance Parties any information which, in its opinion, is received by it in its
capacity as the Facility Agent.

 

21.11 

Indemnities

 

(a)

Without limiting the liability of any Obligor under the Finance Documents, each
Lender must, subject to any right of set-off in respect of any sum owing by the
Facility Agent to that Lender, indemnify the Facility Agent for that Lender’s
Pro Rata Share of any loss or liability incurred by the Facility Agent in acting
as the Facility Agent (unless the Facility Agent has been reimbursed by an
Obligor under a Finance Document), except to the extent that the loss or
liability is caused by the Facility Agent’s gross negligence or wilful
misconduct.

 

(b)

If a Party owes an amount to the Facility Agent under the Finance Documents, the
Facility Agent may, after giving notice to that Party:

 

  (i)

deduct from any amount received by it for that Party any amount due to the
Facility Agent from that Party under a Finance Document but unpaid; and

 

  (ii)

apply that amount in or towards satisfaction of the owed amount.

That Party will be regarded as having received the amount so deducted.

 

21.12 

Compliance

Each Administrative Party may refrain from doing anything (including disclosing
any information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.

 

   81    CREDIT AGREEMENT



--------------------------------------------------------------------------------

21.13 

Resignation of the Facility Agent

 

(a)

The Facility Agent may resign and appoint any of its Affiliates as successor
Facility Agent by giving notice to the other Finance Parties and the Company.

 

(b)

Alternatively, the Facility Agent may resign by giving notice to the Finance
Parties and the Company, in which case the Majority Lenders may appoint a
successor Facility Agent.

 

(c)

If no successor Facility Agent has been appointed under paragraph (b) above
within 30 days after notice of resignation was given, the Facility Agent may
appoint a successor Facility Agent.

 

(d)

The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Company prior to the appointment.

 

(e)

The resignation of the Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the following conditions
have been satisfied:

 

  (i)

the successor Facility Agent notifies all the Parties that it accepts its
appointment and executes and delivers to the Facility Agent a duly completed
Accession Agreement (as defined in the Security Trust and Intercreditor Deed);

 

  (ii)

the successor Facility Agent confirms that the rights under the Finance
Documents (and any related documentation) have been transferred or assigned to
it; and

 

  (iii)

no Finance Party (other than the Facility Agent) has notified the Facility Agent
that it is not satisfied with the credit worthiness of the proposed successor
Facility Agent within seven days of the Facility Agent’s notification under
paragraph (a) above.

On satisfaction of the above conditions the successor Facility Agent will
succeed to the position of the Facility Agent and the term Facility Agent will
mean the successor Facility Agent.

 

(f)

The retiring Facility Agent must, at its own cost:

 

  (i)

make available to the successor Facility Agent those documents and records and
provide any assistance as the successor Facility Agent may reasonably request
for the purposes of performing its functions as the Facility Agent under the
Finance Documents; and

 

  (ii)

enter into and deliver to the successor Facility Agent those documents and
effect any registrations as may be required for the transfer or assignment of
all of its rights and benefits under the Finance Documents to the successor
Facility Agent.

 

(g)

An Obligor must, at its own cost take any action and enter into and deliver any
document which is required by the Facility Agent to ensure that a Security
Document provides for effective and perfected Security Interests in favour of
any successor Facility Agent.

 

(h)

Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Facility Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was the Facility Agent, and,
subject to paragraph (f) above, it will have no further obligations under any
Finance Document.

 

(i)

The Majority Lenders may, by notice to the Facility Agent, require it to resign
under paragraph (b) above.

 

   82    CREDIT AGREEMENT



--------------------------------------------------------------------------------

21.14 

Relationship with Lenders

 

(a)

The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days’ prior notice from that Lender to the
contrary.

 

(b)

The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

 

(c)

The Facility Agent must keep a record of all the Parties and supply any other
Party with a copy of the record on request. The record will include each
Lender’s Facility Office(s) and contact details for the purposes of this
Agreement.

 

21.15 

Facility Agent’s management time

If the Facility Agent requires, any amount payable to the Facility Agent by any
Party under any indemnity or in respect of any costs or expenses incurred by the
Facility Agent under the Finance Documents after the date of this Agreement may
include the cost of using its management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Facility
Agent may notify to the relevant Party. This is in addition to any amount in
respect of fees or expenses paid or payable to the Facility Agent under any
other term of the Finance Documents.

 

21.16 

Notice period

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.

 

22.

EVIDENCE AND CALCULATIONS

 

22.1

Accounts

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 

22.2

Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

 

22.3

Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.

 

23.

FEES

 

23.1

Agents’ fee

The Company must pay to each Agent for its own account an agency fee in the
amount and manner agreed in the Fee Letter entered into between that Agent and
the Company.

 

   83    CREDIT AGREEMENT



--------------------------------------------------------------------------------

23.2

Arrangement fee

The Company must pay to the Mandated Lead Arrangers, the Lead Arrangers and the
Senior Managers for their own account an arrangement fee in the amount and
manner agreed in the Fee Letter between the Mandated Lead Arrangers, the Lead
Arrangers, the Senior Managers and the Company.

 

23.3

Revolving Credit commitment fee

 

(a)

In this Subclause, Commitment Fee means the rate per annum calculated in
accordance with paragraph (e) below.

 

(b)

The Company must pay to the Facility Agent for the account of each Lender a
commitment fee computed from and including the Closing Date at the rate of the
relevant Commitment Fee on the undrawn, uncancelled amount of each Lender’s
Revolving Credit Commitment.

 

(c)

Accrued commitment fee is payable quarterly in arrear. Accrued commitment fees
are also payable to the Facility Agent for a Lender on the date its Revolving
Credit Commitment is cancelled in full.

 

(d)

The initial Commitment Fee is 1.80 per cent. per annum.

 

(e)

Subject to the other provisions of this Subclause, the Commitment Fee will be
calculated by reference to the table below and the information set out in the
relevant Compliance Certificate and financial statements for the relevant
person:

 

Adjusted Leverage Ratio

   Commitment Fee
(per cent. per annum)  

greater than or equal to 4.00 times

     1.80   

greater than or equal to 3.50 times but less than 4.00 times

     1.60   

greater than or equal to 3.00 times but less than 3.50 times

     1.25   

less than 3.00 times

     1.05   

 

(f)

Any change in the Commitment Fee will, subject to paragraph (d) above, apply to
all Commitments from on the Business Day following receipt by the Facility Agent
of the Compliance Certificate and financial statements.

 

(g)

For so long as:

 

  (i)

the Company is in default of its obligation under this Agreement to provide a
Compliance Certificate or relevant financial statements; or

 

  (ii)

an Event of Default is outstanding,

the Commitment will be the highest applicable rate, being 1.80 per cent. per
annum.

 

(h)

If the Commitment Fee has been calculated on the basis of a Compliance
Certificate but would have been higher if it had been based on the audited
financial statements of the Company in respect of the

 

   84    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

financial period in which that Compliance Certificate was delivered, the
Commitment Fee will instead be calculated by reference to those audited
financial statements of the Company. Any change will have a retrospective
effect. If, in this event, any amount of commitment fee has been paid by the
Company on the basis of the Compliance Certificate, the Company must immediately
pay to the Facility Agent any shortfall in the amount which would have been paid
to the Lenders if the Commitment Fee had been calculated by reference to the
subsequent financial statements.

 

24.

INDEMNITIES AND BREAK COSTS

 

24.1

Currency indemnity

 

(a)

The Company must, as an independent obligation, within 15 days of a demand by a
Finance Party, indemnify each Finance Party against any loss or liability which
that Finance Party incurs as a consequence of:

 

  (i)

that Finance Party receiving an amount in respect of an Obligor’s liability
under the Finance Documents; or

 

  (ii)

that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.

 

(b)

Unless otherwise required by law, each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

 

24.2

Other indemnities

 

(a)

The Company must, within 15 days of a demand by the Facility Agent, indemnify
each Finance Party against any loss or liability which that Finance Party incurs
as a consequence of:

 

  (i)

the occurrence of any Event of Default;

 

  (ii)

the information produced or approved by the Company being or being alleged to be
misleading or deceptive in any respect;

 

  (iii)

any enquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor or with respect to the transactions contemplated or
financed under this Agreement;

 

  (iv)

any failure by an Obligor to pay any amount due under a Finance Document on its
due date, including any resulting from any distribution or redistribution of any
amount among the Lenders under this Agreement;

 

  (v)

(other than by reason of negligence or default by that Finance Party) a Loan not
being made after a Request has been delivered for that Loan; or

 

  (vi)

a Loan (or part of a Loan) not being prepaid in accordance with this Agreement.

The Company’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document or any Loan.

 

(b)

The Company must, within 15 days of a demand from the Facility Agent, indemnify
the Facility Agent against any loss or liability incurred by the Facility Agent
as a result of:

 

   85    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (i)

investigating any event which the Facility Agent reasonably believes to be a
Default; or

 

  (ii)

acting or relying on any notice which the Facility Agent reasonably believes to
be genuine, correct and appropriately authorised.

 

24.3

Break Costs

 

(a)

The Company must pay to each Lender its Break Costs if a Loan or an overdue
amount is repaid or prepaid otherwise than on the last day of any Term
applicable to it.

 

(b)

Break Costs are the amount (if any) determined by the relevant Lender (acting
reasonably) by which:

 

  (i)

the interest which that Lender would have received for the period from the date
of receipt of any part of its share in a Loan or an overdue amount to the last
day of the applicable Term for that Loan or overdue amount if the principal or
overdue amount received had been paid on the last day of that Term;

exceeds

 

  (ii)

the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Term.

 

(c)

Each Lender must supply to the Facility Agent for the Company details of the
amount of any Break Costs claimed by it under this Subclause.

 

25.

EXPENSES

 

25.1

Costs

The Company must, within 15 days of a demand from the Facility Agent, pay to
each Administrative Party the amount of all documented costs and expenses
(including documented legal fees) reasonably incurred by it in connection with:

 

  (a)

the negotiation, preparation and entry into of any Finance Document or any
syndication documents in connection with the Facilities (other than a Transfer
Certificate) entered into prior to, on or after the date of this Agreement; and

 

  (b)

any amendment, waiver or consent requested by or on behalf of an Obligor or
specifically allowed by a Finance Document.

 

25.2

Enforcement costs

The Company must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with:

 

  (a)

the enforcement of, or the preservation of any rights under, any Finance
Documents; or

 

  (b)

any proceedings instituted by or against that Finance Party as a consequence of
it entering into a Finance Document.

 

   86    CREDIT AGREEMENT



--------------------------------------------------------------------------------

25.3

Security Agent’s on-going costs

 

(a)

If:

 

  (i)

a Default occurs; or

 

  (ii)

the Security Agent is requested by an Obligor or the Majority Lenders to
undertake duties which the Security Agent and the Company agree to be of an
exceptional nature or outside the scope of the normal duties of the Security
Agent under the Security Documents,

the Company must pay to the Security Agent any additional remuneration which may
be agreed between them.

 

(b)

If the Security Agent and the Company fail to agree:

 

  (i)

whether the duties are of an exceptional nature or outside the scope of the
normal duties of the Security Agent; or

 

  (ii)

the appropriate amount of any additional remuneration,

the dispute will be determined by an investment bank (acting as an expert and
not as an arbitrator) selected by the Security Agent and approved by the
Company.

 

(c)

If the Company does not approve the investment bank selected by the Security
Agent, the dispute will be determined by an investment bank nominated (on
application by the Security Agent) by the President for the time being of the
Law Society of England and Wales.

 

(d)

The Company must pay the costs of nomination and of the investment bank.

 

(e)

The determination of any investment bank will be final and binding on the
Parties.

 

26.

AMENDMENTS AND WAIVERS

 

26.1

Procedure

 

(a)

Except as provided in this Clause, any term of the Finance Documents may be
amended or waived with the agreement of the Company and, in the case of any
Finance Document to which Listco or a Sponsor Affiliate is a party, Listco and
that Sponsor Affiliate and the Majority Lenders. The Facility Agent may effect,
on behalf of any Finance Party, an amendment or waiver allowed under this
Clause.

 

(b)

The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under paragraph (a) above. Any such amendment or waiver is
binding on all the Parties.

 

(c)

A Lender may by notice to the Facility Agent divide it Loans or Commitments into
separate amounts to reflect participation or similar arrangements and require
the separate amounts to be counted separately for the purpose of this Agreement.

 

(d)

Each Obligor agrees to any amendment or waiver allowed by this Clause which is
agreed to by the Company. This includes any amendment or waiver which would, but
for this paragraph, require the consent of each Guarantor if the guarantee under
the Secured Finance Documents is to remain in full force and effect.

 

   87    CREDIT AGREEMENT



--------------------------------------------------------------------------------

26.2

Exceptions

 

(a)

An amendment or waiver which relates to:

 

  (i)

the definition of Majority Lenders in Subclause 1.1 (Definitions);

 

  (ii)

an extension of the date of payment of any amount to a Lender under the Finance
Documents;

 

  (iii)

a reduction in the Margin or a reduction in the amount of any payment or change
in currency of principal, interest, fee or other amount payable to a Lender
under the Finance Documents;

 

  (iv)

an increase in, or an extension of, a Commitment or the Total Commitments;

 

  (v)

a release of an Obligor other than in accordance with the terms of this
Agreement;

 

  (vi)

a release of any Security Document other than in accordance with, or as
expressly permitted by (including a release of any Security Document for the
purpose of implementing a Permitted Transaction), the terms of the Secured
Finance Documents;

 

  (vii)

a term of a Finance Document which expressly requires the consent of each
Lender;

 

  (viii)

the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents;

 

  (ix)

the ranking or subordination provided for in the Security Trust and
Intercreditor Deed; or

 

  (x)

this Clause,

may only be made with the consent of all the Lenders.

 

(b)

An amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

 

(c)

A Fee Letter may be amended or waived with the agreement of the Administrative
Party that is a party to that Fee Letter and the Company.

 

26.3

Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Company)
determines is necessary to reflect the change.

 

26.4

Waivers and remedies cumulative

The rights of each Finance Party under the Finance Documents:

 

  (a)

may be exercised as often as necessary;

 

  (b)

are cumulative and not exclusive of its rights under the general law; and

 

  (c)

may be waived only in writing and specifically.

 

   88    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Delay in exercising or non-exercise of any right is not a waiver of that right.

 

27.

CHANGES TO THE PARTIES

 

27.1

Assignments and transfers by Obligors

No Obligor may assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of all the Lenders.

 

27.2

Assignments and transfers by Lenders

Subject to the following provisions of this Clause, a Lender (the Existing
Lender) may at any time:

 

  (a)

assign any of its rights; or

 

  (b)

transfer either by way of novation or by way of assignment, assumption and
release any of its rights or obligations under this Agreement,

to any other person (the New Lender).

 

27.3

Conditions to assignment or transfer - consents

The consent of the Company is required for any assignment or transfer unless the
New Lender is another Lender or an Affiliate of a Lender or an Event of Default
is outstanding provided that, in the case of any assignment or transfer of any
Revolving Credit Commitment or Revolving Credit Loan, the New Lender must
already be a Lender under the Revolving Credit Facility (unless the Company has
given its prior written consent to the contrary). The consent of the Company (if
required) must not be unreasonably withheld or delayed. The Company will be
deemed to have given its consent five Business Days after the Company is given
notice of the request unless it is expressly refused by the Company within that
time.

 

27.4

Other conditions to assignment or transfer

 

(a)

The Facility Agent is not obliged to enter into a Transfer Certificate or
otherwise give effect to an assignment or transfer until it has completed all
customer due diligence requirements to its satisfaction. The Facility Agent must
promptly notify the Existing Lender and the New Lender if there are any such
requirements.

 

(b)

If the consent of the Company is required for any assignment or transfer
(irrespective of whether it may be unreasonably withheld or not), the Facility
Agent shall not enter into a Transfer Certificate if the Company withholds its
consent.

 

(c)

Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of HK$10,000.

 

(d)

Each assignment or transfer by a Lender under this Clause must be in a minimum
amount of HK$40,000,000 or its equivalent.

 

(e)

A New Lender must agree to be bound by the terms of the Security Trust and
Intercreditor Deed by entering into an Accession Agreement (as defined in the
Security Trust and Intercreditor Deed).

 

(f)

Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

 

   89    CREDIT AGREEMENT



--------------------------------------------------------------------------------

27.5

Procedure for assignment of rights

An assignment of rights will only be effective on receipt by the Facility Agent
of written confirmation from the New Lender (in form and substance satisfactory
to the Facility Agent) that the New Lender will, in relation to the assigned
rights, assume obligations to the other Finance Parties equivalent to those it
would have been under if it had been an Original Lender.

 

27.6

Procedure for transfer using a Transfer Certificate

 

(a)

In this Subclause:

Transfer Date means, in relation to a transfer, the later of:

 

  (i)

the proposed Transfer Date specified in that Transfer Certificate; and

 

  (ii)

the date on which the Facility Agent enters into that Transfer Certificate.

 

(b)

A transfer of rights or obligations using a Transfer Certificate will be
effective if:

 

  (i)

the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

 

  (ii)

the Facility Agent enters into it.

 

(c)

Where a transfer is to be effected by an assignment, assumption and release, on
the Transfer Date:

 

  (i)

the Existing Lender will assign absolutely to the New Lender the Existing
Lender’s rights expressed to be the subject of the assignment in the Transfer
Certificate;

 

  (ii)

the New Lender will assume obligations equivalent to those obligations of the
Existing Lender expressed to be the subject of the assumption in the Transfer
Certificate (and any corresponding rights conferred on it by the Security Trust
and Intercreditor Deed);

 

  (iii)

to the extent the obligations referred to in subparagraph (ii) above are
effectively assumed by the New Lender, the Existing Lender will be released from
its obligations referred to in the Transfer Certificate (and any corresponding
obligations by which it is bound under the Security Trust and Intercreditor
Deed); and

 

  (iv)

the New Lender will become a party to this Agreement as a Lender and to the
Security Trust and Intercreditor Deed as a Senior Creditor (as defined in the
Security Trust and Intercreditor Deed) and will be bound by the obligations of a
Lender under this Agreement and a Senior Creditor under the Security Trust and
Intercreditor Deed.

 

(d)

Where a transfer is to be effected using a novation on the Transfer Date:

 

  (i)

the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate (and any
corresponding rights conferred on it by the Security Trust and Intercreditor
Deed) in substitution for the Existing Lender;

 

  (ii)

the Existing Lender will be released from those obligations (and any
corresponding obligations by which it is bound under the Security Trust and
Intercreditor Deed) and cease to have those rights (and any corresponding rights
conferred on it by the Security Trust and Intercreditor Deed); and

 

   90    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (iii)

the New Lender will become a party to this Agreement as a Lender and to the
Security Trust and Intercreditor Deed as a Senior Creditor (as defined in the
Security Trust and Intercreditor Deed) and will be bound by the obligations of a
Lender under this Agreement and a Senior Creditor under the Security Trust and
Intercreditor Deed.

 

(e)

The Facility Agent must enter into a Transfer Certificate delivered to it and
which appears on its face to be in order as soon as reasonably practicable and,
as soon as reasonably practicable after it has entered into a Transfer
Certificate, send a copy of that Transfer Certificate to the Company.

 

(f)

Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to enter into and deliver any duly completed
Transfer Certificate on its behalf.

 

27.7

Limitation of responsibility of Existing Lender

 

(a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty to a New Lender for:

 

  (i)

the financial condition of an Obligor; or

 

  (ii)

the legality, validity, effectiveness, enforceability, adequacy, accuracy,
completeness or performance of:

 

  (A)

any Finance Document or any other document;

 

  (B)

any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document; or

 

  (C)

any observance by any Obligor of its obligations under any Finance Document or
any other document,

and any representations or warranties implied by law are excluded.

 

(b)

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

  (i)

has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature or extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

 

  (ii)

has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

 

(c)

Nothing in any Finance Document requires an Existing Lender to:

 

  (i)

accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause; or

 

  (ii)

support any losses incurred by the New Lender by reason of the non-performance
by any Obligor of its obligations under any Finance Document or otherwise.

 

   91    CREDIT AGREEMENT



--------------------------------------------------------------------------------

27.8

Costs resulting from change of Lender or Facility Office

If:

 

  (a)

a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

 

  (b)

as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to pay a Tax Payment or an Increased
Cost,

then the Obligor need only pay that Tax Payment or Increased Cost to the same
extent that it would have been obliged to if no assignment, transfer or change
had occurred.

 

27.9

Additional Guarantors and Listco as guarantor

 

(a)

If the Company:

 

  (i)

requests that one of its Subsidiaries becomes an Additional Guarantor; or

 

  (ii)

is required to make one of its Subsidiaries an Additional Guarantor,

 

  (iii)

is required to procure Listco to enter into the Listco Guarantee in accordance
with Subclause 19.18 (Listco Guarantee and Listco IPO Reorganisation Date),

it must give not less than 10 Business Days prior notice to the Facility Agent
(and the Facility Agent must promptly notify the Lenders).

 

(b)

If the accession of an Additional Guarantor or the entry into the Listco
Guarantee by Listco requires any Finance Party to carry out customer due
diligence requirements in circumstances where the necessary information is not
already available to it, the Company must as soon as reasonably practicable
following a request by any Finance Party supply to that Finance Party any
documentation or other evidence which is reasonably requested by that Finance
Party (whether for itself, on behalf of any Finance Party or any prospective new
Lender) to enable a Finance Party or prospective new Lender to carry out and be
satisfied with the results of all relevant applicable customer due diligence
requirements.

 

(c)

If any of the Subsidiaries of the Company is to become an Additional Guarantor,
then the Company must (following consultation with the Facility Agent) deliver
to the Facility Agent the relevant documents and evidence listed in Section
(A) of Part 2 of Schedule 2 (Conditions precedent documents).

 

(d)

The relevant Subsidiary will become an Additional Guarantor when the Facility
Agent notifies the other Finance Parties and the Company that it has received
all of the documents and evidence referred to in paragraph (c) above in form and
substance satisfactory to it. The Facility Agent must give this notification as
soon as reasonably practicable.

 

(e)

Delivery of an Additional Guarantor Accession Agreement, entered into by the
relevant Subsidiary and the Company, to the Facility Agent constitutes
confirmation by that Subsidiary and the Company that the Repeating
Representations are correct as at the date of delivery.

 

(f)

If Listco is required to enter into the Listco Guarantee in accordance with
Subclause 19.18 (Listco Guarantee and Listco IPO Reorganisation Date), then the
Company must (following consultation with the Facility Agent) deliver to the
Facility Agent the relevant documents and evidence listed in Section (B) of Part
2 of Schedule 2 (Conditions precedent documents).

 

   92    CREDIT AGREEMENT



--------------------------------------------------------------------------------

27.10 

Resignation of a Guarantor

 

(a)

The Company may request that a Guarantor ceases to be a Guarantor by giving to
the Facility Agent a duly completed Resignation Request.

 

(b)

The Facility Agent must accept a Resignation Request and notify the Company and
the Lenders of its acceptance if:

 

  (i)

all the Lenders have consented to the Resignation Request;

 

  (ii)

it is not aware that a Default is outstanding or would result from the
acceptance of the Resignation Request; and

 

  (iii)

no amount owed by that Guarantor under this Agreement is still outstanding.

 

(c)

The Guarantor will cease to be a Guarantor when the Facility Agent gives the
notification referred to in paragraph (b) above.

 

(d)

A Guarantor may also cease to be a Guarantor in any other manner approved by the
Majority Lenders.

 

27.11 

Changes to the Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

27.12 

Lenders right to create Security Interest

In addition to the other rights provided to Lenders under this Clause 27, each
Lender may, without consulting with or obtaining consent from the Company, at
any time charge, assign or otherwise create Security Interests in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including, without
limitation:

 

  (a)

any charge, assignment or other Security Interests to secure obligations to a
federal reserve or central bank; and

 

  (b)

in the case of any Lender which is a fund, any charge, assignment or other
Security Interests granted to any holder (or trustee or representatives of a
holder) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

except that no such charge, assignment or Security Interests shall:

 

  (i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interests for the Lender as a party to any of the Finance Documents; or

 

  (ii)

require any payments to be made by the Company or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 

   93    CREDIT AGREEMENT



--------------------------------------------------------------------------------

28.

DISCLOSURE OF INFORMATION

 

(a)

Each Finance Party must keep confidential any information supplied to it by or
on behalf of any Obligor in connection with the Finance Documents. However, a
Finance Party is entitled to disclose information:

 

  (i)

which is publicly available, other than as a result of a breach by that Finance
Party of this Clause;

 

  (ii)

in connection with any legal or arbitration proceedings against an Obligor or is
required in connection with any other legal or arbitration proceedings;

 

  (iii)

if and to the extent required to do so under any law or regulation;

 

  (iv)

to a governmental, supervisory, banking, taxation, regulatory, stock exchange or
other authority;

 

  (v)

to its or its Related Party’s (as defined in subparagraph (vi) below) agents,
contractors, third party service providers or professional advisers (including
auditors) (provided that such person is under a duty of confidentiality,
contractual or otherwise, to that Finance Party or its Related Party);

 

  (vi)

to is head office, branches, representatives offices, Subsidiaries, related
corporations or Affiliates in any jurisdiction (collectively, Related Parties
and each a Related Party) for any database or data processing purposes;

 

  (vii)

to any insurer or insurance broker (whether of that Finance Party, any Related
Party or any Obligor or otherwise) or any direct or indirect provider of credit
protection to that Finance Party or its Related Party;

 

  (viii)

any grantor of Security Interests or guarantee for the Facilities;

 

  (ix)

if that Finance Party is the Facility Agent or the Security Agent, to any person
who is succeeding (or may potentially succeed) that Finance Party in such
capacity;

 

  (x)

to the extent allowed under paragraph (b) below; to another Obligor or any other
member of the Group; or

 

  (xi)

with the agreement of the relevant Obligor.

 

(b)

A Finance Party may disclose to an Affiliate or any person (a third party) with
(or through) whom that Finance Party enters into (or may enter into) any kind of
transfer, participation or hedge agreement in relation to this Agreement or any
other transaction under which payments are to be made by reference to this
Agreement or any Obligor:

 

  (i)

a copy of any Secured Finance Document; and

 

  (ii)

any information which that Finance Party has acquired under or in connection
with any Finance Document.

However, before a third party may receive any confidential information, it must
agree with the relevant Finance Party to keep that information confidential on
the terms of paragraph (a) above as if it were a Finance Party.

 

   94    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c)

This Clause supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.

 

29.

SET-OFF

A Finance Party may set off any matured obligation owed to it by an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.

 

30.

PRO RATA SHARING

 

30.1

Redistribution

If a Finance Party (the recovering Finance Party) receives or recovers any
amount from an Obligor other than in accordance with this Agreement (a recovery)
and applies that amount to a payment due under a Finance Document, then:

 

  (a)

the recovering Finance Party must, within three Business Days, supply details of
the recovery to the Facility Agent;

 

  (b)

the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Finance Party would have received if the recovery
had been received and distributed by the Facility Agent in accordance with this
Agreement or the Security Trust and Intercreditor Deed without taking account of
any Tax which would be imposed on the Facility Agent in relation to a recovery
or distribution; and

 

  (c)

the recovering Finance Party must pay to the Facility Agent an amount equal to
the excess (the redistribution).

 

30.2

Effect of redistribution

 

(a)

The Facility Agent must treat a redistribution as if it were a payment by the
relevant Obligor under this Agreement and distribute it among the Finance
Parties, other than the recovering Finance Party, accordingly.

 

(b)

When the Facility Agent makes a distribution under paragraph (a) above, the
recovering Finance Party will be subrogated to the rights of the Finance Parties
which have shared in that redistribution.

 

(c)

If and to the extent that the recovering Finance Party is not able to rely on
any rights of subrogation under paragraph (b) above, the relevant Obligor will
owe the recovering Finance Party a debt which is equal to the redistribution,
immediately payable and of the type originally discharged.

 

(d)

If:

 

  (i)

a recovering Finance Party must subsequently return a recovery, or an amount
measured by reference to a recovery, to an Obligor; and

 

  (ii)

the recovering Finance Party has paid a redistribution in relation to that
recovery,

each Finance Party, on the request of the Facility Agent, must reimburse the
recovering Finance Party all or the appropriate portion of the redistribution
paid to that Finance Party, together with

 

   95    CREDIT AGREEMENT



--------------------------------------------------------------------------------

interest for the period while it held the redistribution. In this event, the
subrogation in paragraph (b) above will operate in reverse to the extent of the
reimbursement.

 

30.3

Exceptions

Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:

 

  (a)

it would not, after the payment, have a valid claim against the relevant Obligor
in the amount of the redistribution; or

 

  (b)

it would be sharing with another Finance Party any amount which the recovering
Finance Party has received or recovered as a result of legal or arbitration
proceedings, where:

 

  (i)

the recovering Finance Party notified the Facility Agent of those proceedings;
and

 

  (ii)

the other Finance Party had an opportunity to participate in those proceedings
but did not do so or did not take separate legal or arbitration proceedings as
soon as reasonably practicable after receiving notice of them.

 

31.

SEVERABILITY

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any respect under any jurisdiction, that will not affect:

 

  (a)

the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

 

  (b)

the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

 

32.

COUNTERPARTS

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

 

33.

NOTICES

 

33.1

In writing

 

(a)

Any communication in connection with a Finance Document must be in writing and,
unless otherwise stated, may be given:

 

  (i)

in person, by post or fax; or

 

  (ii)

to the extent agreed by the Parties making and receiving communication, by
e-mail or other electronic communication.

 

(b)

For the purpose of the Finance Documents, an electronic communication will be
treated as being in writing.

 

(c)

Unless it is agreed to the contrary, any consent or agreement required under a
Finance Document must be given in writing.

 

   96    CREDIT AGREEMENT



--------------------------------------------------------------------------------

33.2

Contact details

 

(a)

Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

 

(b)

The contact details of the Company for this purpose are:

 

  Address:

Avenida Dr. Sun Yat Sen, s/n° , Edifício MGM Grand Macau, Macau

  Fax number:

+ 853 8802 1899

  E-mail:

antoniomenano@mgmmacau.com

  Attention:

Mr. António Menano – Company Secretary

with a copy to:

 

  (i)

Grand Paradise Macau Limited

  Address:

c/o. DSL Lawyers, Av. da Praia Grande 409, China Law Building 16/F, Macau

  Fax number:

+852 3710 6699

  E-mail:

cywong@grand-paradise.com.

  Attention:

Mr. Chen Yau Wong

 

  (ii)

MGM Resorts International

  Address:

3600 Las Vegas Boulevard, South, Las Vegas, NV 89109

  Fax number:

+1 702 6937628

  E-mail:

bscott@mgmresorts.com

  Attention:

Mr. William M. Scott IV.

 

(c)

The contact details of the Facility Agent for this purpose are:

 

  Address:

979 King’s Road, 9th Floor, Devon House, Quarry Bay, Hong Kong

  Fax number:

+852 2597 3424

  E-mail:

susana.ls.chan_yen@baml.com / wynnie.wy.lam@baml.com

  Attention:

Ms. Susana Yen / Ms. Wynnie Lam.

 

(d)

The contact details of the Security Agent for this purpose are as set out in the
Security Trust and Intercreditor Deed.

 

(e)

Any Party may change its contact details by giving five Business Days’ notice to
the Facility Agent or (in the case of the Facility Agent) to the other Parties.

 

(f)

Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 

33.3

Effectiveness

 

(a)

Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

 

  (i)

if delivered in person, at the time of delivery;

 

  (ii)

if posted, five Business Days after being deposited in the post, postage
prepaid, in a correctly addressed envelope;

 

   97    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (iii)

if by fax, when received in legible form; and

 

  (iv)

if by e-mail or any other electronic communication, when received in legible
form.

 

(b)

A communication given under paragraph (a) above but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.

 

(c)

A communication to an Agent will only be effective on actual receipt by it.

 

33.4

Obligors

 

(a)

All communications under the Finance Documents to or from an Obligor must be
sent through the Facility Agent.

 

(b)

All communications under the Finance Documents to or from an Obligor (other than
the Company) must be sent through the Company.

 

(c)

Each Obligor (other than the Company) irrevocably appoints the Company to act as
its agent:

 

  (i)

to give and receive all communications under the Finance Documents;

 

  (ii)

to supply all information concerning itself to any Finance Party; and

 

  (iii)

to sign all documents under or in connection with the Finance Documents.

 

(d)

Any communication given to the Company in connection with a Finance Document
will be deemed to have been given also to the other Obligors.

 

(e)

Each Finance Party may assume that any communication made by the Company is made
with the consent of each other Obligor.

 

33.5

Use of websites

 

(a)

Except as provided below, the Company may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

 

  (i)

the Company designates an electronic website for this purpose; and

 

  (ii)

the Company notifies the Facility Agent of the address of and password for the
website.

The Facility Agent must supply each relevant Lender with the address of and
password for the website.

 

(b)

Notwithstanding the above, the Company must supply to the Facility Agent in
paper form a copy of any information posted on the website together with
sufficient copies for:

 

  (i)

any Lender not agreeing to receive information via the website; and

 

  (ii)

any other Lender, if that Lender so requests.

 

34.

LANGUAGE

 

(a)

Any notice given in connection with a Finance Document must be in English.

 

   98    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

Any other document provided in connection with a Finance Document must be:

 

  (i)

in English; or

 

  (ii)

(unless the Facility Agent otherwise agrees) accompanied by a certified English
translation. In this case, the English translation prevails unless the document
is a statutory or other official document.

 

35.

GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

36.

ENFORCEMENT

 

36.1

Jurisdiction

 

(a)

The English courts have exclusive jurisdiction to settle any dispute including a
dispute relating to any non-contractual obligation arising out of or in
connection with any Finance Document.

 

(b)

The English courts are the most appropriate and convenient courts to settle any
such dispute in connection with any Finance Document. Each Obligor agrees not to
argue to the contrary and waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.

 

(c)

This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

(i) proceedings in any other court; and

(ii) concurrent proceedings in any number of jurisdictions.

 

(d)

References in this Clause to a dispute in connection with a Finance Document
includes any dispute as to the existence, validity or termination of that
Finance Document.

 

36.2

Service of process

 

(a)

Each Obligor not incorporated in England and Wales irrevocably appoints Norose
Notices Limited at the address of its registered office in England from time to
time which, at the date of this Agreement, is 3 More London Riverside, London
SE1 2AQ (Attention of the Partnership Office Manager reference HK01890) as its
agent under the Finance Documents for service of process in any proceedings
before the English courts in connection with any Finance Document.

 

(b)

If any person appointed as process agent under this Clause is unable for any
reason to so act, the Company (on behalf of all the Obligors) must immediately
(and in any event within five days of the event taking place) appoint another
agent on terms acceptable to the Facility Agent. Failing this, the Facility
Agent may appoint another process agent for this purpose.

 

(c)

Each Obligor agrees that failure by a process agent to notify it of any process
will not invalidate the relevant proceedings.

 

(d)

This Clause does not affect any other method of service allowed by law.

 

   99    CREDIT AGREEMENT



--------------------------------------------------------------------------------

36.3

Waiver of immunity

Each Obligor irrevocably and unconditionally:

 

  (a)

agrees not to claim any immunity from proceedings brought by a Finance Party
against it in relation to a Finance Document and to ensure that no such claim is
made on its behalf;

 

  (b)

consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

 

  (c)

waives all rights of immunity in respect of it or its assets.

 

36.4

Waiver of trial by jury

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY COURT.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

   100    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

ORIGINAL PARTIES

 

Name of Original Guarantor    Jurisdiction of Incorporation   
Registration number
(or equivalent, if any)

MGM Grand Paradise (HK) Limited

   Hong Kong    928027

Superemprego Lda.

   Macau    27689(S0)

 

   101    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Name of Original Lender    A Term Loan
Commitments (HK$)    B Term Loan
Commitments (HK$)

Bank of America, N.A.

   123,651,590    185,679,989

Bank of China Limited, Macau Branch

   —      812,842,105

Industrial and Commercial Bank of China (Macau) Limited

   —      677,368,421

Banco Nacional Ultramarino, S.A.

   135,384,952    203,299,258

Crédit Agricole Corporate and Investment Bank Hong Kong Branch

   103,795,131    155,862,764

BNP Paribas Hong Kong Branch

   90,256,635    135,532,839

Commerzbank AG Hong Kong Branch

   90,256,635    135,532,839

The Royal Bank of Scotland plc, Singapore Branch

   90,256,635    135,532,839

Banco Comercial Português, S.A., Macau Branch

   90,256,635    135,532,839

JPMorgan Chase Bank, N.A.

   59,569,379    89,451,673

Morgan Stanley Senior Funding, Inc.

   59,569,379    89,451,673

Sumitomo Mitsui Banking Corporation

   59,569,379    89,451,673

Tai Fung Bank Limited

   —      173,684,211

Banco Comercial de Macau, S.A.

   54,153,981    81,319,703

The Bank of Nova Scotia

   47,905,446    71,936,660

Deutsche Bank AG, Hong Kong Branch

   45,128,318    67,766,419          

Total A Term Loan Commitments and Total B Term Loan Commitments

   HK$1,049,754,095    HK$3,240,245,905     

Total Term Loan Commitments

   HK$4,290,000,000     

 

   102    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Name of Original Lender    A Revolving Credit
Commitments    B Revolving Credit
Commitments

Bank of America, N.A.

   224,968,421    —  

Bank of China Limited, Macau Branch

   —      591,157,895

Industrial and Commercial Bank of China (Macau) Limited

   —      492,631,579

Banco Nacional Ultramarino, S.A.

   246,315,790    —  

Crédit Agricole Corporate and Investment Bank Hong Kong Branch

   188,842,105    —  

BNP Paribas Hong Kong Branch

   164,210,526    —  

Commerzbank AG Hong Kong Branch

   164,210,526    —  

The Royal Bank of Scotland plc, Singapore Branch

   164,210,526    —  

Banco Comercial Português, S.A., Macau Branch

   164,210,526    —  

JPMorgan Chase Bank, N.A.

   108,378,948    —  

Morgan Stanley Senior Funding, Inc.

   108,378,948    —  

Sumitomo Mitsui Banking Corporation

   108,378,948    —  

Tai Fung Bank Limited

   —      126,315,789

Banco Comercial de Macau, S.A.

   98,526,316    —  

The Bank of Nova Scotia

   87,157,894    —  

Deutsche Bank AG, Hong Kong Branch

   82,105,263    —            

Total A Revolving Credit Commitments and B Revolving Credit Commitments

   HK$1,909,894,737    HK$1,210,105,263     

Total Revolving Credit Commitments

   HK$3,120,000,000     

 

   103    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT DOCUMENTS

PART 1

TO BE DELIVERED ON OR BEFORE THE CLOSING DATE

 

(A)

Conditions precedent documents to be delivered before the first Request

Corporate documentation

 

1.

A copy of the constitutional documents of each Original Obligor, each
Shareholder (other than Ms. Pansy Ho) and MGM.

 

2.

A copy of a resolution of the board of directors of each Original Obligor, each
Shareholder (other than Ms. Pansy Ho) and MGM approving the terms of, the
transactions contemplated by, and the execution, delivery and performance of the
Finance Documents to which it is a party.

 

3.

A specimen of the signature of each person authorised on behalf of an Original
Obligor, each Shareholder (other than Ms. Pansy Ho) and MGM to enter into or
witness the entry into of any Finance Document or to sign or send any document
or notice in connection with any Finance Document.

 

4.

In the case of an Original Guarantor (other than Superemprego Limitada), a copy
of a resolution signed by all of the holders of the issued or allotted shares in
that Original Guarantor approving the terms of, the transaction contemplated by,
and the execution, delivery and performance of the Finance Documents.

 

5.

A certificate of an authorised signatory of each Original Obligor, each
Shareholder (other than Ms. Pansy Ho) and MGM:

 

  (a)

in the case of each Original Obligor and each Shareholder (other than Ms. Pansy
Ho) only, confirming that utilisation by the Company of the Total Commitments in
full will not breach any limit binding on that Original Obligor or that
Shareholder (other than Ms. Pansy Ho); and

 

  (b)

certifying that each copy document specified in Part 1 of this Schedule
delivered by it is correct, complete and that the original of each of those
documents in full force and effect and has not been amended or superseded as at
a date no earlier than the date of this Agreement.

 

6.

A copy of the Original Financial Statements of the Company.

Transaction Documents

 

1.

An original of each of the following duly entered into by the parties to it:

 

  (a)

this Agreement; and

 

  (b)

each Fee Letter.

 

   104    CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.

A copy of:

 

  (a)

the Sub-Concession Contract;

 

  (b)

the Land Concession Contract;

 

  (c)

the IP Agreement; and

 

  (d)

each Sponsor Loan Document,

in each case, duly entered into by the parties to it.

 

3.

An original of the final valuation report from Savills (Macau) Limited dated
22 June 2010, in agreed form, together with confirmation that it may be relied
upon by the Finance Parties.

 

4.

A closing synopsis, in agreed form, between the Company, the Security Agent,
Banco Nacional Ultramarinao, S.A. as the security agent under the Existing
Facilities and HSBC as the existing intercreditor agent under the Existing
Facilities.

 

(B)

Conditions precedent documents to be delivered on or before the Closing Date

Transaction Documents

 

1.

An original of each of the following duly entered into by the parties to it:

 

  (a)

the Security Trust and Intercreditor Deed;

 

  (b)

each Secured Hedging Document that has been entered into on or before the
Closing Date; and

 

  (c)

each Security Document other than:

 

  (i)

the Company Share Pledge if the approval of the relevant authorities in Macau
required for the grant of the Company Share Pledge is not obtained; and

 

  (ii)

each Assignment of Reinsurances.

 

2.

A copy of all notices required to be sent and other documents required to be
executed under the Security Documents.

 

3.

A letter from MGM Resorts International Holdings, Limited (formerly known as
MGMM International Holdings, Ltd.) addressed to the Facility Agent (on behalf of
the Finance Parties) consenting to the assignment by the Company of its rights
under the IP Agreement in favour of the Security Agent under the Debenture.

 

4.

All share certificates, duly executed and stamped stock transfer forms and other
documents of title required to be provided under the Security Documents.

Legal opinions

 

1.

A legal opinion of Allen & Overy, legal advisers in Hong Kong to the Mandated
Lead Arrangers and the Facility Agent, addressed to the Finance Parties.

 

   105    CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.

A legal opinion of Allen & Overy, legal advisers in England and Wales to the
Mandated Lead Arrangers and the Facility Agent, addressed to the Finance
Parties.

 

3.

A legal opinion of Henrique Saldanha Advogados & Notários, legal advisers in
Macau to the Mandated Lead Arrangers and the Facility Agent, addressed to the
Finance Parties.

 

4.

A legal opinion of Simcocks Advocates Ltd, legal advisers in the Isle of Man to
the Mandated Lead Arrangers and the Facility Agent, addressed to the Finance
Parties.

 

5.

A legal opinion of Weil Gotshal and Manges LLP, legal advisers in the state of
Delaware to the Company, addressed to the Finance Parties.

Other documents and evidence

 

1.

Evidence that the agent of the Original Obligors, Junior Creditors (as defined
in the Security Trust and Intercreditor Deed) and Security Providers (as defined
in the Security Trust and Intercreditor Deed) under the Finance Documents for
service of process in England has accepted its appointment.

 

2.

The funds flow statement.

 

3.

Evidence that all required Insurances are on risk and a letter from the
Company’s insurance broker certifying, amongst others, that all Insurances are
in full force and effect and that all premia then due in respect of such
Insurances have been paid.

 

4.

Evidence that all existing indebtedness (including interest) of the Group then
outstanding under the Existing Facilities has been or will be repaid in full on
the Closing Date.

 

5.

Evidence that all Security Interests created in connection with the Existing
Facilities has been or will be discharged in full effective as of the Closing
Date.

 

6.

Evidence that all fees and expenses then due and payable from the Company under
this Agreement have been or will be paid or are otherwise accounted for in a
manner acceptable to the Facility Agent by the Closing Date.

 

7.

A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, any Finance Document or for the validity and enforceability of
any Finance Document.

 

   106    CREDIT AGREEMENT



--------------------------------------------------------------------------------

PART 2

FOR AN ADDITIONAL GUARANTOR OR LISTCO

 

(A)

Documents and evidence to be delivered in respect of a Subsidiary of the Company

Corporate documentation

 

1.

In the case of each Additional Guarantor, an Additional Guarantor Accession
Agreement, duly entered into by the Company and the Additional Guarantor.

 

2.

In the case of each Additional Guarantor, an Accession Agreement (as defined in
the Security Trust and Intercreditor Deed), duly entered into by the Additional
Guarantor in its capacity as an Obligor.

 

3.

A copy of the constitutional documents of the Additional Guarantor and each
holder of the issued or allotted shares in Additional Guarantor (an Additional
Guarantor Shareholder).

 

4.

A copy of a resolution of the board of directors of the Additional Guarantor and
each Additional Guarantor Shareholder approving the terms of, the transactions
contemplated by, and the execution, delivery and performance of the Finance
Documents to which it is a party.

 

5.

A specimen of the signature of each person authorised on behalf of the
Additional Guarantor and each Additional Guarantor Shareholder to enter into or
witness the entry into of any Finance Document or to sign or send any document
or notice in connection with any Finance Document.

 

6.

A copy of a resolution signed by all of the holders of the issued or allotted
shares in Additional Guarantor and, if applicable, each Additional Guarantor
Shareholder approving the terms of, the transaction contemplated by, and the
execution, delivery and performance of the Finance Documents to which it is a
party.

 

7.

A certificate of an authorised signatory of the Additional Guarantor and each
Additional Guarantor Shareholder certifying that each copy document specified in
Part 2 of this Schedule is correct, complete and in full force and effect as at
a date no earlier than the date of the Additional Guarantor Accession Agreement.

 

8.

If available, a copy of the latest audited accounts of the Additional Guarantor.

 

9.

Evidence that the agent of the Additional Guarantor and each Additional
Guarantor Shareholder under the Finance Documents for service of process in
England has accepted its appointment.

Security Document(s)

 

1.

Security Document(s) over the shares of the Additional Guarantor, duly entered
into by each Additional Guarantor Shareholder.

 

2.

A copy of all notices required to be sent and other documents required to be
executed under the Security Document(s) referred to in paragraph 1. above.

 

3.

All share certificates, duly executed and stamped stock transfer forms and other
documents of title required to be provided under the Security Document(s).

 

   107    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Legal opinions

 

1.

A legal opinion of Allen & Overy, legal advisers in England and Wales to the
Facility Agent, addressed to the Finance Parties.

 

2.

A legal opinion from legal counsel approved by the Facility Agent in respect of
the jurisdiction of incorporation of the Additional Guarantor and each
Additional Guarantor Shareholder, addressed to the Finance Parties.

Other documents and evidence

 

1.

Evidence that all expenses due and payable from the Company under this Agreement
in respect of the Additional Guarantor Accession Agreement and any additional
Finance Document have been paid.

 

2.

A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, the Additional Guarantor Accession Agreement and any additional
Finance Document or for the validity and enforceability of any Finance Document.

 

(B)

Documents and evidence to be delivered in respect of Listco

Transaction Documents

 

1.

An Accession Agreement (as defined in the Security Trust and Intercreditor
Deed), duly entered into by Listco.

 

2.

The Listco Guarantee, duly entered into by the parties to it.

Corporation documentation

 

1.

A copy of the constitutional documents of Listco.

 

2.

A copy of a resolution of the board of directors of Listco approving the terms
of, the transactions contemplated by, and the execution, delivery and
performance of the Accession Agreement (as defined in the Security Trust and
Intercreditor Deed) and the Listco Guarantee.

 

3.

A specimen of the signature of each person authorised on behalf of Listco to
enter into or witness the entry into of the Accession Agreement (as defined in
the Security Trust and Intercreditor Deed) and the Listco Guarantee or to sign
or send any document or notice in connection with the Accession Agreement (as
defined in the Security Trust and Intercreditor Deed) and the Listco Guarantee.

 

4.

A certificate of an authorised signatory of Listco certifying that each copy
document specified in Part 2 of this Schedule delivered in respect of Listco is
correct, complete and in full force and effect as at a date no earlier than the
date of the Listco Guarantee.

 

5.

Evidence that the agent of Listco under the Accession Agreement (as defined in
the Security Trust and Intercreditor Deed) and the Listco Guarantee for service
of process in England has accepted its appointment.

 

   108    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Legal opinions

 

1.

A legal opinion of Allen & Overy, legal advisers in England and Wales to the
Facility Agent, addressed to the Finance Parties.

 

2.

A legal opinion from legal counsel approved by the Facility Agent in respect of
the jurisdiction of incorporation of Listco, addressed to the Finance Parties.

Other documents and evidence

 

1.

Evidence that all expenses due and payable from the Company under this Agreement
in respect of the Listco Guarantee and the Accession Agreement (as defined in
the Security Trust and Intercreditor Deed) have been paid.

 

2.

A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, the Accession Agreement (as defined in the Security Trust and
Intercreditor Deed) and the Listco Guarantee or for the validity and
enforceability of the Accession Agreement (as defined in the Security Trust and
Intercreditor Deed) and the Listco Guarantee.

 

   109    CREDIT AGREEMENT



--------------------------------------------------------------------------------

PART 3

TO BE DELIVERED IN RESPECT OF ADDITIONAL SECURITY

 

1.

An Accession Agreement (as defined in the Security Trust and Intercreditor
Deed), duly entered into by the relevant Obligor in its capacity as a Security
Provider.

 

2.

A copy of the constitutional documents of the relevant Obligor.

 

3.

A copy of the constitutional documents of the holders of the issued or allotted
shares in the relevant member of the Restricted Group providing any security
over the shares in such member of the Restricted Group (the Share Security
Provider) pursuant to Subclause 19.30(b) (Security).

 

4.

A copy of a resolution of the board of directors of the relevant Obligor and the
Share Security Provider, approving the terms of, the transactions contemplated
by, and the execution, delivery and performance of the Security Document.

 

5.

A specimen of the signature of each person authorised on behalf of the relevant
Obligor and the Share Security Provider to execute or witness the execution of
the Security Document or to sign or send any document or notice in connection
with such Security Document.

 

6.

A copy of a resolution, signed by all of the holders of the Obligor’s and the
Share Security Provider’s issued or allotted shares, approving the execution of
the Security Document.

 

7.

A certificate of an authorised signatory of the relevant Obligor and the Share
Security Provider certifying that each copy document specified in Part 3 of this
Schedule is correct and complete and that the original of those documents is in
full force and effect and has not been amended or superseded as at a date no
earlier than the date of the additional Security Document.

 

8.

A legal opinion of counsel approved by the Facility Agent in respect of the laws
of the jurisdiction in which the relevant Obligor and the Share Security
Provider is incorporated, and, if different, in respect of the laws governing
the additional Security Document, addressed to the Finance Parties.

 

9.

A copy of all notices required to be sent or other documents required to be
executed under the Security Document.

 

10.

A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent notifies the Company is necessary or desirable in connection
with the entry into and performance of, and the transactions contemplated by,
the Security Document or for the validity and enforceability of any Finance
Document.

 

   110    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 3

PRE-AGREED IP AGREEMENT TERMS

 

1.

Parties:

 

(a)    

  

Head Licensor:

  

MGM

(b)    

  

Licensee and Sub-Licensor:

  

a Sponsor Affiliate

(c)    

  

Sub-Licensee:

  

Company

 

2.

Term:

 

3.

Key Terms:

 

  (a)

Head Licensor and Sub-Licensor shall each have the right to terminate the IP
Agreement if:

 

  (iii)

there is a change of control (as defined in Subclause 8.2 (Mandatory prepayment
– change of control, termination event or sale of business);

 

  (iv)

any Sponsor’s fully diluted percentage shareholding in the entire issued share
capital of the Company is equal to or falls below 30 per cent; or

 

  (v)

the majority of the board of directors of the Company is comprised of directors
who are not appointees of the Sponsors; and

 

  (b)

Aggregate of licence fees payable by the Licensee under the IP Agreement in each
of its financial year must be less than 1.75 per cent. of the Company’s gross
revenue.

 

   111    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 4

PERMITTED TRANSFER PROVISIONS

 

(a)

A person may be a Permitted Transferee in respect of the shares in the share
capital of the Company held by Ms. Pansy Ho, PHCO (to the extent it is a company
controlled by Ms. Pansy Ho) or a company controlled by Ms. Pansy Ho (the PH
Shares) if:

 

  (i)

that person taking transfer of the PH Shares is also a company controlled by
Ms. Pansy Ho;

 

  (ii)

Ms. Pansy Ho has, in respect of such transfer of PH Shares, obtained the written
consent of:

 

  (A)

MGM I;

 

  (B)

MGM II; and

 

  (C)

Macau Government; and

 

  (iii)

that person taking transfer of the PH Shares has entered into documentation with
the other shareholders of the Company agreeing to be bound by the terms of the
shareholders agreement in respect of the Company as a new shareholder,

provided that if that person taking transfer of any of the PH Shares pursuant to
this paragraph (a) ceases to be controlled by Ms. Pansy Ho (a Non-Permitted
Transferee):

 

  (A)

Ms. Pansy Ho must notify the directors (including any alternate director) of the
Company in writing that such event has occurred; and

 

  (B)

unless the relevant PH Shares are transferred (with the written consent from the
Macau Government) to another company controlled by Ms. Pansy Ho, procure the
immediate retransfer of the relevant PH Shares from the Non-Permitted Transferee
back to Ms. Pansy Ho.

 

(b)

In the event of the death or permanent incapacity of Ms. Pansy Ho, a person may
be a Permitted Transferee in respect of any of the PH Shares if:

 

  (i)

the PH Shares are transferred to that person within 30 days of the occurrence of
such event; and

 

  (ii)

that person to whom the PH Shares are to be transferred is either (A) the
nominated successor of Ms. Pansy Ho previously approved in writing by MGM I and
MGM II for such purpose; or (B) in the event that no such successor has been so
nominated and approved, subject to the prior written approval of the Macau
Government, an A Director who is the closest relative of Ms. Pansy Ho.

 

(c)

For the purposes of this Schedule only:

A Director means a director of the Company (including any alternate director)
appointed by Ms. Pansy Ho, for so long as Ms. Pansy Ho (or a member of PHCO
Group or any company to which Ms. Pansy Ho is permitted to transfer PH Shares
pursuant to paragraph (a) above) is the holder of any shares in the share
capital of the Company;

control or controlled means the power to direct the management and the policies
of an entity whether through the ownership of voting capital, by contract or
otherwise.

 

   112    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Group Company means in respect of any company, a company which is for the time
being a holding company or a subsidiary of that company or of any such holding
company; and

PHCO Group means PHCO and each Group Company of PHCO.

 

   113    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 5

AGREED FORM LISTCO GUARANTEE

GUARANTEE

DATED [            ]

By

[LISTCO]

RELATING TO

HK$7,410,000,000

CREDIT FACILITY

FOR

MGM GRAND PARADISE, S.A.

ALLEN & OVERY

Allen & Overy



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page  

1.

   Interpretation      116   

2.

   Guarantee and indemnity      117   

3.

   Taxes      119   

4.

   Payments      121   

5.

   Representations and warranties      122   

6.

   General covenants      124   

7.

   Evidence and calculations      125   

8.

   Currency Indemnity      125   

9.

   Amendments and waivers      125   

10.

   Changes to the Parties      126   

11.

   Severability      126   

12.

   Counterparts      126   

13.

   Notices      126   

14.

   Language      127   

15.

   Governing law      127   

16.

   Enforcement      127   

Schedule

  

Signatories

     129   



--------------------------------------------------------------------------------

THIS GUARANTEE is dated [            ] and is made BETWEEN:

 

(1)

[LISTCO], a company incorporated under the laws of [—] (registered number [ ])
(the Guarantor) whose registered office is at [—]; and

 

(2)

[BANCO NACIONAL ULTRAMARINO, S.A.] as security agent (in this capacity the
Security Agent).

BACKGROUND

 

(A)

The Guarantor and the Security Agent enter into this Agreement in connection
with the Credit Agreement (as defined below) and the Security Trust and
Intercreditor Deed (as defined in the Credit Agreement).

 

(B)

The Security Agent has been appointed as the security agent under the Security
Trust and Intercreditor Deed to hold the rights, benefits and interests under,
amongst other things, this guarantee on trust for and on behalf of the Secured
Parties (as defined in the Security Trust and Intercreditor Deed).

IT IS AGREED as follows:

 

1.

INTERPRETATION

 

1.1

Definitions

In this Agreement:

Credit Agreement means the HK$7,410,000,000 credit agreement dated [—] July 2010
between (among others) the Company and the Security Agent.

Legal Reservations means:

 

  (a)

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

  (b)

the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
stamp duty may be void and defences of set-off or counterclaim;

 

  (c)

similar principles, rights and defences under the laws of any Relevant
Jurisdiction (as defined in Subclause 5.12 (Jurisdiction/governing law); and

 

  (d)

any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinion required under this
Agreement.

Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods
Act 1984.

Party means a party to this Agreement.

 

   116    CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.2

Construction

 

(a)

Capitalised terms defined in the Security Trust and Intercreditor Deed have,
unless expressly defined in this Agreement, the same meaning in this Agreement.

 

(b)

The provisions of clause 1.2 (Construction) of the Security Trust and
Intercreditor Deed apply to this Agreement as though they were set out in full
in this Agreement, except that references to the Security Trust and
Intercreditor Deed are to be construed as references to this Agreement.

 

2.

GUARANTEE AND INDEMNITY

 

2.1

Guarantee and indemnity

The Guarantor irrevocably and unconditionally:

 

  (a)

guarantees to each Secured Party punctual performance by each Obligor of all its
obligations under the Guaranteed Finance Documents;

 

  (b)

undertakes with each Secured Party that, whenever an Obligor does not pay any
amount when due and payable (taking into account any grace period applicable in
respect of such Obligor’s obligation to pay such amount) under or in connection
with any Guaranteed Finance Document, it must immediately on demand by the
Security Agent pay that amount as if it were the principal debtor in respect of
that amount; and

 

  (c)

agrees with each Secured Party that if, for any reason, any amount claimed by a
Secured Party under this Clause is not recoverable from the Guarantor on the
basis of a guarantee then the Guarantor will be liable as a principal debtor and
primary obligor to indemnify that Secured Party in respect of any loss it incurs
as a result of an Obligor failing to pay any amount expressed to be payable by
it under a Guaranteed Finance Document on the date when it ought to have been
paid. The amount payable by the Guarantor under this indemnity will not exceed
the amount it would have had to pay under this Clause had the amount claimed
been recoverable on the basis of a guarantee.

2.2 Continuing guarantee

This guarantee and indemnity is a continuing guarantee and indemnity and will
extend to the ultimate balance of all sums payable by any Obligor under the
Guaranteed Finance Documents, regardless of any intermediate payment or
discharge in whole or in part.

 

2.3

Reinstatement

 

(a)

If any discharge (whether in respect of the obligations of any Obligor or any
security for those obligations or otherwise) or arrangement is made in whole or
in part on the faith of any payment, security or other disposition which is
avoided or must be restored on insolvency, liquidation, administration, breach
of fiduciary or statutory duties or otherwise without limitation, the liability
of the Guarantor under this Clause will continue or be reinstated as if the
discharge or arrangement had not occurred and each Secured Party shall be
entitled to recover the value or amount of that security, payment or other
disposition from the Guarantor as if such discharge or arrangement that has been
avoided had not occurred.

 

(b)

Each Secured Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

 

   117    CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.4

Waiver of defences

The obligations of the Guarantor under this Clause will not be affected by any
act, omission or thing (whether or not known to it or any Secured Party) which,
but for this provision, would reduce, release or prejudice any of its
obligations under this Clause. This includes:

 

  (a)

any time or waiver granted to, or composition with, any person;

 

  (b)

any release of any person under the terms of any composition or arrangement;

 

  (c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any person;

 

  (d)

any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 

  (e)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

  (f)

any amendment or replacement of a Guaranteed Finance Document or any other
document or security;

 

  (g)

any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Guaranteed Finance Document or any other
document or security;

 

  (h)

any insolvency or similar proceedings; or

 

  (i)

this Agreement or any other Guaranteed Finance Document not being executed by or
binding against any other person.

 

2.5

Immediate recourse

 

(a)

The Guarantor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
right or security or claim payment from any person before claiming from the
Guarantor under this Clause.

 

(b)

This waiver applies irrespective of any law or any provision of a Guaranteed
Finance Document to the contrary.

 

2.6

Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Guaranteed Finance Documents have been irrevocably paid in
full, each Secured Party (or any trustee or agent on its behalf) may without
affecting the liability of the Guarantor under this Clause:

 

  (a)

(i)        refrain from applying or enforcing any other moneys, security or
rights held or received by that Secured Party (or any trustee or agent on its
behalf) against those amounts; or

 

  (ii)

apply and enforce them in such manner and order as it sees fit (whether against
those amounts or otherwise); and

 

  (b)

hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of the Guarantor’s liability under this Clause.

 

   118    CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.7

Non-competition

Unless:

 

  (a)

all amounts which may be or become payable by the Obligors under or in
connection with the Guaranteed Finance Documents have been irrevocably paid in
full; or

 

  (b)

the Security Agent (acting on the instructions of the Facility Agent in turn
acting on the instructions of the relevant Finance Parties pursuant to the
Credit Agreement) otherwise directs,

the Guarantor will not, after a claim has been made or by virtue of any payment
or performance by it under this Clause:

 

  (i)

be subrogated to any rights, security or moneys held, received or receivable by
any Secured Party (or any trustee or agent on its behalf);

 

  (ii)

be entitled to any right of contribution or indemnity in respect of any payment
made or moneys received on account of the Guarantor’s liability under this
Agreement;

 

  (iii)

claim, rank, prove or vote as a creditor of the Company or its estate in
competition with any Secured Party (or any trustee or agent on its behalf); or

 

  (iv)

except as permitted under the Guaranteed Finance Documents, receive, claim or
have the benefit of any payment, distribution or security from or on account of
any Obligor, or exercise any right of set-off as against any Obligor.

The Guarantor must hold in trust for and immediately pay or transfer to the
Security Agent for the Secured Parties any payment or distribution or benefit of
security received by it contrary to this Clause or in accordance with any
directions given by the Security Agent under this Clause.

 

2.8

Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Secured Party.

 

3.

TAXES

 

3.1

General

In this Clause:

Indirect Tax means any goods and services tax, consumption tax, value added tax
or any other tax of a similar nature.

Tax Credit means a credit against any Tax or any relief or remission for Tax (or
its repayment).

 

3.2

Tax gross-up

 

(a)

The Guarantor must make all payments to be made by it under the Guaranteed
Finance Documents without any Tax Deduction, unless a Tax Deduction is required
by law.

 

   119    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

If the Guarantor or a Secured Party is aware that it must make a Tax Deduction
(or that there is a change in the rate or the basis of a Tax Deduction), it must
promptly notify the Security Agent. The Security Agent must then promptly notify
the affected parties.

 

(c)

If the Guarantor is required by law to make a Tax Deduction, the amount of the
payment due from the Guarantor will be increased to an amount which (after
making the Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

(d)

If the Guarantor is required to make a Tax Deduction, the Guarantor must make
the minimum Tax Deduction and must make any payment required in connection with
that Tax Deduction within the time allowed by law.

 

(e)

Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Guarantor must deliver to the Security
Agent for the relevant Secured Party evidence satisfactory to that Secured Party
(acting reasonably) that the Tax Deduction has been made or (as applicable) the
appropriate payment has been paid to the relevant taxing authority.

 

3.3

Tax Credit

If the Guarantor makes a Tax Payment and the relevant Secured Party (in its
absolute discretion) determines that:

 

  (a)

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 

  (b)

it has used and retained that Tax Credit,

the Secured Party must pay an amount to the Guarantor which that Secured Party
determines (in its absolute discretion) will leave it (after that payment) in
the same after-Tax position as it would have been in if the Tax Payment had not
been made by the Guarantor.

 

3.4

Indirect Tax

 

(a)

All amounts set out, or expressed to be payable under a Guaranteed Finance
Document by any Party to a Secured Party which (in whole or in part) constitute
the consideration for Indirect Tax purposes are deemed to be exclusive of any
Indirect Tax which is chargeable on that supply, and accordingly, subject to
paragraph (c) below, if Indirect Tax is chargeable on any supply made by any
Secured Party to any Party under a Guaranteed Finance Document, that Party must
pay to the Secured Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the Indirect Tax (and such
Secured Party must promptly provide an appropriate Indirect Tax invoice to that
Party).

 

(b)

If Indirect Tax is chargeable by reference to any supply made by any Secured
Party (the Supplier) to any other Party (the Recipient) under a Guaranteed
Finance Document, and any Party (the Relevant Party) is required by the terms of
any Guaranteed Finance Document to pay an amount equal to the consideration for
that supply to the Supplier (rather than being required to reimburse the
Recipient in respect of that consideration), the Relevant Party must also pay to
the Supplier (in addition to and at the same time as paying that amount) an
amount equal to the amount of Indirect Tax. The Recipient must promptly pay to
the Relevant Party an amount equal to any credit or repayment from the relevant
tax authority which it reasonably determines relates to the Indirect Tax
chargeable on that supply.

 

(c)

Where a Guaranteed Finance Document requires any Party to reimburse a Secured
Party for any costs or expenses, that Party must also at the same time pay and
indemnify the Secured Party against

 

   120    CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

all Indirect Tax incurred by the Secured Party in respect of those costs or
expenses but only to the extent that the Secured Party (reasonably) determines
that neither it nor any other member of any group of which it is a member for
Indirect Tax purposes is entitled to credit or repayment from the relevant tax
authority in respect of the Indirect Tax.

 

4.

PAYMENTS

 

4.1

Place

All payments by a Party (other than the Security Agent) under this Agreement
must be made to the Security Agent to its account at such office or bank in the
principal financial centre of the country of the relevant currency as it may
notify to that Party for this purpose by not less than five Business Days’ prior
notice.

 

4.2

Funds

Payments under this Agreement to the Security Agent must be made for value on
the due date at such times and in such funds as the Security Agent may specify
to the Party concerned as being customary at the time for the settlement of
transactions in the relevant currency in the place for payment.

 

4.3

Distribution

 

(a)

Each payment received by the Security Agent under this Agreement for another
Party must, except as provided below, be made available by the Security Agent to
that Party by payment (as soon as practicable after receipt) to its account with
such office or bank in the principal financial centre of the country of the
relevant currency as it may notify to the Security Agent for this purpose by not
less than five Business Days’ prior notice.

 

(b)

The Security Agent may apply any amount received by it for the Guarantor in or
towards payment (as soon as practicable after receipt) of any amount due from
the Guarantor under the Guaranteed Finance Documents in accordance with the
Security Trust and Intercreditor Deed or in or towards the purchase of any
amount of any currency to be so applied.

 

(c)

Where a sum is paid to the Security Agent under this Agreement for a Party, the
Security Agent is not obliged to pay that sum to that Party until it has
established that it has actually received it. However, the Security Agent may
assume that the sum has been paid to it, and, in reliance on that assumption,
make available to that Party a corresponding amount. If it transpires that the
sum has not been received by the Security Agent, that Party must immediately on
demand by the Security Agent refund any corresponding amount made available to
it together with interest on that amount from the date of payment to the date of
receipt by the Security Agent at a rate calculated by the Security Agent to
reflect its cost of funds.

 

4.4

Currency

 

(a)

Any amount under this Agreement payable in respect of any other amount payable
under the Guaranteed Finance Documents under this Agreement is payable under
this Agreement in the same currency as that other amount.

 

(b)

Each other amount payable under this Agreement is payable in Hong Kong Dollars.

 

   121    CREDIT AGREEMENT



--------------------------------------------------------------------------------

4.5

No set-off or counterclaim

All payments made by the Guarantor under this Agreement must be calculated and
made without (and free and clear of any deduction for) set-off or counterclaim.

 

4.6

Business Days

 

(a)

If a payment under this Agreement is due on a day which is not a Business Day,
the due date for that payment will instead be the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is not)
or whatever day the Security Agent determines is market practice.

 

(b)

During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

 

4.7

Partial payments

 

(a)

If the Security Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Guarantor under this Agreement, the Security
Agent must apply that payment towards the obligations of the Guarantor under
this Agreement in the order set out in subclause 13.1 (Order of application) of
the Security Trust and Intercreditor Deed.

 

(b)

This Subclause will override any appropriation made by the Guarantor.

 

4.8

Timing of payments

If this Agreement does not provide for when a particular payment is due, that
payment will be due within three Business Days of demand by the relevant Secured
Party.

 

5.

REPRESENTATIONS AND WARRANTIES

 

5.1

Representations and warranties

The representations and warranties set out in this Clause are made by the
Guarantor to the Secured Parties only on the date of this Agreement.

 

5.2

Status

 

(a)

It is a limited liability company, duly incorporated and validly existing under
the laws of its jurisdiction of original incorporation.

 

(b)

It has the power to own its assets and carry on its business as it is being
conducted.

 

5.3

Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, this Agreement and the
transactions contemplated by this Agreement.

 

5.4

Legal validity

Subject to the Legal Reservations, this Agreement is its legally binding, valid
and enforceable obligation.

 

   122    CREDIT AGREEMENT



--------------------------------------------------------------------------------

5.5

Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
this Agreement do not conflict with:

 

  (a)

any law or regulation applicable to it;

 

  (b)

its constitutional documents in any material respect; or

 

  (c)

any document which is binding upon it or its Subsidiaries or any of its or its
Subsidiaries’ assets in any material respect.

 

5.6

No default

No Default is outstanding or will result from the entry into of, or the
performance of any transaction contemplated by, this Agreement.

 

5.7

Authorisations

All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Agreement have been obtained or effected (as appropriate) and are in
full force and effect.

 

5.8

Pari passu ranking

Its payment obligations under this Agreement rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.

 

5.9

Stamp duties

As at the date of this Agreement, no stamp or registration duty or similar Tax
or charge is payable in its jurisdiction of incorporation in respect of this
Agreement.

 

5.10

Immunity

 

(a)

The entry into by it of this Agreement constitutes, and the exercise by it of
its rights and performance of its obligations under this Agreement will
constitute, private and commercial acts performed for private and commercial
purposes; and

 

(b)

it will not be entitled to claim immunity from suit, execution, attachment or
other legal process in any proceedings taken in its jurisdiction of
incorporation in relation to this Agreement.

 

5.11

No adverse consequences

It is not necessary under the laws of its jurisdiction of incorporation:

 

  (a)

in order to enable any Secured Party to enforce its rights under this Agreement;
or

 

  (b)

by reason of the entry into of this Agreement or the performance by Security
Agent of its obligations under this Agreement,

that any Secured Party should be licensed, qualified or otherwise entitled to
carry on business in its jurisdiction of incorporation; and

 

   123    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (c)

no Secured Party is or will be deemed to be resident, domiciled or carrying on
business in its jurisdiction of incorporation by reason only of the entry into,
performance and/or enforcement of this Agreement.

 

5.12

Jurisdiction/governing law

 

(a)

In this Subclause:

Relevant Jurisdiction means in relation to the Guarantor:

 

  (i)

its jurisdiction of incorporation; and

 

  (ii)

any jurisdiction where it conducts its business.

 

(b)

Subject to the Legal Reservations:

 

  (i)

its:

 

  (A)

irrevocable submission under this Agreement to the jurisdiction of the courts of
England;

 

  (B)

agreement that this Agreement is governed by English law; and

 

  (C)

agreement not to claim any immunity to which it or its assets may be entitled,
are legal, valid and binding under the laws of its Relevant Jurisdiction; and

 

  (ii)

any judgment obtained in England will be recognised and be enforceable by the
courts of its Relevant Jurisdiction.

 

6.

GENERAL COVENANTS

 

6.1

General

The Guarantor agrees to be bound by the covenants set out in this Clause.

 

6.2

Authorisations

The Guarantor must promptly:

 

  (a)

obtain, maintain and comply with the terms; and

 

  (b)

supply certified copies to the Security Agent,

of any authorisation required under any law or regulation to enable it to
perform its obligations under, or for the validity or enforceability of, this
Agreement.

 

6.3

Pari passu ranking

The Guarantor must ensure that its payment obligations under this Agreement at
all times rank at least pari passu with all its other present and future
unsecured payment obligations, except for obligations mandatorily preferred by
law applying to companies generally.

 

   124    CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.

EVIDENCE AND CALCULATIONS

 

7.1

Accounts

Accounts maintained by a Secured Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 

7.2

Certificates and determinations

Any certification or determination by a Secured Party of a rate or amount under
the Guaranteed Finance Documents is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.

 

7.3

Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Security Agent determines is
market practice.

 

8.

CURRENCY INDEMNITY

 

8.1

Currency indemnity

 

(a)

The Guarantor must, as an independent obligation, within 15 days of a demand by
a Secured Party, indemnify each Secured Party against any loss or liability
which that Secured Party incurs as a consequence of:

 

  (i)

that Secured Party receiving an amount in respect of an Obligor’s liability
under the Guaranteed Finance Documents; or

 

  (ii)

that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Guaranteed Finance Document.

 

(b)

Unless otherwise required by law, the Guarantor waives any right it may have in
any jurisdiction to pay any amount under the Guaranteed Finance Documents in a
currency other than that in which it is expressed to be payable.

 

9.

AMENDMENTS AND WAIVERS

 

9.1

Procedure

Except as provided in this Clause, any term of this Agreement may be amended or
waived with the agreement of the Guarantor and the Security Agent (acting on the
instructions of the Facility Agent, in turn acting on the instructions of the
relevant Finance Parties pursuant to the Credit Agreement). The Security Agent
may effect, on behalf of any Secured Party, an amendment or waiver allowed under
this Clause.

 

9.2

Waivers and remedies cumulative

The rights of each Secured Party under the Guaranteed Finance Documents:

 

  (a)

may be exercised as often as necessary;

 

   125    CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (b)

are cumulative and not exclusive of its rights under the general law; and

 

  (c)

may be waived only in writing and specifically.

Delay in exercising or non-exercise of any right is not a waiver of that right.

 

10.

CHANGES TO THE PARTIES

 

10.1

Assignments and transfers by the Guarantor

The Guarantor may not assign or transfer any of its rights and obligations under
this Agreement without the prior consent of the Security Agent.

 

11.

SEVERABILITY

If a term of this Agreement is or becomes illegal, invalid or unenforceable in
any respect under any jurisdiction, that will not affect:

 

  (a)

the legality, validity or enforceability in that jurisdiction of any other term
of this Agreement; or

 

  (b)

the legality, validity or enforceability in other jurisdictions of that or any
other term of this Agreement.

 

12.

COUNTERPARTS

This Agreement may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.

 

13.

NOTICES

 

13.1

In writing

 

(a)

Any communication in connection with this Agreement must be in writing and,
unless otherwise stated, may be given:

 

  (i)

in person, by post or fax; or

 

  (ii)

to the extent agreed by the Parties making and receiving communication, by
e-mail or other electronic communication.

 

(b)

For the purpose of this Agreement, an electronic communication will be treated
as being in writing.

 

(c)

Unless it is agreed to the contrary, any consent or agreement required under
this Agreement must be given in writing.

 

13.2

Contact details

 

(a)

The contact details of the Guarantor for all communications in connection with
this Agreement are:

 

Address:

 

[•]

Fax number:

 

[•]

E-mail:

 

[•]

Attention:

 

[•].

 

   126    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

The contact details of the Security Agent for this purpose are as set out in the
Security Trust and Intercreditor Deed.

 

(c)

Any Party may change its contact details by giving five Business Days’ notice to
the other Party.

 

(d)

Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

 

13.3

Effectiveness

 

(a)

Except as provided below, any communication in connection with this Agreement
will be deemed to be given as follows:

 

  (i)

if delivered in person, at the time of delivery;

 

  (ii)

if posted, five Business Days after being deposited in the post, postage
prepaid, in a correctly addressed envelope;

 

  (iii)

if by fax, when received in legible form; and

 

  (iv)

if by e-mail or any other electronic communication, when received in legible
form.

 

(b)

A communication given under paragraph (a) above but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.

 

(c)

A communication to the Security Agent will only be effective on actual receipt
by it.

 

14.

LANGUAGE

 

(a)

Any notice given in connection with this Agreement must be in English.

 

(b)

Any other document provided in connection with a Guaranteed Finance Document
must be:

 

  (i)

in English; or

 

  (ii)

(unless the Security Agent otherwise agrees) accompanied by a certified English
translation. In this case, the English translation prevails unless the document
is a statutory or other official document.

 

15.

GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are1 governed by English law.

 

16.

ENFORCEMENT

 

16.1

Jurisdiction

 

(a)

The English courts have exclusive jurisdiction to settle any dispute including a
dispute relating to non-contractual obligations arising out of or in connection
this Agreement.

 

   127    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b)

The English courts are the most appropriate and convenient courts to settle any
such dispute in connection with this Agreement. The Guarantor agrees not to
argue to the contrary and waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
this Agreement.

 

(c)

This Clause is for the benefit of the Secured Parties only. To the extent
allowed by law, a Secured Party may take:

 

  (i)

proceedings in any other court; and

 

  (ii)

concurrent proceedings in any number of jurisdictions.

 

(d)

References in this Clause to a dispute in connection with this Agreement include
any dispute as to the existence, validity or termination of this Agreement.

 

16.2

Service of process

 

(a)

The Guarantor irrevocably appoints Norose Notices Limited at the address of its
registered office in England from time to time which, at the date of this
Agreement, is 3 More London Riverside, London SE1 2AQ (Attention of the
Partnership Office Manager reference HK01890) as its agent under this Agreement
for service of process in any proceedings before the English courts in
connection with this Agreement.

 

(b)

If any person appointed as process agent under this Clause is unable for any
reason to so act, the Guarantor must immediately (and in any event within ten
Business Days of the event taking place) appoint another agent on terms
acceptable to the Security Agent. Failing this, the Security Agent may appoint
process another agent for this purpose.

 

(c)

The Guarantor agrees that failure by a process agent to notify it of any process
will not invalidate the relevant proceedings.

 

(d)

This Clause does not affect any other method of service allowed by law.

 

16.3

Waiver of immunity

The Guarantor irrevocably and unconditionally:

 

  (a)

agrees not to claim any immunity from proceedings brought by a Secured Party
against it in relation to this Agreement and to ensure that no such claim is
made on its behalf;

 

  (b)

consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

 

  (c)

waives all rights of immunity in respect of it or its assets.

 

16.4

Waiver of trial by jury

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED BY THIS
AGREEMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

   128    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATORIES

 

Guarantor

[LISTCO]

By:    

 

Security Agent [BANCO NACIONAL ULTRAMARINO, S.A.] By:    

 

   129    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF REQUEST

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

From:

MGM GRAND PARADISE, S.A.

 

Date:

[    ]

MGM GRAND PARADISE, S.A. – HK$7,410,000,000 Credit Agreement

dated 27 July 2010 (the Agreement)

 

1.

We refer to the Agreement. This is a Request. Capitalised terms defined in the
Agreement shall have the same meaning when used in this Request unless otherwise
defined.

 

2.

We wish to borrow a [A Term Loan/B Term Loan/A Revolving Credit Loan/B Revolving
Credit Loan]2 on the following terms:

 

  (a)

Utilisation Date: [    ];

 

  (b)

Amount/currency: [HK$][US$][    ];

 

  (c)

Term: [    ].

 

3.

Our payment instructions are: [ ].

 

4.

We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

 

5.

We hereby certify that the proceeds of the [A Term Loan/ B Term Loan/A Revolving
Credit Loan/B Revolving Credit Loan]3 borrowed under this Request will be used
by us for the purposes described in clause [3.1/3.2]4.

 

6.

[We further certify that no part of the proceeds of the [B Term Loan/B Revolving
Credit Loan]5 borrowed under this Request will be used directly for purposes
connected with the operation of casino, games of chance or other forms of
gaming]6

 

7.

This Request is irrevocable.

 

By:   MGM GRAND PARADISE, S.A.

 

2

Delete as applicable.

3

Delete as applicable.

4

Delete as applicable.

5

Delete as applicable.

6

Delete if not a Request for B Term Loan or B Revolving Credit Loan

 

   130    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7

FORMS OF TRANSFER CERTIFICATE

PART 1

TRANSFERS BY ASSIGNMENT, ASSUMPTION AND RELEASE

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

From:

[EXISTING LENDER] (the Existing Lender) and [NEW LENDER] (the New Lender)

 

Date:

[          ]

MGM GRAND PARADISE, S.A. – HK$7,410,000,000 Credit Agreement

dated 27 July 2010 (the Agreement)

We refer to the Agreement. This is a Transfer Certificate. Capitalised terms
defined in the Agreement shall have the same meaning when used in this Transfer
Certificate unless otherwise defined

 

1.

In accordance with the terms of the Agreement:

 

  (a)

the Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender specified in the Schedule;

 

  (b)

the New Lender assumes obligations equivalent to those obligations of the
Existing Lender under the Agreement specified in the Schedule;

 

  (c)

to the extent the obligations referred to in paragraph (b) above are effectively
assumed by the New Lender, the Existing Lender is released from its obligations
under the Agreement specified in the Schedule; and

 

  (d)

the New Lender becomes a Lender under the Agreement and is bound by the terms of
the Agreement as a Lender.

 

2.

The proposed Transfer Date is [          ].

 

3.

On the Transfer Date the New Lender becomes:

 

  (a)

party to the Agreement as a Lender; and

 

  (b)

party to the Security Trust and Intercreditor Deed as a Senior Creditor.

 

4.

The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 

5.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations in respect of this Transfer Certificate contained in the Agreement.

 

6.

The New Lender agrees to be bound by the terms of the Security Trust and
Intercreditor Deed and undertakes to deliver a duly executed Accession Agreement
(as defined in the Security Trust and Intercreditor Deed) to the Security Agent
immediately upon execution of this Transfer Certificate.

 

   131    CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Transfer Certificate.

 

8.

This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

   132    CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE SCHEDULE

Rights and obligations to be transferred by assignment, assumption and release

[insert relevant details, including applicable [A Term/B Term/A Revolving
Credit/B Revolving Credit]

Commitment (or part)]

Administrative details of the New Lender

[insert details of Facility Office, address for notices and payment details
etc.]

 

[EXISTING LENDER]     [NEW LENDER]

By:

       

By:

   

The Transfer Date is confirmed by the Facility Agent as [          ].

[BANK OF AMERICA, N.A., HONG KONG BRANCH]

 

By:

 

as Facility Agent, for and on behalf of each of the parties to the Agreement
(other than the Existing Lender and the New Lender) and each of the parties to
the Security Trust and Intercreditor Deed (other than the Existing Lender and
the New Lender)

 

Note:

It is the responsibility of each individual New Lender to ascertain whether any
other document or formality is required to perfect a transfer contemplated by
this Transfer Certificate or to take the benefit of any interest in any
security.

 

   133    CREDIT AGREEMENT



--------------------------------------------------------------------------------

PART 2

TRANFERS BY NOVATION

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

From:

[EXISTING LENDER] (the Existing Lender) and [NEW LENDER] (the New Lender)

 

Date:

[          ]

MGM GRAND PARADISE, S.A. – HK$7,410,000,000 Credit Agreement

dated 27 July 2010 (the Agreement)

We refer to the Agreement. This is a Transfer Certificate.

 

1.

The Existing Lender transfers by novation to the New Lender the Existing
Lender’s rights and obligations referred to in the Schedule below in accordance
with the terms of the Agreement.

 

2.

The proposed Transfer Date is [          ].

 

3.

On the Transfer Date the New Lender becomes:

 

  (a)

party to the Agreement as a Lender; and

 

  (b)

party to the Security Trust and Intercreditor Deed as a Senior Creditor.

 

4.

The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 

5.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations in respect of this Transfer Certificate contained in the Agreement.

 

6.

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Transfer Certificate.

 

7.

This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

   134    CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE SCHEDULE

Rights and obligations to be transferred by novation

[insert relevant details, including applicable Commitment (or part)]

Administrative details of the New Lender

[insert details of Facility Office, address for notices and payment details
etc.]

 

[EXISTING LENDER]     [NEW LENDER] By:         By:    

The Transfer Date is confirmed by the Facility Agent as [          ].

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

By:

as Facility Agent, for and on behalf of each of the parties to the Agreement
(other than the Existing Lender and the New Lender) and each of the parties to
the Security Trust and Intercreditor Deed (other than the Existing Lender and
the New Lender)

 

Note:

It is the responsibility of each individual New Lender to ascertain whether any
other document or formality is required to perfect a transfer contemplated by
this Transfer Certificate or to take the benefit of any interest in any
security.

 

   135    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF COMPLIANCE CERTIFICATE

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

From:

MGM GRAND PARADISE, S.A.

 

Date:

[          ]

MGM GRAND PARADISE, S.A. – HK$7,410,000,000 Credit Agreement

dated 27 July 2010 (the Agreement)

 

1.

We refer to the Agreement. This is a Compliance Certificate.

 

2.

We confirm that as at [relevant testing date]:

 

  (a)

Adjusted Total Debt was [    ]; and EBITDA was [    ]; therefore, the Adjusted
Leveraged Ratio is [ ]; and

 

  (b)

Debt Service was [    ]; therefore, the Debt Service Coverage Ratio is [    ].

 

3.

We set out below calculations establishing the figures in paragraph 2 above:

[          ].

 

4.

[We confirm that as at [relevant testing date] [no Default is outstanding]/[the
following Default[s] [is/are] outstanding and the following steps are being
taken to remedy [it/them]:

[          ].]

 

MGM GRAND PARADISE, S.A. By:  

    

Chief Finance Officer

 

   136    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF ADDITIONAL GUARANTOR ACCESSION AGREEMENT

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

From:

MGM GRAND PARADISE, S.A. and [ADDITIONAL GUARANTOR]

 

Date:

[          ]

MGM GRAND PARADISE, S.A. – HK$7,410,000,000 Credit Agreement

dated 27 July 2010 (the Agreement)

We refer to the Agreement. This is an Additional Guarantor Accession Agreement.

[Name of Additional Guarantor] of [address/registered office] agrees to become:

 

(a)

an Additional Guarantor and to be bound by the terms of the Agreement as an
Additional Guarantor; and

 

(b)

an Obligor under the Security Trust and Intercreditor Deed and to be bound by
the terms of the Security Trust and Intercreditor Deed as an Obligor.

This Additional Guarantor Accession Agreement is intended to take effect as a
deed.

This Additional Guarantor Accession Agreement and any non-contractual
obligations arising out of or in connection with it are governed by English law.

MGM GRAND PARADISE, S.A.

By:

 

EXECUTED as a deed by

  

)

        

[ADDITIONAL GUARANTOR]

  

)

        

acting by [NAME OF DIRECTOR]

  

)

          

in the presence of:

  

)

     

Director

  

 

Witness’s signature 

   

Name:

   

Address:

   

 

   137    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 10

FORM OF RESIGNATION REQUEST

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

From:

MGM GRAND PARADISE, S.A. and [relevant Guarantor]

 

Date:

[          ]

MGM GRAND PARADISE, S.A. – HK$7,410,000,000 Credit Agreement

dated 27 July 2010 (the Agreement)

 

1.

We refer to the Agreement. This is a Resignation Request.

 

2.

We request that [resigning Guarantor] be released from its obligations as a
Guarantor under the Agreement.

 

3.

We confirm that no Default is outstanding or would result from the acceptance of
this Resignation Request.

 

4.

We confirm that as at the date of this Resignation Request no amount owed by
[resigning Guarantor] under the Agreement is outstanding.

 

5.

This Resignation Request and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

MGM GRAND PARADISE, S.A.

   

[Relevant Guarantor]

By:

       

By:

           

The Facility Agent confirms that this resignation takes effect on [          ].

[BANK OF AMERICA, N.A., HONG KONG BRANCH]

By:

 

   138    CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNATORIES

 

Company MGM GRAND PARADISE, S.A. By:  

/s/ Ho, Pansy Catilina Chiu King

 

Ho, Pansy Catilina Chiu King

By:

 

/s/ William M. Scott IV

 

William M. Scott IV

 

   139    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Guarantor MGM GRAND PARADISE (HK) LIMITED By:  

/s/ Ho, Pansy Catilina Chiu King

  Ho, Pansy Catilina Chiu King By:  

/s/ William M. Scott IV

  William M. Scott IV

 

   140    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Guarantor SUPEREMPREGO LDA. By:   /s/ [illegible signature]  

 

   141    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Mandated Lead Arranger BANK OK AMERICA, N.A. By:   /s/ Vipul Mehrotra  

Vipul Mehrotra

Managing Director

 

   142    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Mandated Lead Arranger BANK OF CHINA LIMITED, MACAU BRANCH For BANK OF CHINA
LIMITED MACAU BRANCH By:   /s/ [illegible signature]   Authorised Signature(s)

 

   143    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Mandated Lead Arranger

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED

By:     For INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LTD.   /s/
[illegible signature]  

Authorized Signature(s)

 

   144    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Mandated Lead Arranger

 

BANCO NACIONAL ULTRAMARINO, S.A.     By:   /s/ Tou Kei San       /s/ Artur
Santos   Tou Kei San       Artur Santos   General Manager       Chief Executive
Officer

 

   145    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Mandated Lead Arranger

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK HONG KONG BRANCH

By:   Dominique FOURNIER       François RAMEAU   /s/ Dominique FOURNIER      
/s/ François RAMEAU

 

   146    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Mandated Lead Arranger

BNP PARIBAS HONG KONG BRANCH

By:   /s/ [illegible signature]

 

   147    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Mandated Lead Arranger

COMMERZBANK AG HONG KONG BRANCH

 

By:       /s/ Christine Chan       /s/ Edward On   Christine Chan       Edward
On

 

   148    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Mandated Lead Arranger THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH By:  
/s/ [illegible signature]  

 

   149    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lead Arranger BANCO COMERCIAL PORTUGUÊS, S.A., MACAU BRANCH By:   /s/ [illegible
signature]  

 

   150    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lead Arranger JPMORGAN CHASE BANK, N.A. By:   /s/ William Frank Agee   William
Frank Agee   Executive Director

 

   151    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lead Arranger MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/ Ryan Vetsch   Ryan
Vetsch, Vice President

 

   152    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lead Arranger SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Akihiko Okuma  
Akihiko Okuma   Joint General Manager   Structured Finance Asia Pacific

 

   153    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Senior Manager

TAI FUNG BANK LIMITED

 

    [CHINESE CHARACTERS] (B025)     LOU KIT I By:   /s/ MA SAO LAP       /s/ LOU
KIT I   [CHINESE CHARACTERS] (A)         MA SAO LAP      

 

   154    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Senior Manager

 

BANCO COMERCIAL DE MACAU, S.A.

   

By:

 

/s/ [illegible signature]

     

/s/ Chiu Lung Man

 

[illegible signature]

     

Chiu Lung Man

 

   155    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Senior Manager

 

THE BANK OF NOVA SCOTIA

By:

 

/s/ [illegible signature]

 

 

   156    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Senior Manager

 

DEUTSCHE BANK AG, HONG KONG BRANCH

   

By:

 

/s/ Douglas Morton

       

Douglas Morton

       

Managing Director

       

/s/ Ananda Chakravorty

       

Ananda Chakravorty

       

Managing Director

     

 

   157    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

 

BANK OF AMERICA, N.A.

By:

 

/s/ Vipul Mehrotra

 

Vipul Mehrotra

 

Managing Director

 

   158    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

 

BANK OF CHINA LIMITED, MACAU BRANCH By:  

For BANK OF CHINA LIMITED MACAU BRANCH

 

/s/ [illegible signature]

  Authorized Signature(s)

 

   159    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED By:  

For  INDUSTRIAL AND COMMERCIAL
BANK OF CHINA (MACAU) LTD.

 

/s/ [illegible signature]

  Authorized Signature(s)

 

   160    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

 

BANCO NACIONAL ULTRAMARINO, S.A.     By:   /s/ Tou Kei San       /s/ Artur
Santos   Tou Kei San       Artur Santos   General Manager       Chief Executive
Officer

 

   161    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK HONG KONG BRANCH By:  

/s/ Dominique FOURNIER

     

/s/ François RAMEAU

       

 

   162    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

 

BNP PARIBAS HONG KONG BRANCH By:   /s/ [illegible signature]  

 

   163    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender     COMMERZBANK AG HONG KONG BRANCH     By:   /s/ Christine Chan
      /s/ Edward Oh   Christine Chan       Edward Oh

 

   164    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH By:   /s/
[illegible signature]  

 

   165    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender BANCO COMERCIAL PORTUGUÊS, S.A., MACAU BRANCH By:   /s/
[illegible signature]  

 

   166    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender JPMORGAN CHASE BANK, N.A. By:   /s/ William Frank Agee   William
Frank Agee   Executive Director

 

   167    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/ Ryan Vetsch   Ryan
Vetsch, Vice President

 

   168    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

SUMITOMO MITSUI BANKING CORPORATION

By:   /s/ Akihiko Okuma   Akihiko Okuma   Joint General Manager   Structured
Finance Asia Pacific

 

   169    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

TAI FUNG BANK LIMITED

    [CHINESE CHARACTERS] (B025)     LOU KIT I By:   /s/ MA SAO LAP       /s/ LOU
KIT I   [CHINESE CHARACTERS] (A)         MA SAO LAP      

 

   170    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

BANCO COMERCIAL DE MACAU, S.A.

 

By:  

/s/ [illegible signature]

      /s/ Chiu Lung Man  

[illegible signature]

      Chiu Lung Man

 

   171    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

THE BANK OF NOVA SCOTIA

By:   /s/ [illegible signature]

 

   172    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Original Lender

DEUTSCHE BANK AG, HONG KONG BRANCH

By:   /s/ Douglas Morton  

Douglas Morton

Managing Director

  /s/ Ananda Chakravorty  

Ananda Chakravorty

Managing Director

 

   173    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Facility Agent

BANK OF AMERICA, N.A., HONG KONG BRANCH

By:   /s/ [illegible signature]

 

   174    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Security Agent

BANCO NACIONAL ULTRAMARINO, S.A.

By:   /s/ Tou Kei San       /s/ Artur Santos   Tou Kei San       Artur Santos  

General Manager

      Chief Executive Officer

 

   175    CREDIT AGREEMENT